



EXECUTION VERSION

--------------------------------------------------------------------------------



THE E.W. SCRIPPS COMPANY,
As Issuer,

THE SUBSIDIARY GUARANTORS

named herein

AND

U.S. BANK NATIONAL ASSOCIATION,
As Trustee


INDENTURE

Dated as of April 28, 2017

_______________________________________

$400,000,000

5.125% SENIOR NOTES DUE 2025
_______________________________________

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
 
 
ARTICLE I
 
 
 
DEFINITIONS AND INCORPORATION BY REFERENCE
 
Section 1.01.
 
Definitions
1
Section 1.02.
 
Other Definitions
30
Section 1.03.
 
Rules of Construction
30
 
 
 
 
 
 
ARTICLE II
 
 
 
THE NOTES
 
Section 2.01.
 
Form and Dating
31
Section 2.02
 
Execution and Authentication
31
Section 2.03.
 
Registrar; Paying Agent; Depositary
31
Section 2.04.
 
Paying Agent to Hold Money in Trust
32
Section 2.05.
 
Holder Lists
32
Section 2.06.
 
Transfer and Exchange
32
Section 2.07.
 
Replacement Notes
33
Section 2.08
 
Outstanding Notes
33
Section 2.09.
 
Treasury Notes
33
Section 2.10.
 
Temporary Notes
34
Section 2.11.
 
Cancellation
34
Section 2.12.
 
Defaulted Interest
34
Section 2.13.
 
Record Date
34
Section 2.14.
 
CUSIP Number
34
Section 2.15.
 
Additional Notes
35
 
 
 
 
 
 
ARTICLE III
 
 
 
REDEMPTIONS AND OFFERS TO PURCHASE
 
Section 3.01.
 
Redemption Provisions
35
Section 3.02.
 
Notice to Trustee
37
Section 3.03.
 
Selection of Notes to Be Redeemed or Purchased
37
Section 3.04.
 
Notice of Redemption
38
Section 3.05.
 
Effect of Notice of Redemption
38
Section 3.06.
 
Deposit of Redemption Price
39
Section 3.07.
 
Notes Redeemed in Part
39
 
 
 
 
 
 
ARTICLE IV
 
 
 
COVENANTS
 
Section 4.01.
 
Payment of Principal, Premium, and Interest
39
Section 4.02.
 
Reports
40
Section 4.03.
 
Compliance Certificate
40
Section 4.04.
 
Stay, Extension and Usury Laws
41






--------------------------------------------------------------------------------





Section 4.05.
 
Limitation on Restricted Payments
41
Section 4.06.
 
Corporate Existence
45
Section 4.07.
 
Limitation on Incurrence of Indebtedness
45
Section 4.08.
 
Limitation on Transactions with Affiliates
50
Section 4.09.
 
Limitation on Liens
51
Section 4.10.
 
Taxes
51
Section 4.11.
 
Limitation on Dividends and Other Payment Restrictions Affecting
 
 
 
    Subsidiaries
51
Section 4.12.
 
Maintenance of Office or Agency
52
Section 4.13.
 
Change of Control
52
Section 4.14.
 
Limitation on Asset Sales
54
Section 4.15.
 
Future Subsidiary Guarantors
56
Section 4.16.
 
Maintenance of Properties
56
Section 4.17.
 
Maintenance of Insurance
56
Section 4.18.
 
Limitation on Creation of Unrestricted Subsidiaries
56
Section 4.19.
 
Further Assurances
57
Section 4.20.
 
Suspension of Covenants
57
 
 
 
 
 
 
ARTICLE V
 
 
 
SUCCESSORS
 
Section 5.01.
 
Merger, Consolidation and Sale of Assets
58
Section 5.02.
 
Surviving Person Substituted
58
 
 
 
 
 
 
ARTICLE VI
 
 
 
DEFAULTS AND REMEDIES
 
Section 6.01.
 
Events of Default
58
Section 6.02.
 
Acceleration
60
Section 6.03.
 
Other Remedies
61
Section 6.04.
 
Waiver of Past Defaults
61
Section 6.05.
 
Control by Majority of Holders
61
Section 6.06.
 
Limitation of Suits by Holders
61
Section 6.07.
 
Rights of Holders
62
Section 6.08.
 
Collection Suit by Trustee
62
Section 6.09.
 
Trustee May File Proofs of Claim
62
Section 6.10.
 
Priorities
62
Section 6.11.
 
Undertaking for Costs
63
 
 
 
 
 
 
ARTICLE VII
 
 
 
TRUSTEE
 
Section 7.01.
 
Duties of Trustee
63
Section 7.02.
 
Rights of Trustee
64
Section 7.03.
 
Individual Rights of Trustee
64
Section 7.04.
 
Trustee's Disclaimer
64






--------------------------------------------------------------------------------





Section 7.05.
 
Notice to Holders of Defaults and Events of Default
65
Section 7.06.
 
Reports
65
Section 7.07.
 
Compensation and Indemnity
65
Section 7.08.
 
Replacement of Trustee
66
Section 7.09.
 
Successor Trustee by Merger, Etc
67
Section 7.10.
 
Eligibility; Disqualification
67
Section 7.11.
 
Limitation of Liability
67
 
 
 
 
 
 
ARTICLE VIII
 
 
 
DISCHARGE OF INDENTURE
 
Section 8.01.
 
Discharge of Liability on Notes; Defeasance
67
Section 8.02.
 
Conditions to Defeasance
68
Section 8.03.
 
Application of Trust Money
69
Section 8.04.
 
Repayment to Company
69
Section 8.05.
 
Indemnity for U.S. Government Obligations
69
Section 8.06.
 
Reinstatement
69
 
 
 
 
 
 
ARTICLE IX
 
 
 
AMENDMENTS
 
Section 9.01.
 
Amendments and Supplements Permitted Without Consent of Holders
70
Section 9.02.
 
Amendments and Supplements Requiring Consent of Holders
70
Section 9.03.
 
[Reserved]
71
Section 9.04.
 
Revocation and Effect of Consents
71
Section 9.05.
 
Notation on or Exchange of Notes
72
Section 9.06.
 
Trustee Protected
72
 
 
 
 
 
 
ARTICLE X
 
 
 
[RESERVED]
 
 
 
 
 
 
 
ARTICLE XI
 
 
 
SUBSIDIARY GUARANTEES
 
Section 11.01.
 
Subsidiary Guarantees
72
Section 11.02.
 
Trustee to Include Paying Agents
74
Section 11.03.
 
Limits on Subsidiary Guarantees
74
Section 11.04.
 
Execution of Subsidiary Guarantee
74
Section 11.05.
 
Stay, Extension and Usury Laws
75
 
 
 
 
 
 
ARTICLE XII
 
 
 
MISCELLANEOUS
 
Section 12.01.
 
[Reserved]
75
Section 12.02.
 
Notices
75
Section 12.03.
 
[Reserved]
76
Section 12.04.
 
Certification and Opinion as to Conditions Precedent
76






--------------------------------------------------------------------------------





Section 12.05.
 
Statements Required in Certificate or Opinion
76
Section 12.06.
 
Rules by Trustee and Agents
76
Section 12.07.
 
Legal Holidays
76
Section 12.08.
 
No Personal Liability of Directors, Officers, Employees and Stockholders
77
Section 12.09.
 
Counterparts
77
Section 12.10.
 
Initial Appointments, Compliance Certificates
77
Section 12.11.
 
GOVERNING LAW
77
Section 12.12.
 
No Adverse Interpretation of Other Agreements
77
Section 12.13.
 
Successors
77
Section 12.14.
 
Severability
77
Section 12.15.
 
Table of Contents, Headings, Etc
77
 
 
 
 
Appendix A
 
Provisions Relating to Initial Notes and Additional Notes
 
Exhibit A
 
Form of Initial Note
 
Exhibit B
 
Form of Notation on Note Relating to Guarantee
 
Exhibit C
 
Form of Supplemental Indenture
 




Appendix A
Provisions Relating to Initial Notes and Additional Notes

Exhibit A
Form of Initial Note

Exhibit B
Form of Notation on Note Relating to Guarantee

Exhibit C
Form of Supplemental Indenture








--------------------------------------------------------------------------------






THIS INDENTURE, dated as of April 28, 2017, is among (i) The E.W. Scripps
Company (the “Company”), as issuer of the 5.125% Senior Notes due 2025 (the
“Notes”), (ii) the subsidiaries of the Company listed on Schedule 1 hereto, as
guarantors of the Company’s obligations under this Indenture and the Notes
(each, a “Subsidiary Guarantor”), and (iii) U.S. Bank National Association, as
trustee (the “Trustee”). The Company, each Subsidiary Guarantor and the Trustee
agree as follows for the benefit of each other and for the equal and ratable
benefit of the holders of the Notes:


ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01.    Definitions.
“Acquired Debt” means, with respect to any specified Person, Indebtedness of any
other Person (the “Acquired Person”) existing at the time the Acquired Person
merges with or into, or becomes a Restricted Subsidiary of, such specified
Person, including Indebtedness incurred in connection with, or in contemplation
of, the Acquired Person merging with or into, or becoming a Restricted
Subsidiary of, such specified Person.
“Acquisition Debt” means Indebtedness the proceeds of which are utilized solely
to (x) acquire all or substantially all of the assets or a majority of the
Voting Stock of an existing television or radio broadcasting business franchise
or station or digital business or any related business used or useful in the
Company’s business (whether existing as a separate entity, subsidiary, division,
unit or otherwise) or (y) finance an LMA (including to repay or refinance
Indebtedness or other obligations incurred in connection with such acquisition
or LMA, as the case may be, and to pay related fees and expenses).
“Additional Note Board Resolutions” means resolutions duly adopted by the Board
of Directors of the Company and delivered to the Trustee in an Officers’
Certificate providing for the issuance of Additional Notes.
“Additional Note Supplemental Indenture” means a supplement to this Indenture
duly executed and delivered by the Company, each Subsidiary Guarantor and the
Trustee pursuant to Article IX providing for the issuance of Additional Notes.
“Additional Notes” means Notes (including any replacement Notes issued with
respect to the Additional Notes) issued in one or more transactions after the
Issue Date pursuant to Section 2.15, which have substantially identical terms as
Notes issued on the Issue Date, except that such Additional Notes may have
different CUSIP numbers, issuance dates and dates from which interest initially
accrues, as specified in the relevant Additional Note Board Resolutions or
Additional Note Supplemental Indenture entered into thereafter in accordance
with this Indenture.
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) of any Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.





--------------------------------------------------------------------------------





“Agent” means any Registrar, Paying Agent, or co-registrar.
“Applicable Procedures” means, with respect to any transfer or transaction
involving a Regulation S Global Note or beneficial interest therein, the rules
and procedures of the Depositary for such Global Note, Euroclear and
Clearstream, in each case to the extent applicable to such transaction and as in
effect from time to time.
“Asset Sale” means (i) any sale, lease, conveyance or other disposition by the
Company or any Restricted Subsidiary of the Company of any assets (including by
way of a sale-and-leaseback and including any Spectrum Tender other than as set
forth in clause (xxii) below) other than in the ordinary course of business
(provided that the sale, lease, conveyance or other disposition of all or
substantially all of the assets of the Company shall not be an “Asset Sale” but
instead shall be governed by the provisions of this Indenture described under
Section 5.01) or (ii) the issuance or sale of Capital Stock of any Restricted
Subsidiary of the Company, in each case, whether in a single transaction or a
series of related transactions, to any Person (other than to the Company or a
Restricted Subsidiary); provided that the term “Asset Sale” shall not include
any disposition or dispositions:
(i)
in any transaction or series of related transactions of assets or property
having a fair market value of less than $50.0 million in the aggregate;

(ii)
between or among the Company and its Restricted Subsidiaries (including equity
issuances);

(iii)    in a transaction constituting a Change of Control;
(iv)
of products, services or accounts receivable in the ordinary course of business;

(v)
of damaged, worn-out or obsolete assets;

(vi)
of cash or Cash Equivalents;

(vii)
constituting Restricted Payments or Permitted Investments;

(viii)
in connection with Permitted Liens;

(ix)
of receivables in connection with the compromise, settlement or collection
thereof;

(x)
constituting the licensing or sub-licensing of intellectual property or other
general intangibles and licenses, sub-licenses, leases or subleases of other
property, in each case, in the ordinary course of business or consistent with
past practices;

(xi)
in any foreclosure, condemnation or any similar action with respect to any
property or other assets;

(xii)
in any sale or discount (with or without recourse, and on customary or
commercially reasonable terms and for credit management purposes) of accounts
receivable or notes receivable arising in the ordinary course of



-2-

--------------------------------------------------------------------------------





business or consistent with past practice, or the conversion or exchange of
accounts receivable for notes receivable;
(xiii)
of any Capital Stock, Indebtedness or other securities of any Unrestricted
Subsidiary;

(xiv)
of any Capital Stock of a Restricted Subsidiary pursuant to an agreement or
other obligation with or to a Person (other than the Company or a Restricted
Subsidiary) from whom such Restricted Subsidiary was acquired, or from whom such
Restricted Subsidiary acquired its business and assets (having been newly formed
in connection with such acquisition), made as part of such acquisition and in
each case comprising all or a portion of the consideration in respect of such
sale or acquisition;

(xv)
of (A)  property to the extent that such property is exchanged for credit
against the purchase of similar replacement property that is promptly purchased,
(B)  property to the extent that the proceeds of such disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased) and (C) to the extent allowable under
Section 1031 of the Code, any exchange of like property (excluding any boot
thereon) for use in a Similar Business;

(xvi)
in any financing transaction with respect to property constructed, acquired,
replaced, repaired or improved (including any reconstruction, refurbishment,
renovation and/or development of real property) by the Company or any Restricted
Subsidiary after the Issue Date, including sale and leaseback transactions and
asset securitizations, permitted by this Indenture;

(xvii)
of Investments in joint ventures or similar entities to the extent required by,
or made pursuant to customary buy/sell arrangements between, the parties to such
joint venture set forth in joint venture arrangements and similar binding
arrangements;

(xviii)
constituting any surrender or waiver of contract rights or the settlement,
release or surrender of contract, tort or other claims of any kind;

(xix)
in the unwinding of any Hedging Obligations pursuant to its terms;

(xx)
constituting any surrender or waiver of any contractual rights and the
settlement or waiver of any contractual or litigation claims, in each case in
the ordinary course of business;

(xxi)
of Securitization Assets or Receivables Assets, or participations therein, in
connection with any Qualified Securitization Financing or Receivables Facility;

(xxii)
in any Spectrum Tender to the extent it involves a transaction for minimal or no
consideration or otherwise less than fair market value, undertaken primarily to
dispose of spectrum to comply with FCC ownership requirements and/or to obtain
FCC consent to a related transaction; provided that any such



-3-

--------------------------------------------------------------------------------





Spectrum Tender shall not constitute a material portion of the Company’s
business and operations; and
(xxiii)
of equipment, spectrum usage rights, broadcast licenses or related assets, in
each case in connection with any spectrum reallocation resulting from the FCC’s
incentive auction of TV broadcast spectrum pursuant to 47 U.S.C. §1452(b)(4)(A).

“Associate” means (i) any Person engaged in a Similar Business of which the
Company or its Restricted Subsidiaries are the legal and beneficial owners of
between 20% and 50% of all outstanding Voting Stock and (ii) any joint venture
entered into by the Company or any Restricted Subsidiary of the Company.
“Bankruptcy Law” means Title 11, United States Bankruptcy Code of 1978, as
amended, or any similar United States federal or state law relating to
bankruptcy, insolvency, receivership, winding up, liquidation, reorganization or
relief of debtors, or any amendment to, succession to or change in any such law.
“Board of Directors” means the Company’s board of directors or any authorized
committee of such board of directors.
“Business Day” means any day which is not a Legal Holiday.
“Capital Expenditures” means, for any period, on a consolidated basis for the
Company and its Restricted Subsidiaries, the aggregate of all expenditures made
by the Company or its Restricted Subsidiaries during such period that, in
conformity with GAAP, are required to be included in or reflected on the
consolidated balance sheet as a capital asset of the Company and its Restricted
Subsidiaries, including, without limitation, Capital Lease Obligations of the
Company and its Restricted Subsidiaries.
“Capital Lease Obligations” of any Person means the obligations to pay rent or
other amounts under a lease of (or other Indebtedness arrangements conveying the
right to use) real or personal property of such Person which are required to be
classified and accounted for as a capital lease on the balance sheet of such
Person in accordance with GAAP. The amount of such obligations shall be the
capitalized amount thereof in accordance with GAAP and the stated maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be terminated
by the lessee without payment of a penalty.
“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) corporate stock or other equity participations,
including partnership interests, whether general or limited, of such Person,
including any Preferred Stock.
“Cash Equivalents” means (i) marketable direct obligations issued or guaranteed
by the United States of America, or any governmental entity or agency or
political subdivision thereof (provided that the full faith and credit of the
United States of America is pledged in support thereof) maturing within one year
of the date of purchase; (ii) commercial paper issued by corporations, each of
which shall have a consolidated net worth of at least $500.0 million, maturing
within 180 days from the date of the original issue thereof, and rated “P-1” or
better by Moody’s Investors Service or “A-1” or better by Standard & Poor’s
Corporation or an equivalent rating or better by any other nationally recognized
securities rating agency; (iii) certificates of deposit issued or acceptances
accepted by or guaranteed by any bank or trust


-4-

--------------------------------------------------------------------------------





company organized under the laws of the United States of America or any state
thereof or the District of Columbia, in each case having capital, surplus and
undivided profits totaling more than $500.0 million, maturing within one year of
the date of purchase; and (iv) any money market fund sponsored by a registered
broker-dealer or mutual fund distributor (including the Trustee) that invests
solely in the securities specified in the foregoing clauses (i), (ii) or (iii).
“Cash Management Services” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.
“Change of Control” means the occurrence of any of the following events:
(i)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than the Permitted Holders, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of more than 50% of the total voting power represented
by the outstanding Voting Stock of the Company;
(ii)    the Company merges with or into another Person or sells, assigns,
conveys, transfers, leases or otherwise disposes of all or substantially all of
its assets to any Person, or any Person merges with or into the Company, in any
such event pursuant to a transaction in which the outstanding Voting Stock of
the Company is converted into or exchanged for cash, securities or other
property, other than any such transaction where (x) the outstanding Voting Stock
of the Company is converted into or exchanged for Voting Stock (other than
Disqualified Stock) of the surviving or transferee corporation and
(y) immediately after such transaction no “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), other than the Permitted
Holders, is the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), directly or indirectly, of more than 50% of the total voting
power represented by the outstanding Voting Stock of the surviving or transferee
corporation; or
(iii)    the Company is liquidated or dissolved or adopts a plan of liquidation.
Notwithstanding the foregoing, a transaction will not be deemed to involve a
Change of Control solely as a result of any Parent Entity or the Company
becoming a direct or indirect wholly-owned Subsidiary of a holding company if
(A) the direct or indirect holders of the Voting Stock of such holding company
immediately following that transaction are substantially the same as the holders
of our Voting Stock immediately prior to that transaction or (B) immediately
following that transaction no person (other than a holding company satisfying
the requirements of this sentence) other than the Permitted Holders is the
beneficial owner, directly or indirectly, of more than 50% of the Voting Stock
of such holding company.
“Change of Control Repurchase Event” means the occurrence of both a Change of
Control and a Ratings Event.
“Clearstream” means Clearstream Banking, Societe Anonyme or any successor
securities clearing agency.
“Commission” means the Securities and Exchange Commission.
“Company” means The E.W. Scripps Company, an Ohio corporation, unless and until
a successor replaces it in accordance with Article V and thereafter means such
successor.


-5-

--------------------------------------------------------------------------------





“Consolidated EBITDA” means, for the Company and its Restricted Subsidiaries on
a consolidated basis for any period, an amount equal to the sum of:
(i)
Consolidated Net Income for such period plus

(ii)
to the extent deducted in determining Consolidated Net Income for such period
and without duplication,

(A)
Consolidated Interest Expense,

(B)
Consolidated Income Tax Expense,

(C)
depreciation and amortization determined on a consolidated basis in accordance
with GAAP,

(D)all other noncash expenses and other non-cash charges recorded during such
period (other than any non-cash charge that represents an accrual or reserve for
potential cash charges in any future period or amortization of a prepaid cash
charge that was paid in a prior period),
(E)fees, out of pocket costs and expenses incurred in connection with Permitted
Investments, dispositions, issuances of Indebtedness or Equity Interests and
Capital Expenditures permitted hereunder (whether or not successfully
consummated) and
(F)(1) unusual or nonrecurring cash charges and (2) charges or losses incurred
in connection with any corporate restructuring or integration plan, plus
(iii)
the amount of “run rate” cost savings projected by the Company in good faith to
be realized in connection with any Investment to the extent permitted hereunder,
committed to be taken or reasonably expected to be taken during such period
(which cost savings shall be added to Consolidated EBITDA until fully realized
and calculated on a pro forma basis as though such cost savings had been
realized on the first day of the relevant period), net of the amount of actual
benefits realized or expected to be realized during such period from such
actions; provided that (1) a responsible financial or accounting officer of the
Company shall have certified to the Trustee that (x) such cost savings are
reasonably identifiable and quantifiable, reasonably anticipated to be
realizable and factually supportable in the good faith judgment of the Company
and (y) such actions have been taken or are committed to be taken within or are
reasonably expected to be taken within 18 months after the end of the relevant
period and (2) the aggregate amount of all such cost savings that are included
in this clause (iii) shall either (A) be of the type that would be permitted to
be included in pro forma financial statements prepared in accordance with
Regulation S-X under the Securities Act or (B) not exceed 15.0% of Consolidated
EBITDA for such period, minus

(iv)
to the extent included in determining Consolidated Net Income for such period
and without duplication, any non-cash gain attributable to the mark to market



-6-

--------------------------------------------------------------------------------





movement in the valuation of Hedging Obligations or other derivative instruments
pursuant to FASB ASC 815.
“Consolidated Income Tax Expense” means, for the Company and its Restricted
Subsidiaries determined on a consolidated basis, for any period, income tax
expense or benefit determined in accordance with GAAP for such period.
“Consolidated Interest Expense” means, for the Company and its Restricted
Subsidiaries, for any period determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (i) interest expense and loan fees,
including capitalized and non-capitalized interest and the interest component of
Capital Lease Obligations (whether or not actually paid during such period) and
(ii) the net amount payable (minus the net amount receivable) under any Hedging
Obligations during such period (whether or not actually paid or received during
such period).
“Consolidated Net Income” means, for the Company and its Restricted Subsidiaries
for any period, the net income (or loss) of the Company and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP consistently applied, but excluding therefrom (to the extent otherwise
included therein) (i) any extraordinary gains or losses, (ii) any gains or
losses attributable to write-ups or write-downs of assets, (iii) any income (or
loss) of any Person accrued prior to the date it becomes a Restricted Subsidiary
of the Company or is merged into or consolidated with the Company or any
Restricted Subsidiary of the Company on the date that such Person’s assets are
acquired by the Company or any Restricted Subsidiary of the Company, (iv) the
net income of any Person that is not a Restricted Subsidiary in excess of the
amount of dividends and distributions received from such Person, (v) solely for
the purpose of determining the amount available for Restricted Payments under of
Section 4.05(a)(iii) hereof, the net income of any Restricted Subsidiary to the
extent that the declaration of dividends or similar distributions by that
Restricted Subsidiary of that income to the Company is not at the time
permitted, directly or indirectly, by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, (vi) any impairment charges, amortization of or immediate
recognition of actuarial gains or losses, in each case, only to the extent such
items are non-cash in nature, on the Company’s or its Restricted Subsidiaries’
defined benefit pension plans, (vii) any gains or losses attributable to
dispositions permitted hereunder and (viii) to the extent reflected in the
calculation of such net income (or loss), gains or losses attributable to
earn-outs or other contingent consideration arising in connection with any
acquisition permitted hereunder (including payments required to be made under
earnouts to which a seller becomes entitled).
“Consolidated Total Assets” means, as of any date of determination, the total
amount of assets (less applicable reserves and other properly deductible items)
of the Company and the Restricted Subsidiaries (including the value of any
broadcast licensing agreements) reflected on the most recent consolidated
balance sheet of the Company and the Restricted Subsidiaries as at the end of
the most recent ended fiscal quarter for which financial statements have been
delivered pursuant to this Indenture, determined on a consolidated basis in
accordance with GAAP on a pro forma basis in a manner consistent with the
definition of Debt to Consolidated EBITDA Ratio to give effect to any
acquisition or disposition of assets made after such balance sheet date and on
or prior to the date of determination.
“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing in any manner, whether directly or indirectly, any
operating lease, dividend or other obligation that does not constitute
Indebtedness (“primary obligations”) of any other Person (the “original
obligor”), including any obligation of such Person, whether or not contingent:


-7-

--------------------------------------------------------------------------------





(i)
to purchase any such primary obligation or any property constituting direct or
indirect security therefor;

(ii)
to advance or supply funds:

(a)
for the purchase or payment of any such primary obligation; or

(b)
to maintain the working capital or equity capital of the original obligor; or
otherwise

(c)
to maintain the net worth or solvency of the primary obligor; or

(iii)
to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Corporate Trust Office” shall be at the address of the Trustee specified in
Section 12.02 or such other address as the Trustee may give notice to the
Company.
“Cumulative Consolidated EBITDA” means, as of any date of determination,
Consolidated EBITDA from January 1, 2017 to the last day of the most recently
ended month prior to such date for which financial statements are available,
taken as a single accounting period.
“Cumulative Consolidated Interest Expense” means, as of any date of
determination, Consolidated Interest Expense less non-cash amortization of
deferred financing costs from January 1, 2017 to the last day of the most
recently ended month prior to such date for which financial statements are
available, taken as a single accounting period.
“Custodian” means any custodian, receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.
“Debt to Consolidated EBITDA Ratio” means, with respect to any date of
determination, the ratio of (i) the aggregate principal amount of all
outstanding Indebtedness of the Company and its Restricted Subsidiaries as of
such date on a consolidated basis (other than Indebtedness with respect to Cash
Management Services, intercompany Indebtedness and Hedging Obligations) minus
(y) the aggregate amount of unrestricted cash and Cash Equivalents, included in
the consolidated balance sheet of the Company and its Restricted Subsidiaries as
of the end of the most recent fiscal period for which internal financial
statements of the Company are available with such pro forma adjustments as are
consistent with the pro forma adjustments set forth in clause (ii) of this
definition and as determined in good faith by the Company to (ii) Consolidated
EBITDA of the Company and its Restricted Subsidiaries on a consolidated basis
for the most recent Test Period, divided by two (2), determined on a pro forma
basis after giving pro forma effect to (a) the incurrence of all Indebtedness to
be incurred on such date and (if applicable) the application of the net proceeds
therefrom, including to refinance other Indebtedness, as if such Indebtedness
was incurred, and the application of such proceeds occurred, at the beginning of
such Test Period; (b) the incurrence, repayment or retirement of any other
Indebtedness by the Company and its Restricted Subsidiaries since the first day
of such Test Period as if such Indebtedness was incurred, repaid or retired at
the beginning of such Test Period (including any such incurrence or issuance
which is the subject of an Incurrence Notice delivered to the Trustee during
such period pursuant to clause (viii) of the definition of “Permitted
Indebtedness”) (except that, in making such computation, the amount of
Indebtedness under any revolving credit facilities shall be computed based upon
the average balance of


-8-

--------------------------------------------------------------------------------





such Indebtedness at the end of each month during such Test Period); provided,
however, that the pro forma calculation shall not give effect to any
Indebtedness incurred on such determination date pursuant to the provisions
described in Section 4.07(b) (other than clause (ix)(ii) thereof); (c) in the
case of Acquired Debt, the related acquisition as if such acquisition had
occurred at the beginning of such Test Period; and (d) any acquisition,
disposition, LMA or Investment by the Company and its Restricted Subsidiaries
(including any pro forma expense and cost reductions associated with any such
acquisition, LMA or disposition that are reasonably identifiable and factually
supportable and based on actions already taken or expected to be taken within 18
months and for which the full run-rate effect of such actions is expected to be
realized within 18 months of such action as determined in good faith by the
Company), or any related repayment of Indebtedness, in each case since the first
day of such Test Period (including any such acquisition which is the subject of
an Incurrence Notice delivered to the Trustee during such period pursuant to
clause (viii) of the definition of “Permitted Indebtedness”), assuming such
acquisition, disposition, LMA or Investment, as applicable, had been consummated
on the first day of such Test Period. In addition, the consolidated net income
of a Person with outstanding Indebtedness or Capital Stock providing for a
payment restriction which is permitted to exist by reason of clause (c) of
Section 4.11 shall not be taken into account in determining whether any
Indebtedness is permitted to be incurred under this Indenture.
Notwithstanding anything in this definition to the contrary, when calculating
the Debt to Consolidated EBITDA Ratio, in connection with a Limited Condition
Acquisition, the date of determination of such ratio and of any default or event
of default blocker shall, at the option of the Company, be the date the
definitive agreements for such Limited Condition Acquisition are entered into
and such ratios shall be calculated on a pro forma basis after giving effect to
such Limited Condition Acquisition and the other transactions to be entered into
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the Test Period, and,
for the avoidance of doubt, (x) if any such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated EBITDA
of the Company or the target company) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios will not be deemed to have
been exceeded as a result of such fluctuations solely for purposes of
determining whether the Limited Condition Acquisition is permitted hereunder and
(y) such ratios shall not be tested at the time of consummation of such Limited
Condition Acquisition or related transactions; provided, further, that if the
Company elects to have such determinations occur at the time of entry into such
definitive agreement, any such transaction shall be deemed to have occurred on
the date the definitive agreements are entered and outstanding thereafter for
purposes of subsequently calculating any ratios under this Indenture after the
date of such agreement and before the consummation or termination of such
Limited Condition Acquisition and to the extent baskets were utilized in
satisfying any covenants, such baskets shall be deemed utilized, but any
calculation of Consolidated Total Assets or Consolidated Net Income for purposes
of other incurrences of Indebtedness or Liens or making of Restricted Payments
(not related to such Limited Condition Acquisition) shall not reflect such
Limited Condition Acquisition until it is consummated.
“Default” means any event that is, or after the giving of notice or passage of
time or both would be, an Event of Default.
“Definitive Note” means any of (i) a certificated Initial Note or (ii) a
certificated Additional Note, in each case, that does not include the Global
Notes Legend.


-9-

--------------------------------------------------------------------------------





“Depositary” means, with respect to Notes issued in the form of one or more
Global Notes, DTC or another Person designated as depository by the Company,
which Person must be a clearing agency registered under Section 17A of the
Exchange Act.
“Designated Noncash Consideration” means the fair market value of non-cash
consideration received by the Company or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration as
determined by a responsible financial or accounting officer of the Company, less
the amount of cash and Cash Equivalents received in connection with a subsequent
sale of or collection on such Designated Noncash Consideration.
“Designated Preferred Stock” means, with respect to the Company, Preferred Stock
(other than Disqualified Stock) (a) that is issued for cash (other than to the
Company or a Subsidiary of the Company or an employee stock ownership plan or
trust established by the Company or any such Subsidiary for the benefit of their
employees to the extent funded by the Company or such Subsidiary) and (b) that
is designated as “Designated Preferred Stock” pursuant to an Officers’
Certificate of the Company at or prior to the issuance thereof, the Net Cash
Proceeds of which are excluded from the calculation set forth in Section
4.05(a)(iii)(c).
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, in whole or in part on or prior to the stated
maturity of the Notes. Notwithstanding the preceding sentence, any Capital Stock
that would constitute Disqualified Stock solely because the holders of the
Capital Stock have the right to require the Company to repurchase such Capital
Stock upon the occurrence of a change of control or an asset sale will not
constitute Disqualified Stock if the terms of such Capital Stock provide that
the Company may not repurchase or redeem any such Capital Stock pursuant to such
provisions unless such repurchase or redemption complies with Section 4.05
hereof and in any event shall otherwise be deemed to constitute Disqualified
Stock only upon the occurrence of such change of control or asset sale.
“Dollars” and “$” mean lawful money of the United States of America.
“DTC” means The Depository Trust Company.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.
“Equity Issuance” means (x) an underwritten public offering of Capital Stock
(other than Disqualified Stock) of the Company subsequent to the Issue Date
pursuant to an effective registration statement filed under the Securities Act,
(y) the sale of Capital Stock or other securities or a capital contribution, the
proceeds of which are contributed to the equity (other than through the issuance
or increase of Disqualified Stock or Designated Preferred Stock) of the Company
or any of its Restricted Subsidiaries.
“Euroclear” means the Euroclear Bank NV/SA or any successor securities clearing
agency.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FCC” means the Federal Communications Commission.


-10-

--------------------------------------------------------------------------------





“FCC License” means any license, authorization, approval, or permit granted by
the FCC pursuant to the Communications Act of 1934, as amended, to the Company
or any Subsidiary Guarantor, or assigned or transferred to the Company or any
Subsidiary Guarantor pursuant to FCC consent.
“Foreign Subsidiary” means any Subsidiary of the Company organized under the
laws of any jurisdiction other than the United States of America or any State
thereof or the District of Columbia.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect on the Issue Date. For the avoidance of doubt,
obligations relating to a lease that were (or would be) classified and accounted
for by Company and its Subsidiaries as an operating lease under GAAP as in
effect on the Issue Date shall continue to be classified and accounted for as
obligations relating to an operating lease and not as a capitalized lease
notwithstanding Accounting Standards Codification 840 or Accounting Standards
Codification 842 or any implementation thereof.
“Global Notes Legend” means the legend set forth under that caption in Exhibit A
to this Indenture.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person guaranteeing any Indebtedness of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including, without
limitation, any obligation of such Person (i) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Indebtedness or to purchase
(or to advance or supply funds for the purchase of) any security for the payment
of such Indebtedness, (ii) to purchase property, securities or services for the
purpose of assuring the holder of such Indebtedness of the payment of such
Indebtedness, or (iii) to maintain working capital, equity capital or other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness (and “guaranteed,”
“guaranteeing” and “guarantor” shall have meanings correlative to the
foregoing); provided, however, that the guarantee by any Person shall not
include endorsements by such Person for collection or deposit, in either case,
in the ordinary course of business.
“Hedging Obligations” means, with respect to any Person, the obligations of such
person under (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement.
“Holder” means the Person in whose name a Note is registered on the registrar’s
books.
“Immaterial Subsidiary” means any Subsidiary of the Company that (i) does not
incur or Guarantee any obligations under any Senior Credit Facility or any other
Indebtedness, (ii) had total revenues together with all other Immaterial
Subsidiaries of less than 10.0% of the total consolidated


-11-

--------------------------------------------------------------------------------





revenues of the Company and its Subsidiaries during the most recently completed
period of four consecutive fiscal quarters of the Company and (iii) had total
assets together with all other Immaterial Subsidiaries of less than 10.0% of the
Consolidated Total Assets as of the last day of such period. Any Subsidiary so
designated as an Immaterial Subsidiary that fails to meet the foregoing as of
the last day of any such four consecutive fiscal quarter period shall continue
to be deemed an “Immaterial Subsidiary” hereunder until the date that is one
business day following the filing, transmittal or making available of annual or
quarterly financial statements pursuant to Section 4.02 with respect to the last
quarter of such four consecutive fiscal quarter period.
“Indebtedness” means, with respect to any Person, without duplication, and
whether or not contingent, (i) all obligations of such Person for borrowed
money, (ii) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments, (iii) all obligations of such Person in respect of
the deferred purchase price of property or services (other than trade payables
and obligations regarding programming rights incurred in the ordinary course of
business; provided that for purposes of for purposes of Section 6.01(a)(iv),
trade payables and obligations regarding programming rights overdue by more than
120 days shall be included in this definition except to the extent that any of
such trade payables and obligations regarding programming rights are being
disputed in good faith and by appropriate measures), (iv) all obligations of
such Person under any conditional sale or other title retention agreement(s)
relating to property acquired by such Person, (v) all Capital Lease Obligations
of such Person, (vi) all obligations, contingent or otherwise, of such Person in
respect of letters of credit, acceptances or similar extensions of credit, (vii)
all Guarantees of such Person of the type of Indebtedness described in clauses
(i) through (vi) above and clauses (x) and (xi) below, (viii) all Indebtedness
of a third party secured by any Lien on property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (ix) all obligations
of such Person, contingent or otherwise, to purchase, redeem, retire or
otherwise acquire for value any Disqualified Stock of such Person, but excluding
any other obligations under any Equity Interests that are not Disqualified
Stock, (x) Off-Balance Sheet Liabilities, and (xi) all Hedging Obligations of
such Person. The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner, except to the extent
that the terms of such Indebtedness provide that such Person is not liable
therefor. For purposes hereof, the amount of any Indebtedness referred to in
clause (xi) of the preceding sentence shall be amounts, including any
termination payments, required to be paid to a counterparty after giving effect
to any contractual netting arrangements, and not any notional amount with regard
to which payments may be calculated.
The term “Indebtedness” shall not include any lease, concession or license of
property (or Guarantee thereof) which would be considered an operating lease
under GAAP as in effect on the Issue Date, any prepayments of deposits received
from clients or customers in the ordinary course of business, or obligations
under any license, permit or other approval (or Guarantees given in respect of
such obligations) incurred prior to the Issue Date or in the ordinary course of
business or consistent with past practice.
Except as otherwise set forth herein, the amount of Indebtedness of any Person
at any time in the case of a revolving credit or similar facility shall be the
total amount of funds borrowed and then outstanding. The amount of any
Indebtedness outstanding as of any date shall be (a) the accreted value thereof
in the case of any Indebtedness issued with original issue discount and (b) the
principal amount of Indebtedness, or liquidation preference thereof, in the case
of any other Indebtedness. Indebtedness shall be calculated without giving
effect to the effects of Financial Accounting Standards Board Accounting
Standards Codification Topic No. 815 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under this


-12-

--------------------------------------------------------------------------------





Indenture as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness.
Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:
(i)Contingent Obligations incurred in the ordinary course of business or
consistent with past practice, other than Guarantees or other assumptions of
Indebtedness;
(ii)any lease, concession or license of property (or Guarantee thereof) which
would be considered an operating lease under GAAP as in effect on the Issue Date
or any prepayments of deposits received from clients or customers in the
ordinary course of business or consistent with past practice;
(iii)obligations under any license, permit or other approval (or Guarantees
given in respect of such obligations) incurred prior to the Issue Date or in the
ordinary course of business or consistent with past practice;
(iv)    in connection with the purchase by the Company or any Restricted
Subsidiary of any business, any post-closing payment adjustments to which the
seller may become entitled to the extent such payment is determined by a final
closing balance sheet or such payment depends on the performance of such
business after the closing; provided, however, that, at the time of closing, the
amount of any such payment is not determinable and, to the extent such payment
thereafter becomes fixed an determined, the amount is paid in a timely manner;
(iv)for the avoidance of doubt, any obligations in respect of workers’
compensation claims, early retirement or termination obligations, pension fund
obligations or contributions or similar claims obligations or contributions or
social security or wage taxes; or
(v)
Programming Obligations.

“Indenture” means this Indenture as amended or supplemented from time to time.
“Independent Director” means a director of the Company other than a director
(i) who (apart from being a director of the Company or any Subsidiary) is an
employee, associate or Affiliate of the Company or a Subsidiary or has held any
such position during the previous five years, or (ii) who is a director,
employee, associate or Affiliate of another party to the transaction in
question.
“Initial Notes” means the $400,000,000 aggregate principal amount of Notes
originally issued on the Issue Date, and any replacement Notes issued in
exchange therefor in accordance with this Indenture.
“Insolvency or Liquidation Proceeding” means, with respect to any Person, any
liquidation, dissolution or winding up of such Person, or any bankruptcy,
reorganization, insolvency, receivership or similar proceeding with respect to
such Person, whether voluntary or involuntary.
“Investment Grade Securities” means:
(i)securities issued or directly and fully Guaranteed or insured by the United
States or any instrumentality thereof (other than Cash Equivalents);


-13-

--------------------------------------------------------------------------------





(ii)debt securities or debt instruments with a rating of “A-” or higher from S&P
or “A3” or higher by Moody’s or the equivalent of such rating by such rating
organization or, if no rating of Moody’s or S&P then exists, the equivalent of
such rating by any other “nationally recognized statistical rating organization”
within the meaning of Section 3(a)(62) under the Exchange Act, but excluding any
debt securities or instruments constituting loans or advances among the Issuer
and its Subsidiaries; and
(iii)investments in any fund that invests exclusively in investments of the type
described in clauses (i) and (ii) above which fund may also hold cash and Cash
Equivalents pending investment or distribution.
“Investment Grade Status” shall occur when the Notes receive both of the
following:
(i)    a rating of “BBB-” (with an outlook of stable or better) or higher from
S&P (or the equivalent rating by a “nationally recognized statistical rating
organization” within the meaning of Section 3(a)(62) under the Exchange Act, as
the case may be, selected by the Company which shall be substituted for S&P);
and
(ii)    a rating of “Baa3” (with an outlook of stable or better) or higher from
Moody’s (or the equivalent rating by a “nationally recognized statistical rating
organization” within the meaning of Section 3(a)(62) under the Exchange Act, as
the case may be, selected by the Company which shall be substituted for
Moody’s).
“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates of such Person) in the form of loans,
guarantees, advances or capital contributions (excluding commission, travel,
relocation and similar advances to officers and employees made in the ordinary
course of business) purchases or other acquisitions for consideration of
Indebtedness, Capital Stock or other securities and all other items that are or
would be classified as investments on a balance sheet prepared in accordance
with GAAP. “Investments” shall exclude extensions of trade credit (including
extensions of credit in respect of equipment leases) by the Company and its
Restricted Subsidiaries in the ordinary course of business in accordance with
normal trade practices of the Company or such Subsidiary, as the case may be.
“Issue” means create, issue, assume, guarantee, incur or otherwise become,
directly or indirectly, liable for any Indebtedness or Capital Stock, as
applicable; provided, however, that any Indebtedness or Capital Stock of a
Person existing at the time such Person becomes a Subsidiary (whether by
designation, merger, consolidation, acquisition or otherwise) shall be deemed to
be issued by such Subsidiary at the time it becomes a Subsidiary. For this
definition, the terms “issuing,” “issuer,” “issuance” and “issued” have meanings
correlative to the foregoing.
“Issue Date” means the date of original issuance of the Notes.
“Legal Holiday” means a Saturday, Sunday or other day on which banking
institutions in the State of New York are authorized or required by law to
close.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
any asset and any


-14-

--------------------------------------------------------------------------------





authorized filing of, or agreement to give, any financing statement under the
Uniform Commercial Code (or equivalent statutes) of any jurisdiction).
“Limited Condition Acquisition” means any acquisition, including by means of a
merger or consolidation, by the Company and/or one or more of its Restricted
Subsidiaries, the consummation of which is not conditioned upon the availability
of, or on obtaining, third party financing; provided that for purposes of
determining compliance with Section 4.05, the Consolidated Net Income (and any
other financial defined term derived therefrom) shall not include any
Consolidated Net Income of or attributable to the target company or assets
associated with any such Limited Condition Acquisition unless and until the
closing of such Limited Condition Acquisition shall have actually occurred.
“LMA” means a local marketing arrangement, joint sales agreement, time brokerage
agreement, shared services agreement, management agreement or similar
arrangement pursuant to which a Person, subject to customary preemption rights
and other limitations (i) obtains the right to sell a portion of the advertising
inventory of a television or radio station or digital business of which a third
party is the licensee, (ii) obtains the right to exhibit programming and sell
advertising time during a portion of the air time of a television or radio
station or digital business or (iii) manages a portion of the operations of a
television or radio station or digital business.
“L8QA Consolidated EBITDA” means Consolidated EBITDA of the Company and its
Restricted Subsidiaries on a consolidated basis for the most recent Test Period,
divided by two (2), determined on a pro forma basis consistent with the
definition “Debt to Consolidated EBITDA.”
“Moody’s” means Moody’s Investors Service, Inc. or any of its successors or
assigns that is a “nationally recognized statistical rating organization” within
the meaning of Section 3(a)(62) under the Exchange Act.
“Net Cash Proceeds,” with respect to any issuance or sale of Capital Stock,
means the cash proceeds of such issuance or sale net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees and charges
actually incurred in connection with such issuance or sale and net of taxes paid
or reasonably estimated to be actually payable as a result of such issuance or
sale (including, for the avoidance of doubt, any income, withholding and other
taxes payable as a result of the distribution of such proceeds to the Company
and after taking into account any available tax credit or deductions and
including Permitted Tax Distributions).
“Net Proceeds” means, with respect to any Asset Sale by any Person, the
aggregate cash proceeds received by such Person and/or its Affiliates in respect
of such Asset Sale, which amount is equal to the excess, if any, of (i) the cash
received by such Person and/or its Affiliates (including any cash payments
received by way of deferred payment pursuant to, or monetization of, a note or
installment receivable or otherwise, but only as and when received) in
connection with such Asset Sale, over (ii) the sum of (a) the amount of any
Indebtedness that is secured by such asset and which is required to be repaid by
such Person in connection with such Asset Sale, plus (b) all fees, commissions
and other expenses, costs or charges incurred by such Person in connection with
such Asset Sale, plus (c) provision for taxes, including income taxes,
attributable to the Asset Sale or attributable to required prepayments or
repayments of Indebtedness with the proceeds of such Asset Sale, plus (d) a
reasonable reserve for the after-tax cost of any indemnification payments (fixed
or contingent) attributable to seller’s indemnities to purchaser in respect of
such Asset Sale undertaken by the Company or any of its Subsidiaries in
connection with such Asset Sale, plus (e) if such Person is a Subsidiary of the
Company, any dividends or


-15-

--------------------------------------------------------------------------------





distributions payable to holders of minority interests in such Subsidiary from
the proceeds of such Asset Sale.
“Non-Guarantor” means any Restricted Subsidiary that is not a Subsidiary
Guarantor.
“Note” means a Note (including the Subsidiary Guarantees, as amended or
supplemented from time to time in accordance with the terms hereof), including
any Initial Note or Additional Note issued pursuant to this Indenture.
“Notes Custodian” means U.S. Bank National Association, as custodian with
respect to the Notes in global form, or any successor entity thereto or any
replacement designated by DTC.
“Obligations” means any principal, interest (including, without limitation,
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization of the Company or a Subsidiary Guarantor, as the case may be,
regardless of whether or not a claim for post-filing interest is allowed in such
proceedings), penalties, fees, indemnifications, reimbursement obligations,
damages and other liabilities payable under the documentation governing any
Indebtedness.
“Offer” means a Change of Control Offer made pursuant to Section 4.13 or an
Asset Sale Offer made pursuant to Section 4.14.
“Offering Memorandum” means the Offering Memorandum dated April 20, 2017,
relating to the offering of the Initial Notes.
“Officer” means, with respect to any Person, the Chief Executive Officer, the
President, the Chief Financial Officer, the Treasurer, any Assistant Treasurer,
the Controller, the Secretary, any Assistant Secretary or any Vice-President of
such Person.
“Officers’ Certificate” means a certificate signed by two Officers of the
Company which shall include at least one of the Chief Executive Officer, the
President or the Chief Financial Officer.
“Off-Balance Sheet Liabilities” of any Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
“Opinion of Counsel” means a written opinion in form and substance satisfactory
to, and from legal counsel acceptable to, the Trustee (such counsel may be an
employee of or counsel to the Company or the Trustee).
“Parent Entity” means any Person of which the Company at any time is or becomes
a Subsidiary after the Issue Date and any holding company established by any
Permitted Holder for purposes of holding its investment in any Parent Entity.
“Parent Entity Expenses” means:
(1)    costs (including all professional fees and expenses) incurred by any
Parent Entity in connection with reporting obligations under or otherwise
incurred in connection with


-16-

--------------------------------------------------------------------------------





compliance with applicable laws, rules or regulations of any governmental,
regulatory or self-regulatory body or stock exchange, this Indenture or any
other agreement or instrument relating to the Notes, the Guarantees or any other
Indebtedness of the Company or any Restricted Subsidiary, including in respect
of any reports filed or delivered with respect to the Securities Act or Exchange
Act or the respective rules and regulations promulgated thereunder;
(2)    customary indemnification obligations of any Parent Entity owing to
directors, officers, employees or other Persons under its articles, charter,
by-laws, partnership agreement or other contacting documents or pursuant to
written agreements with any such Person;
(3)    obligations of any Parent Entity in respect of director and officer
insurance (including premiums therefor) to the extent relating to the Company
and its Subsidiaries;
(4)    (x) general corporate overhead expenses, including professional fees and
expenses and (y) other operational expenses of any Parent Entity related to the
ownership or operation of the business of the Company or any of its Restricted
Subsidiaries;
(5)    customary expenses incurred by any Parent Entity in connection with any
offering, sale, conversion or exchange of Capital Stock or Indebtedness;
(6)    franchise and similar taxes required to maintain such Parent Entity's
corporate existence; and
(7)    amounts to finance Investments that would otherwise be permitted to be
made pursuant to Section 4.05 if made by any Parent Entity; provided, that
(A) such Restricted Payment shall be made substantially concurrently with the
closing of such Investment, (B) such direct or indirect parent company shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the capital of the
Company or one of its Restricted Subsidiaries or (2) the merger, consolidation
or amalgamation of the Person formed or acquired into Company or one of its
Restricted Subsidiaries (to the extent not prohibited by Section 5.01) in order
to consummate such Investment, (C) such direct or indirect parent company and
its Affiliates (other than the Parent Entity or a Restricted Subsidiary)
receives no consideration or other payment in connection with such transaction
except to the extent the Company or a Restricted Subsidiary could have given
such consideration or made such payment in compliance with this Indenture and
such consideration or other payment is included as a Restricted Payment under
this Indenture, (D) any property received by the Company shall not increase
amounts available for Restricted Payments pursuant to Section 4.05(a)(iii) and
(E) such Investment shall be deemed to be made by the Parent Entity or such
Restricted Subsidiary.
“Permitted Asset Swap” means the purchase and sale or exchange of assets used or
useful in a Similar Business or a combination of such assets and cash, Cash
Equivalents between the Company or any of its Restricted Subsidiaries and
another Person; provided that (i) such purchase and sale or exchange must take
place within 120 days of each other and (ii) any cash or Cash Equivalents
received in excess of the value of any cash or Cash Equivalents sold or
exchanged must be applied in accordance with Section 4.14.
“Permitted Holders” means all lineal descendants of Robert Paine Scripps or John
Paul Scripps, or trusts for the benefit of such lineal descendants or their
spouses.
“Permitted Investments” means:


-17-

--------------------------------------------------------------------------------





(i)     Investments existing on the Issue Date or made pursuant to an agreement
existing on the Issue Date (and any extension, modification or renewal or any
such Investments, but only to the extent not involving additional advances,
contributions or increases thereof, other than as a result of accrual or
accretion of original issue discount or the issuance of pay-in-kind securities,
in each case, pursuant to the terms of the Investment in effect on the Issue
Date), and any Investment in the Company, any Restricted Subsidiary or any
Qualified Joint Venture;
(ii)    any Investments in Cash Equivalents, Investment Grade Securities, or any
Investment that was classified as Cash Equivalents or Investment Grade
Securities at the time acquired;
(iii)    any Investment in a Person if, as a result of such Investment, (a) the
such Person becomes a Restricted Subsidiary, or (b) such Person either (1) is
merged, consolidated or amalgamated with or into the Company or a Restricted
Subsidiary and the Company or such Restricted Subsidiary is the surviving
Person, or (2) transfers or conveys all or substantially all of its assets or
any line of business to, or is liquidated into, the Company or a Restricted
Subsidiary;
(iv)    accounts and notes receivable generated or acquired in the ordinary
course of business;
(v)    Hedging Obligations permitted pursuant to Section 4.07(b);
(vi)    any Investments received in compromise of obligations of such persons
incurred in the ordinary course of trade creditors or customers that were
incurred in the ordinary course of business, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer;
(vii)    Investments consisting of endorsements of negotiable instruments and
similar documents, accounts receivables, deposits, prepayments, credits or
purchases of inventory, supplies, materials and equipment, deposits to secure
lease or utility payments, in each case in the ordinary course of business;
(viii)    any Investment to the extent made using Capital Stock of the Company
(other than Disqualified Stock) or Capital Stock of any Parent Entity as
consideration;
(ix)    any transaction to the extent constituting an Investment that is
permitted and made in accordance with the provisions of Section 4.08(b) (except
those described Section 4.08(b)(ix));
(x)    Investments in joint ventures and similar entities and Unrestricted
Subsidiaries having an aggregate fair market value, when taken together with all
other Investments made pursuant to this clause that are at the time outstanding,
not to exceed the greater of $100.0 million and 6.0% of Consolidated Total
Assets at the time of such Investment (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);
(xi)    (i) Investments in a Securitization Subsidiary or Receivables Facility
or any Investment by a Securitization Subsidiary in any other Person in
connection with a Qualified Securitization Financing and (ii) distributions or
payments of Securitization Fees and purchases


-18-

--------------------------------------------------------------------------------





of Securitization Assets or Receivables Assets pursuant to a securitization
repurchase obligation in connection with a Qualified Securitization Financing or
Receivables Facility;
(xii)    Investments by an Unrestricted Subsidiary entered into prior to the
date such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary
under Section 4.18;
(xiii)    Investments made as a result of the receipt of non-cash consideration
from a sale or other disposition of property or assets, including an Asset Sale;
(xiv)    (x) Guarantees of Indebtedness not otherwise prohibited and (other than
with respect to Indebtedness) guarantees, keepwells and similar arrangements in
the ordinary course of business, and (y) performance guarantees with respect to
obligations that are permitted by this Indenture;
(xv)    Investments consisting of earnest money deposits required in connection
with a purchase agreement, or letter of intent, or other acquisitions to the
extent not otherwise prohibited by this Indenture;
(xvi)    Investments of a Restricted Subsidiary acquired after the Issue Date or
of an entity merged into the Company or merged into or consolidated with a
Restricted Subsidiary after the Issue Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;
(xvii)    Investments consisting of licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
(xviii)    Investments consisting of loans and advances to employees, officers
and directors of the Company or any of its Restricted Subsidiaries in the
aggregate amount up to $10.0 million outstanding at any time; and
(xix)    any other Investments in an aggregate amount up to the greater of
$100.0 million and 6.0% of Consolidated Total Assets in any calendar year
(provided that any unused amounts in any calendar year may be carried forward to
one or more future periods) plus, to the extent not increasing the amount
available under Section 4.05(a)(iii), in the case of the disposition or
repayment of any such Investment made pursuant to this clause (xix) for cash, an
amount equal to the lesser of the return of capital with respect to such
Investment and the cost of such Investment, in either case, reduced (but not
below zero) by the excess, if any, of the cost of the disposition of such
Investment over the gain, if any, realized by the Company or Restricted
Subsidiary, as the case may be, in respect of such disposition.
“Permitted Liens” means:
(i)    Liens existing on the Issue Date;
(ii)    Liens that secure any Senior Credit Facilities (incurred pursuant to
clause (i) of the definition of “Permitted Indebtedness”) and obligations under
Cash Management Services and Hedging Obligations secured in connection with
Senior Credit Facilities, in each case permitted under this Indenture;


-19-

--------------------------------------------------------------------------------





(iii)    Liens securing Indebtedness of a Person existing at the time that such
Person is merged into or consolidated with the Company or a Restricted
Subsidiary of the Company or otherwise becomes a Restricted Subsidiary; provided
that such Liens were in existence prior to the contemplation of such merger or
consolidation or other transaction and do not extend to any assets other than
those of such Person;
(iv)    Liens on property acquired by the Company or a Restricted Subsidiary
(including any acquisition by means of a merger, consolidation or other business
combination transaction with or into the Company or any Restricted Subsidiary),
provided that such Liens were in existence prior to the contemplation of such
acquisition and do not extend to any other property;
(v)    Liens in favor of the Company or any Restricted Subsidiary of the
Company;
(vi)    Liens incurred, or pledges and deposits in connection with, workers’
compensation, unemployment insurance and other social security benefits, and
leases, appeal bonds and other obligations of like nature incurred by the
Company or any Restricted Subsidiary of the Company in the ordinary course of
business;
(vii)    Liens imposed by law, including, without limitation, mechanics’,
carriers’, warehousemen’s, materialmen’s, suppliers’ and vendors’ Liens,
incurred by the Company or any Restricted Subsidiary of the Company in the
ordinary course of business;
(viii)    Liens securing Permitted Purchase Money Indebtedness, Capital Lease
Obligations and other Indebtedness incurred pursuant to Section 4.07(b)(vii);
provided that such Liens do not extend to or cover any assets other than such
assets acquired or constructed after the Issue Date with the proceeds of such
Permitted Purchase Money Indebtedness, Capital Lease Obligations and other
Indebtedness;
(ix)    Liens for ad valorem, income or property taxes or assessments and
similar charges which either are not delinquent or are being contested in good
faith by appropriate proceedings for which the Company has set aside on its
books reserves to the extent required by GAAP;
(x)    Liens on assets or Capital Stock of Unrestricted Subsidiaries that secure
non-recourse Indebtedness of Unrestricted Subsidiaries;
(xi)    Liens securing Refinancing Indebtedness where the Liens securing
Indebtedness being refinanced were permitted under this Indenture; provided that
such Liens shall have the same or lower priority as the Liens securing such
Indebtedness being refinanced;
(xii)    easements, rights-of-way, zoning and similar restrictions,
encroachments, protrusions and other similar encumbrances or title defects
incurred or imposed as applicable, in the ordinary course of business and
consistent with industry practices and zoning or other restrictions as to the
use of real properties or Liens incidental which are imposed by any governmental
authority having jurisdiction over such property;
(xiii)    Liens securing reimbursement obligations with respect to commercial
letters of credit which encumber documents and other property relating to
letters of credit and products and proceeds thereof;


-20-

--------------------------------------------------------------------------------





(xiv)    Liens securing Hedging Obligations permitted under this Indenture;
(xv)    leases, licenses, sub-licenses or subleases granted to others and Liens
arising from filing UCC financing statements regarding leases;
(xvi)    Liens securing judgments, attachments or awards not giving rise to an
Event of Default and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves as is required in conformity with GAAP has been made
therefor;
(xvii)    Liens (i) that are contractual rights of set-off (A) relating to
treasury, depository and Cash Management Services with banks or any automated
clearing house transfers of funds, in each case, in the ordinary course of
business and not given in connection with the issuance of Indebtedness,
(B) relating to pooled deposit or sweep accounts of the Company or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Company or any Restricted
Subsidiary or (C) relating to purchase orders and other agreements entered into
with customers of the Company or any Restricted Subsidiary in the ordinary
course of business and (ii) of a collection bank arising under Section 4-210 of
the UCC on items in the course of collection, in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
arising in the ordinary course of business in connection with the maintenance of
such accounts and which are within the general parameters customary in the
banking industry;
(xviii)    Liens arising by operation of law or contract on insurance policies
and the proceeds thereof to secure premiums thereunder, and Liens, pledges and
deposits in the ordinary course of business securing liability for premiums or
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers;
(xix)    utility and other similar deposits made in the ordinary course of
business;
(xx)    Liens on cash or Cash Equivalents, arising in connection with the
defeasance, discharge or redemption of Indebtedness or escrowed to repurchase or
redeem Indebtedness or Capital Stock, in each case where such defeasance,
discharge, redemption or repurchase is otherwise permitted hereunder;
(xxi)    leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Company or any Restricted Subsidiaries and do not
secure any Indebtedness;
(xxii)    Liens on assets or Capital Stock in connection with merger agreements,
stock or asset purchase agreements and similar agreements in respect of the
disposition of such assets or Capital Stock otherwise permitted under this
Indenture for so long as such agreements are in effect;
(i)    Liens to secure Indebtedness of any Non-Guarantor permitted by Section
4.07(b)(xvi) covering only the assets of such Restricted Subsidiary;


-21-

--------------------------------------------------------------------------------





(ii)    Liens on (i) the Securitization Assets arising in connection with a
Qualified Securitization Financing or (ii) the Receivables Assets arising in
connection with a Receivables Facility;
(iii)    any encumbrance or restriction (including put and call arrangements)
with respect to Capital Stock of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;
(iv)    Liens solely on any cash earnest money deposits made in connection with
any letter of intent or purchase agreement permitted under this Indenture;
(v)    Liens (x) on cash advances in favor of the seller of any property to be
acquired in connection with a Permitted Investment to be applied against the
purchase price for such Permitted Investment, and (y) consisting of an agreement
to sell any property in an asset sale permitted under this Indenture, in each
case, solely to the extent such Investment or asset sale, as the case may be,
would have been permitted on the date of the creation of such Lien;
(vi)    Liens then existing with respect to assets of an Unrestricted Subsidiary
on the date such Unrestricted Subsidiary is redesignated as a Restricted
Subsidiary; provided that such Liens are not incurred in contemplation of such
redesignation;
(vii)    Liens securing an aggregate principal amount of Indebtedness or other
obligations not to exceed the maximum principal amount of Indebtedness that, as
of the date such Indebtedness and Liens were incurred, and after giving effect
to the incurrence of such Indebtedness and Liens and the application of proceeds
therefrom on such date, would not cause the Secured Leverage Ratio of the
Company to exceed 5.50 to 1.00; and
(xxx)     Liens at any time outstanding securing Indebtedness or other
obligations not to exceed the greater of $75.0 million and 4.5% of Consolidated
Total Assets.
“Permitted Purchase Money Indebtedness” means any Indebtedness incurred for the
acquisition of intellectual property rights, property, plant or equipment used
or useful in the business of the Company.
“Permitted Tax Distribution” means: for any taxable period for which the Company
and/or any of its Subsidiaries are members of a group filing a consolidated,
combined or similar income tax return with any Parent Entity, any dividends or
other distributions to such Parent Entity to pay any consolidated, combined or
similar income taxes for which such Parent Entity is liable that are
attributable to the income of the Company and/or such Subsidiaries; provided
that (i) the amount of such dividends and other distributions with respect to
any taxable period shall not exceed the amount of such income taxes that the
Company and/or such Subsidiaries (as applicable) would have been required to pay
if the company and/or such Subsidiaries had paid such tax on a separate company
basis or a separate group basis (as applicable) and (ii) any such dividends and
other distributions attributable to income of an Unrestricted Subsidiary shall
be limited to the amount of any cash paid by such Unrestricted Subsidiary to the
Company or any Restricted Subsidiary for such purpose.
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.


-22-

--------------------------------------------------------------------------------





“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
Capital Stock of any other class of such Person.
“Programming Obligations” means all direct or indirect monetary liabilities,
contingent or otherwise, with respect to contracts for television, radio or
other broadcast or distribution rights relating to television or radio series or
other programs produced or distributed for television or radio or digital
release.
“QIB” means any “qualified institutional buyer” (as defined in Rule 144A).
“Qualified Joint Venture” means a majority-owned Subsidiary where Capital Stock
of the Subsidiary is issued to a Qualified Joint Venture Partner in
consideration of the contribution primarily consisting of assets used or useful
in the business of owning and operating television or radio stations or digital
business, all businesses directly related thereto, and any electronic news and
information delivery business and any other television or radio
broadcasting-related, television or radio distribution-related or television or
radio content-related business or digital business.
“Qualified Joint Venture Partner” means a person who is not affiliated with the
Company.
“Qualified Securitization Financing” means any Securitization Facility of a
Securitization Subsidiary that meets the following conditions: (i) the Board of
Directors shall have determined in good faith that such Qualified Securitization
Financing (including financing terms, covenants, termination events and other
provisions) is in the aggregate economically fair and reasonable to the Company
and its Restricted Subsidiaries, (ii) all sales of Securitization Assets and
related assets by the Company or any Restricted Subsidiary to the Securitization
Subsidiary or any other Person are made at fair market value (as determined in
good faith by the Company) and (iii) the financing terms, covenants, termination
events and other provisions thereof shall be market terms (as determined in good
faith by the Company) and may include Standard Securitization Undertakings. The
grant of a security interest in any Securitization Assets of the Company or any
of its Restricted Subsidiaries (other than a Securitization Subsidiary) to
secure Indebtedness under the credit agreements prior to engaging in any
securitization financing shall not be deemed a Qualified Securitization
Financing.
“Rating Agency” means (1) each of Moody’s and S&P and (2) if Moody’s or S&P
ceases to rate the Notes for reasons outside of the Company’s control, a
“nationally recognized statistical rating organization” within the meaning of
Section 3(a)(62) under the Exchange Act selected by the Company or any parent of
the Company as a replacement agency for Moody’s or S&P, as the case may be.
“Ratings Decline Period” means the period that (i) begins on the earlier of
(a) a Change of Control or (b) the first public notice of the intention by the
Company to affect a Change of Control and (ii) ends 60 days following the
consummation of such Change of Control; provided that such period will be
extended so long as the rating of the Notes is under publicly announced
consideration for a possible downgrade by any of the Rating Agencies.
“Ratings Event” means (x) a downgrade by one or more gradations (including
gradations within ratings categories as well as between categories) or
withdrawal of the rating of the Notes within the Ratings Decline Period by one
or more Rating Agencies if the applicable Rating Agency shall have put forth a
statement to the effect that such downgrade is attributable in whole or in part
to the applicable Change of Control and (y) the Notes do not have an Investment
Grade Status from either Rating Agency.


-23-

--------------------------------------------------------------------------------





“Receivables Assets” means (a) any accounts receivable owed to the Company or a
Restricted Subsidiary subject to a Receivables Facility and the proceeds thereof
and (b) all collateral securing such accounts receivable, all contracts and
contract rights, guarantees or other obligations in respect of such accounts
receivable, all records with respect to such accounts receivable and any other
assets customarily transferred together with accounts receivable in connection
with a non-recourse accounts receivable factoring arrangement and which are
sold, conveyed, assigned or otherwise transferred or pledged by the Company to a
commercial bank or an Affiliate thereof in connection with a Receivables
Facility.
“Receivables Facility” means an arrangement between the Company or a Restricted
Subsidiary and a commercial bank or an Affiliate thereof pursuant to which
(a) the Company or such Restricted Subsidiary, as applicable, sells (directly or
indirectly) to such commercial bank (or such Affiliate) accounts receivable
owing by customers, together with Receivables Assets related thereto, at a
maximum discount, for each such account receivable, not to exceed 5.0% of the
face value thereof, (b) the obligations of the Company or such Restricted
Subsidiary, as applicable, thereunder are non-recourse (except for
Securitization Repurchase Obligations) to the Company and such Restricted
Subsidiary and (c) the financing terms, covenants, termination events and other
provisions thereof shall be on market terms (as determined in good faith by the
Company) and may include Standard Securitization Undertakings, and shall include
any guaranty in respect of such arrangements.
“Refinancing Indebtedness” means Indebtedness that refunds, refinances,
defeases, renews, replaces or extends any Indebtedness permitted to be incurred
by the Company or any Restricted Subsidiary pursuant to the terms of this
Indenture, whether in whole or part and whether involving the same or any other
lender or creditor or group of lenders or creditors, but only to the extent
that:
(i)    the Refinancing Indebtedness is subordinated to the Notes to at least the
same extent as the Indebtedness being refunded, refinanced, defeased, renewed,
replaced or extended, if such Indebtedness was subordinated to the Notes,
(ii)    the Refinancing Indebtedness is scheduled to mature either (a) no
earlier than the Indebtedness being refunded, refinanced or extended or (b) at
least 91 days after the maturity date of the Notes,
(iii)    the Refinancing Indebtedness has a weighted average life to maturity at
the time such Refinancing Indebtedness is incurred that is equal to or greater
than the weighted average life to maturity of the Indebtedness being refunded,
refinanced, defeased, renewed, replaced or extended,
(iv)    such Refinancing Indebtedness (or accreted amount in the case of any
Indebtedness issued with original issue discount, as such) is in an aggregate
principal amount that is less than or equal to the sum of (a) the aggregate
principal or accreted amount (in the case of any Indebtedness issued with
original issue discount, as such) then outstanding under the Indebtedness being
refunded, refinanced, defeased, renewed, replaced or extended, (b) the amount of
accrued and unpaid interest, if any, and premiums owed, if any, not in excess of
pre-existing optional prepayment provisions on such Indebtedness being refunded,
refinanced, defeased, renewed, replaced or extended and (c) the amount of
reasonable and customary fees, expenses and costs related to the incurrence of
such Refinancing Indebtedness, and
(v)    such Refinancing Indebtedness shall not include (x) Indebtedness of a
Restricted Subsidiary of the Company that is not a Guarantor that refinances
Indebtedness of the Company


-24-

--------------------------------------------------------------------------------





or a Guarantor or (y) Indebtedness of the Company or a Restricted Subsidiary
that refinances Indebtedness of an Unrestricted Subsidiary.
“Regulation S” means Regulation S under the Securities Act or any successor
regulation.
“Regulation S Note” means all Initial Notes or all Additional Notes, as the case
may be, offered and sold outside the United States in reliance on Regulation S.
“Restricted Investment” means an Investment other than a Permitted Investment.
“Restricted Notes Legend” means the legend set forth in Section 2.3(e)(i) of
Appendix A.
“Restricted Payment” means (i) any dividend or other distribution declared or
paid on any Capital Stock of the Company or any of its Restricted Subsidiaries
(other than dividends or distributions payable solely in Capital Stock (other
than Disqualified Stock) of the Company or such Restricted Subsidiary or
dividends or distributions payable to the Company or any Restricted Subsidiary);
(ii) any payment to purchase, redeem or otherwise acquire or retire for value
any Capital Stock of the Company or any Restricted Subsidiary of the Company or
other Affiliate of the Company (other than any Capital Stock owned by the
Company or any Restricted Subsidiary); (iii) any payment to purchase, redeem,
defease or otherwise acquire or retire for value any Subordinated Indebtedness
prior to the scheduled maturity thereof except for any purchase, redemption,
defeasance or other acquisition or retirement within one year of the scheduled
maturity thereof; or (iv) any Restricted Investment.
“Restricted Period” means, in respect of any Note, the 40 consecutive days
beginning on and including the later of (a) the day on which any Notes
represented thereby are offered to persons other than distributors (as defined
in Regulation S under the Securities Act) pursuant to Regulation S and (b) the
issue date for such Notes.
“Restricted Subsidiary” means any Subsidiary that has not been designated as an
“Unrestricted Subsidiary” in accordance with this Indenture.
“Rule 144” means Rule 144 under the Securities Act (or any successor rule).
“Rule 144A” means Rule 144A under the Securities Act (or any successor rule).
“Rule 144A Notes” means all Initial Notes or all Additional Notes, as the case
may be, offered and sold to QIBs in reliance on Rule 144A.
“Rule 501” means Rule 501(a)(1), (2), (3) or (7) under the Securities Act.
“S&P” means Standard & Poor’s Investors Ratings Services or any of its
successors or assigns that is a “nationally recognized statistical rating
organization” within the meaning of Section 3(a)(62) under the Exchange Act.
“Secured Indebtedness” means any Indebtedness secured by a Lien.
“Secured Leverage Ratio” means, with respect to any date of determination, the
ratio of (i) (x) the aggregate principal amount of all outstanding Secured
Indebtedness of the Company and its Restricted Subsidiaries as of such date on a
consolidated basis minus (y) the aggregate amount of unrestricted cash and Cash
Equivalents, included in the consolidated balance sheet of the Company and


-25-

--------------------------------------------------------------------------------





its Restricted Subsidiaries as of the end of the most recent fiscal period for
which internal financial statements of the Company are available with such pro
forma adjustments as are consistent with the pro forma adjustments set forth in
clause (ii) of this definition and as determined in good faith by the Company to
(ii) Consolidated EBITDA of the Company and its Restricted Subsidiaries on a
consolidated basis for the most recent Test Period divided by two (2),
determined on a pro forma basis after giving pro forma effect to (a) the
incurrence of all Indebtedness to be incurred on such date and (if applicable)
the application of the net proceeds therefrom, including to refinance other
Indebtedness, as if such Indebtedness was incurred, and the application of such
proceeds occurred, at the beginning of such Test Period; (b) the incurrence,
repayment or retirement of any other Indebtedness by the Company and its
Restricted Subsidiaries since the first day of such Test Period as if such
Indebtedness was incurred, repaid or retired at the beginning of such Test
Period (including any such incurrence or issuance which is the subject of an
Incurrence Notice delivered to the Trustee during such period pursuant to clause
(viii) of the definition of “Permitted Indebtedness”) (except that, in making
such computation, the amount of Indebtedness under any revolving credit
facilities shall be computed based upon the average balance of such Indebtedness
at the end of each month during such Test Period) provided, however, that the
pro forma calculation shall not give effect to any Indebtedness incurred on such
determination date pursuant to the provisions described in Section 4.07(b)
(other than clause (ix)(ii) thereof); (c) in the case of Acquired Debt, the
related acquisition as if such acquisition had occurred at the beginning of such
Test Period; and (d) any acquisition or disposition by the Company and its
Restricted Subsidiaries of any company or any business or any assets out of the
ordinary course of business (including any pro forma expense and cost reductions
associated with any such acquisition or disposition that are reasonably
identifiable and factually supportable and based on actions already taken or
expected to be taken within 18 months and for which the full run-rate effect of
such actions is expected to be realized within 18 months of such action as
determined in good faith by the Company), or any related repayment of
Indebtedness, in each case since the first day of such Test Period (including
any such acquisition which is the subject of an Incurrence Notice delivered to
the Trustee during such period pursuant to clause (viii) of the definition of
“Permitted Indebtedness”), assuming such acquisition or disposition had been
consummated on the first day of such Test Period. In addition, the consolidated
net income of a Person with outstanding Indebtedness or Capital Stock providing
for a payment restriction which is permitted to exist by reason of Section
4.11(c) shall not be taken into account in determining whether any Secured
Indebtedness is permitted to be incurred under this Indenture.
Notwithstanding anything in this definition to the contrary, when calculating
the Secured Leverage Ratio, in connection with a Limited Condition Acquisition,
the date of determination of such ratio and of any default or event of default
blocker shall, at the option of the Company, be the date the definitive
agreements for such Limited Condition Acquisition are entered into and such
ratios shall be calculated on a pro forma basis after giving effect to such
Limited Condition Acquisition and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the Test Period, and,
for the avoidance of doubt, (x) if any such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated EBITDA
of the Company or the target company) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios will not be deemed to have
been exceeded as a result of such fluctuations solely for purposes of
determining whether the Limited Condition Acquisition is permitted hereunder and
(y) such ratios shall not be tested at the time of consummation of such Limited
Condition Acquisition or related transactions; provided, further, that if the
Company elects to have such determinations occur at the time of entry into such
definitive agreement, any such transaction shall be deemed to have occurred on
the date the definitive agreements are entered and outstanding thereafter for
purposes of subsequently calculating any ratios under this Indenture after the
date of such agreement and before the consummation or termination of such
Limited Condition


-26-

--------------------------------------------------------------------------------





Acquisition and to the extent baskets were utilized in satisfying any covenants,
such baskets shall be deemed utilized, but any calculation of Consolidated Total
Assets or Consolidated Net Income for purposes of other incurrences of
Indebtedness or Liens or making of Restricted Payments (not related to such
Limited Condition Acquisition) shall not reflect such Limited Condition
Acquisition until it is consummated.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
“Securitization Assets” means any accounts receivable, real estate asset,
mortgage receivables or related assets, in each case subject to a Securitization
Facility.
“Securitization Facility” means any of one or more securitization financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, pursuant to which the Company or any of its
Restricted Subsidiaries sells its Securitization Assets to either (a) Person
that is not a Restricted Subsidiary or (b) a Securitization Subsidiary that in
turn sells Securitization Assets to a person that is not a Restricted
Subsidiary.
“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any Securitization Assets or participation interest
therein issued or sold in connection with, and other fees paid to a person that
is not a Restricted Subsidiary in connection with, any Qualified Securitization
Financing.
“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.
“Securitization Subsidiary” means any Subsidiary in each case formed for the
purpose of and that solely engages in one or more Qualified Securitization
Financings and other activities reasonably related thereto.
“Senior Credit Facilities” means one or more debt facilities, commercial paper
facilities or instruments, providing for revolving credit loans, term loans,
letters of credit or debt securities, including, without limitation, the Third
Amended and Restated Credit Agreement, dated as of April 28, 2017, as amended,
by and among the Company and the guarantors named therein, Wells Fargo Bank
N.A., as the administrative agent and the other agents and lenders named
therein, as the same may be increased, amended, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time, including (i) any
related notes, letters of credit, guarantees, collateral documents, indentures,
instruments and agreements executed in connection therewith, and in each case as
increased, amended, modified, renewed, refunded, replaced or refinanced from
time to time, and (ii) any notes, guarantees, collateral documents, instruments
and agreements executed in connection with any such increase, amendment,
modification, renewal, refunding, replacement or refinancing.
“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act.
“Similar Business” means (a) any businesses, services or activities engaged in
by the Company or any of its Subsidiaries or any Associates on the Issue Date
and (b) any businesses, services


-27-

--------------------------------------------------------------------------------





and activities engaged in by the Company or any of its Subsidiaries or any
Associates that are related, complementary, incidental, ancillary or similar to
any of the foregoing or are extensions or developments of any thereof.
“Spectrum Tender” means the entry by the Company or any of its Restricted
Subsidiaries into any agreement or arrangement alienating, relinquishing,
surrendering or otherwise transferring the right to use all or a material
portion of the spectrum associated with any FCC License of any Station
(including, without limitation, pursuant to an auction of such spectrum,
conducted by a governmental authority, but excluding any involuntary
reorganization of such spectrum by the FCC pursuant to 47 U.S.C. §1452(b)).
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary of the
Company which the Company has determined in good faith to be customary in a
securitization financing, including those relating to the servicing of the
assets of a Securitization Subsidiary, it being understood that any
Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.
“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency).
“Station” means, collectively (a) each of the television and radio stations
owned and operated by the Company and its Restricted Subsidiaries on the Issue
Date and (b) any television or radio station acquired after the Issue Date by
the Company or any of its Restricted Subsidiaries in accordance with the terms
of this Indenture.
“Subordinated Indebtedness” means any Indebtedness of the Company or a
Subsidiary Guarantor if the instrument creating or evidencing such Indebtedness
or pursuant to which such Indebtedness is outstanding expressly provides that
such Indebtedness is subordinated in right of payment to the Notes or the
Subsidiary Guarantee of such Subsidiary Guarantor, as the case may be.
“Subsidiary” of any Person means (i) any corporation more than 50% of the
outstanding Voting Stock of which is owned or controlled, directly or
indirectly, by such Person or by one or more other Subsidiaries of such Person,
or by such Person and one or more other Subsidiaries thereof, or (ii) any
limited partnership of which such Person or any Subsidiary of such Person is a
general partner, or (iii) any other Person (other than a corporation or limited
partnership) in which such Person, or one or more other Subsidiaries of such
Person, or such Person and one or more other Subsidiaries thereof, directly or
indirectly, has more than 50% of the outstanding partnership or similar
interests or has the power, by contract or otherwise, to direct or cause the
direction of the policies, management and affairs thereof.
“Subsidiary Guarantees” means the guarantees of the Notes issued by the
Subsidiary Guarantors.
“Subsidiary Guarantor” means (i) each Restricted Subsidiary of the Company
(other than Immaterial Subsidiaries) existing on the Issue Date, (ii) each of
the Company’s Subsidiaries which becomes a guarantor of the Notes in compliance
with Section 4.15 and (iii) each of the Company’s Subsidiaries executing a
supplemental indenture in which such Subsidiary agrees to be bound by the terms
of this Indenture.


-28-

--------------------------------------------------------------------------------





“Surviving Person” means, with respect to any Person involved in or that makes
any disposition, the Person formed by or surviving such disposition or the
Person to which such disposition is made.
“Synthetic Lease Obligations” means with respect to any Person, the sum of (i)
all remaining rental obligations of such Person as lessee under synthetic leases
which are attributable to principal and, without duplication, (ii) all rental
and purchase price payment obligations of such Person under such synthetic
leases assuming such Person exercises the option to purchase the lease property
at the end of the lease term.
“Test Period” means the eight most recent full fiscal quarters ending
immediately prior to such date for which internal financial statements are
available (as determined in good faith by the Company).
“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. Sections 77aaa-77bbbb),
as amended by the Trust Indenture Reform Act of 1990, and as in effect on the
Issue Date.
“Transfer Restricted Notes” means Definitive Notes and any other Notes that bear
or are required to bear the Restricted Notes Legend.
“Trust Officer” means any officer within the Corporate Trust Division of the
Trustee, who has responsibility for administering this Indenture, including,
without limitation, any vice president, associate, assistant vice president,
treasurer, assistant treasurer, assistant secretary or special assistant
secretary or any other officer of the Trustee customarily performing functions
similar to those performed by any of the above-designated officers, and also
means, with respect to a particular corporate trust matter, any other officer to
whom such matter is referred because of his or her knowledge of and familiarity
with the particular subject.
“Trustee” means U.S. Bank National Association until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means
such successor.
“Unrestricted Subsidiary” means (i) any Subsidiary designated as such by the
Board of Directors of the Company as set forth in Section 4.18 and (ii) any
Subsidiary of an Unrestricted Subsidiary.
“U.S. Government Obligations” means direct obligations of the United States of
America for the payment of which the full faith and credit of the United States
of America is pledged, provided that no U.S. Government Obligation shall be
callable at the Company’s option prior to the Stated Maturity of the Notes.
“Voting Stock” means, with respect to any Person, Capital Stock of such Person
of the class or classes pursuant to which the holders thereof have the general
voting power under ordinary circumstances to elect at least a majority of the
board of directors, managers or trustees of such Person (irrespective of whether
or not at the time stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).
“Weighted Average Life to Maturity” means, with respect to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payment of principal,
including payment at final maturity, in respect thereof, with (b) the number of
years


-29-

--------------------------------------------------------------------------------





(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding aggregate principal
amount of such Indebtedness.



Section 1.02.    Other Definitions.
 
Term
Defined 
in Section (1)
“Agent Members”
2.1(b) (App. A)
“Asset Sale Offer”
4.14(c)
“Asset Sale Offer Purchase Date”
4.14(d)
“Asset Sale Offer Trigger Date”
4.14(c)
“Change of Control Offer”
4.13(a)
“Change of Control Purchase Date”
4.13(b)
“Covenant Defeasance”
8.02
“Covenant Defeasance Option”
8.01(b)
“Event of Default”
6.01(a)
“Excess Proceeds”
4.14(b)
“Global Note”
2.1(a) (App. A)
“Incurrence Notice”
4.07(b)
“Legal Defeasance”
8.02
“Legal Defeasance Option”
8.01(b)
“Notice of Default”
6.01(c)
“Paying Agent”
2.03
“Permitted Indebtedness”
4.07(b)
“Permitted Leverage Ratio Debt”
4.07(a)
“Registrar”
2.03
“Regulation S Global Note”
2.1(a) (App. A)
“Required Filing Dates”
4.02
“Reversion Date”
4.20(b)
“Rule 144A Global Note”
2.1(a) (App. A)
“Suspension Period”
4.20(b)
“Suspended Covenants”
4.20(a)
“Trustee Expenses”
6.08



(1) Section reference is to this Indenture, unless marked with “(App. A)”
indicating such reference is to Appendix A hereof.





Section 1.03.    Rules of Construction. Unless the context otherwise requires:
(1) a term has the meaning assigned to it in this Indenture; (2) an accounting
term not otherwise defined herein has the meaning assigned to it under GAAP; (3)
“or” is not exclusive; (4) words in the singular include the plural, and in the
plural include the singular; (5) provisions apply to successive events and
transactions; and (6) unless otherwise specified, any reference to a Section or
Article refers to such Section or Article of this Indenture.


-30-

--------------------------------------------------------------------------------







ARTICLE II

THE NOTES

Section 2.01.    Form and Dating. The (i) Initial Notes and the Trustee’s
certificate of authentication therefor and (ii) Additional Notes and the
Trustee’s certificate of authentication therefor shall each be substantially in
the form of Exhibit A. The notation on each of such Notes relating to the
Subsidiary Guarantees shall each be substantially in the form of Exhibit B. The
Notes may have notations, legends or endorsements required by law, stock
exchange rule or usage. The Company and the Trustee shall approve the form of
the Notes and any notation, legend or endorsement on them. Each Note shall be
dated the date of its issuance and shall show the date of its authentication.
Each note shall bear the corporate seal of the Company which shall be attested
by the Company’s secretary or an assistant secretary.
The terms and provisions contained in the Notes and the Subsidiary Guarantees
shall constitute, and are hereby expressly made, a part of this Indenture and,
to the extent applicable, the Company, the Subsidiary Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby.

Section 2.02.    Execution and Authentication. Two Officers of the Company shall
sign each Note for the Company by manual or facsimile signature. If an Officer
whose signature is on a Note no longer holds that office at the time the Note is
authenticated, the Note shall nevertheless be valid. Each Subsidiary Guarantor
shall execute the Subsidiary Guarantee in the manner set forth in Section 11.04.
A Note shall not be valid until authenticated by the manual signature of the
Trustee, and the Trustee’s signature shall be conclusive evidence that the Note
has been authenticated under this Indenture. The form of Trustee’s certificate
of authentication to be borne by the Notes shall be substantially as set forth
in Exhibit A. The Trustee may appoint an authenticating agent acceptable to the
Company to authenticate Notes. Unless limited by the terms of such appointment,
an authenticating agent may authenticate Notes whenever the Trustee may do so.
Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as an
Agent to deal with the Company or any of its Affiliates.
The Trustee (i) shall authenticate Initial Notes for original issue in the
aggregate principal amount of $400,000,000 and (ii) shall authenticate
Additional Notes, in each case, as otherwise set forth in Appendix A and, in the
case of Additional Notes only, upon receipt of an Officers’ Certificate and an
Opinion of Counsel. The Officers’ Certificate shall also specify the amount of
Additional Notes to be authenticated and the date on which the Additional Notes
are to be authenticated. Upon receipt of a written order of the Company in the
form of an Officers’ Certificate, the Trustee shall authenticate Notes in
substitution of Notes originally issued to reflect any name change of the
Company.

Section 2.03.    Registrar; Paying Agent; Depositary. The Company shall maintain
an office or agency (the “Registrar”) where Notes may be presented for
registration of transfer or for exchange and an office or agency (the “Paying
Agent”) where Notes may be presented for payment. The Registrar shall keep a
register of the Notes and of their transfer and exchange. The Company may
appoint one or more co-registrars and one or more additional paying agents. The
term “Paying Agent” includes any additional paying agent. The Company may change
the Paying Agent, Registrar or co-registrar without prior notice to any Holder.
The Company shall notify the Trustee and the Trustee shall


-31-

--------------------------------------------------------------------------------





notify the Holders of the name and address of any Agent not a party to this
Indenture. The Company shall enter into an appropriate agency agreement with any
Agent not a party to this Indenture and implement the provisions of this
Indenture that relate to such Agent.
The Company initially appoints the Trustee as Registrar and Paying Agent. If the
Company fails to appoint or maintain a Registrar and/or Paying Agent, the
Trustee shall act as such, and shall be entitled to appropriate compensation in
accordance with Section 7.07.
The Company initially appoints DTC to act as Depositary with respect to any
Global Notes and DTC has initially appointed the Trustee to act as Notes
Custodian with respect to any Global Notes.

Section 2.04.    Paying Agent to Hold Money in Trust. The Company shall require
each Paying Agent other than the Trustee to agree in writing that the Paying
Agent will hold in trust for the benefit of the Holders or the Trustee all money
the Paying Agent holds for the redemption or purchase of the Notes or for the
payment of principal of, or premium, if any, or interest on, the Notes, and will
notify the Trustee of any default by the Company in providing the Paying Agent
with sufficient funds to redeem or purchase Notes or make any payment on the
Notes as and to the extent required to be redeemed, purchased or paid under the
terms of this Indenture. While any such default continues, the Trustee may
require the Paying Agent to pay all money it holds to the Trustee. The Company
at any time may require the Paying Agent to pay all money it holds to the
Trustee. Upon payment over to the Trustee, the Paying Agent (if other than the
Company or any of its Affiliates) shall have no further liability for the money
it delivered to the Trustee. If the Company or any of its Subsidiaries acts as
Paying Agent, it shall segregate and hold in a separate trust fund for the
Holders’ benefit all money it holds as Paying Agent.

Section 2.05.    Holder Lists. The Trustee shall preserve in as current a form
as is reasonably practicable the most recent list available to it of the names
and addresses of Holders. If the Trustee is not the Registrar, the Company shall
furnish to the Trustee, semiannually at least fifteen Business Days before each
interest payment date and at such other times as the Trustee may request in
writing, within 30 days after receipt by the Company of any such request, a list
in such form and as of such date as the Trustee may reasonably require that sets
forth the names and addresses of, and the aggregate principal amount of Notes
held by each Holder.

Section 2.06.    Transfer and Exchange. Subject to the provisions of Section 2
of Appendix A, when Notes are presented to the Registrar or a co-registrar with
a request to register a transfer or to exchange them for an equal principal
amount of Notes of other denominations, the Registrar shall register the
transfer or make the exchange if its requirements, including, without
limitation, compliance with Appendix A, for such transaction are met; provided,
however, that any Note presented or surrendered for registration of transfer or
exchange shall be duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar and the Trustee duly executed by
the Holder of such Note or by its attorney duly authorized in writing. To permit
registrations of transfers and exchanges, the Company shall Issue (and the
Subsidiary Guarantors shall execute the Subsidiary Guarantee endorsed thereon),
and the Trustee shall authenticate, Notes at the Registrar’s request. The
Trustee shall notify the Company of all such registered transfers and exchanges
contemporaneously with the occurrence of such transfer or exchange.
Neither the Company nor the Registrar shall be required to issue, register the
transfer of or exchange any Note (i) during a period beginning at the opening of
business 15 days before the day of the mailing of notice of any redemption from
the Company and ending at the close of business on the day


-32-

--------------------------------------------------------------------------------





the notice of redemption is sent to Holders, (ii) selected for redemption, in
whole or in part, except the unredeemed portion of any Note being redeemed in
part may be transferred or exchanged, and (iii) during a Change of Control Offer
or an Asset Sale Offer if such Note is tendered pursuant to such Change of
Control Offer or Asset Sale Offer and not withdrawn.
No service charge shall be made for any registration of transfer or exchange
(except as otherwise expressly permitted herein), but the Company may require
payment of a sum sufficient to cover all documentary, stamp or similar issue or
transfer tax or similar governmental charge payable in connection therewith
(other than any such documentary, stamp or similar issue or transfer tax or
similar governmental charge payable upon exchange pursuant to Section 2.10, 3.07
or 9.05, which the Company shall pay).
Prior to due presentment for registration of transfer of any Note, the Trustee,
any Agent and the Company may deem and treat the Person in whose name any Note
is registered as the absolute owner of such Note (whether or not such Note shall
be overdue and notwithstanding any notation of ownership or other writing on
such Note made by anyone other than the Company, the Registrar or any
co-registrar) for the purpose of receiving payment of principal of, and premium,
if any, and interest on, such Note and for all other purposes, and notice to the
contrary shall not affect the Trustee, any Agent or the Company.
Any Holder of the Global Note shall, by acceptance of such Global Note, agree
that transfers of beneficial interests in such Global Note may be effected only
through a book-entry system (as described in Section 2.1(b) of Appendix A)
maintained by the depository (or its agent), and that ownership of a beneficial
interest in the Global Note shall be required to be reflected in a book entry.

Section 2.07.    Replacement Notes. If any mutilated Note is surrendered to the
Trustee, or if the Company and the Trustee receive evidence to their
satisfaction of the destruction, loss or theft of any Note, the Company shall
issue and the Trustee shall, upon receipt of a written order signed by two
Officers of the Company, authenticate a replacement Note if the Trustee’s
requirements are met, and each such replacement Note shall be an additional
obligation of the Company. If the Trustee or the Company requires, the Holder
must supply an indemnity bond that is sufficient in the judgment of the Trustee
and the Company to protect the Company, the Trustee, any Agent or any
authenticating agent from any loss that any of them may suffer if a Note is
replaced. The Company and the Trustee may charge for its reasonable expenses in
replacing a Note. Upon the issuance of any replacement Notes under this Section
2.07, the Company may require the payment of a sum sufficient to pay all
documentary, stamp or similar issue or transfer taxes or other governmental
charges that may be imposed in relation thereto and any other expenses
(including the fees and expenses of the Trustee) connected therewith.

Section 2.08.    Outstanding Notes. The Notes outstanding at any time are all
the Notes the Trustee has authenticated except those it has cancelled, those
delivered to it for cancellation, and those described in this Section 2.08 as
not outstanding. If a Note is replaced pursuant to Section 2.07, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that a bona
fide purchaser holds the replaced Note. If the entire principal of, and premium,
if any, and accrued interest on, any Note is considered paid under Section 4.01,
it ceases to be outstanding and interest on it ceases to accrue. Subject to
Section 2.09, a Note does not cease to be outstanding because the Company or any
Affiliate of the Company holds such Note.

Section 2.09.    Treasury Notes. In determining whether the Holders of the
required principal amount of Notes have concurred in any direction, waiver or
consent, Notes owned by the


-33-

--------------------------------------------------------------------------------





Company or any Affiliate of the Company shall be considered as though they are
not outstanding; provided, however, that for the purpose of determining whether
the Trustee shall be protected in relying on any such direction, waiver or
consent, only Notes that the Trustee knows are so owned shall be so disregarded.
Notwithstanding the foregoing, Notes that the Company or any Affiliate of the
Company offers to purchase or acquires pursuant to an exchange offer, tender
offer or otherwise shall not be deemed to be owned by the Company or any
Affiliate of the Company until legal title to such Notes passes to the Company
or such Affiliate, as the case may be.

Section 2.10.    Temporary Notes. Until Definitive Notes are ready for delivery,
the Company may prepare and the Trustee shall authenticate temporary Notes.
Temporary Notes shall be substantially in the form of Definitive Notes but may
have variations that the Company considers appropriate for temporary Notes.
Without unreasonable delay, the Company shall prepare and the Trustee, upon
receipt of a written order signed by two Officers of the Company, shall
authenticate Definitive Notes in exchange for temporary Notes. Until such
exchange, temporary Notes shall be entitled to the same rights, benefits and
privileges as Definitive Notes.

Section 2.11.    Cancellation. The Company at any time may deliver Notes to the
Trustee for cancellation. The Registrar, any co-registrar, the Paying Agent, the
Company and its Subsidiaries shall forward to the Trustee any Notes surrendered
to them for registration of transfer, exchange, replacement, payment (including
all Notes called for redemption and all Notes accepted for payment pursuant to
an Offer) or cancellation, and the Trustee shall cancel all such Notes and shall
destroy all cancelled Notes (subject to the record retention requirements of the
Exchange Act) and deliver a certificate of their destruction to the Company
unless, by written order signed by two Officers of the Company, the Company
shall direct that cancelled Notes be returned to it. The Company may not issue
new Notes to replace any Notes that have been cancelled by the Trustee or that
have been delivered to the Trustee for cancellation. If the Company or any
Affiliate of the Company acquires any Notes (other than by redemption pursuant
to Section 3.01 or an Offer pursuant to Section 4.13 or 4.14), such acquisition
shall not operate as a redemption or satisfaction of the Indebtedness
represented by such Notes unless and until such Notes are delivered to the
Trustee for cancellation.

Section 2.12.    Defaulted Interest. If the Company defaults in a payment of
interest on the Notes, it shall pay the defaulted interest in any lawful manner
plus, to the extent lawful, interest payable on the defaulted interest, to
Holders on a subsequent special record date, in each case at the rate provided
in the Notes and Section 4.01. The Company shall, with the Trustee’s consent,
fix or cause to be fixed each such special record date and payment date. At
least 15 days before the special record date, the Company (or, at the request of
the Company, the Trustee in the name of, and at the expense of, the Company)
shall mail a notice that states the special record date, the related payment
date and the amount of interest to be paid.

Section 2.13.    Record Date. The Company may, but shall not be obligated to,
fix a record date for the purpose of determining the Holders entitled to give
their consent or take any other action described in this Section or required or
permitted to be taken pursuant to this Indenture. If a record date is fixed,
those Persons who were Holders at such record date (or their duly designated
proxies), and only those Persons, shall be entitled to give such consent or to
revoke any consent previously given or to take any such action, whether or not
such Persons continue to be Holders after such record date. No such consent
shall be valid or effective for more than 120 days after such record date.

Section 2.14.    CUSIP Number. A “CUSIP” number will be printed on the Notes,
and the Trustee shall use the CUSIP number in notices of redemption, purchase or
exchange as a convenience


-34-

--------------------------------------------------------------------------------





to Holders; provided that any such notice may state that no representation is
made as to the correctness or accuracy of the CUSIP number printed in the notice
or on the Notes and that reliance may be placed only on the other identification
numbers printed on the Notes and any such redemption shall not be affected by
any defect in, or omission of, such numbers. The Company will promptly notify
the Trustee of any change in the CUSIP number.



Section 2.15.    Additional Notes. The Company may, from time to time, subject
to compliance with any other applicable provisions of this Indenture (including,
without limitation, Section 4.07), without the consent of the Holders, create
and issue pursuant to this Indenture Additional Notes having terms and
conditions set forth in Exhibit A substantially identical to those of other
Notes, except that Additional Notes:
(i)    may have a different issue date and/or CUSIP number from other Notes;
(ii)    may have a different amount of interest payable on the first interest
payment date after issuance than is payable on other Notes;
(iii)    may have terms specified in the Additional Note Board Resolution or
Additional Note Supplemental Indenture for such Additional Notes making
appropriate adjustments to this Article II and Exhibit A (and related
definitions) applicable to such Additional Notes in order to conform to and
ensure compliance with the Securities Act (or other applicable securities laws)
and any registration rights or similar agreement applicable to such Additional
Notes, which are not adverse in any material respect to the Holder of any
outstanding Notes (other than such Additional Notes); and
(iv)    may be entitled to liquidated damages not applicable to other
outstanding Notes and may not be entitled to such liquidated damages applicable
to other outstanding Notes.


ARTICLE III

REDEMPTIONS AND OFFERS TO PURCHASE

Section 3.01.    Redemption Provisions.
(a)    Except as set forth below and in Section 3.01(b) and as described below,
the Notes are not redeemable at the Company’s option prior to May 15, 2020. On
and after such date, the Notes will be subject to redemption at the option of
the Company at any time and from time to time, in whole or in part, at the
redemption prices (expressed as percentages of the principal amount of the
Notes) set forth below, plus accrued and unpaid interest to the date fixed for
redemption, if redeemed during the twelve-month period beginning on May 15 of
the years indicated below.


-35-

--------------------------------------------------------------------------------





Year
Percentage
2020
103.844%
2021
102.563%
2022
101.281%
2023 and thereafter
100.000%



Notwithstanding the foregoing, at any time prior to May 15, 2020, the Company
may, at its option, use the net proceeds of one or more Equity Issuances at any
time and from time to time, to redeem up to 40% of the aggregate principal
amount of the Notes (including Additional Notes, if any) originally issued at a
redemption price equal to 105.125% of the principal amount thereof, together
with accrued and unpaid interest to the date fixed for redemption; provided,
however, that at least 60% of the aggregate principal amount of the Notes
(including Additional Notes, if any) originally issued remains outstanding
immediately after any such redemption.
(b)    At any time prior to May 15, 2020, the Notes may be redeemed at any time
and from time to time, at the option of the Company, upon not less than 30 or
more than 60 days’ prior notice mailed by first-class mail to each holder’s
registered address, at a redemption price equal to 100% of the principal amount
thereof plus the Make Whole Premium as of, and accrued but unpaid interest, if
any, to, the redemption date, subject to the right of holders on the relevant
record date to receive interest due on the relevant interest payment date.
(c)    In addition, in connection with any Change of Control Offer or Asset Sale
Offer, if Holders of not less than 90% in aggregate principal amount of the
outstanding Notes validly tender and do not withdraw such Notes in such offer
and the Company, or any third party making such offer in lieu of the Company,
purchases all of the Notes validly tendered and not withdrawn by such holders,
the Company or such third party will have the right upon not less than 10 nor
more than 60 days’ prior notice, given not more than 30 days following such
purchase date, to redeem all Notes that remain outstanding at a redemption price
equal to the price offered to each other holder in such offer plus accrued and
unpaid interest, if any, thereon, to, but not including, the date of such
redemption.
“Make Whole Premium” means with respect to a Note at any redemption date, the
greater of (i) 1.0% of the principal amount of such Note or (ii) the excess of
(A) the present value of (1) the redemption price of such Note at May 15, 2020
(such redemption price being set forth in the table in Section 3.01(a)) plus (2)
all required interest payments due on such Note through May 15, 2020, computed
using a discount rate equal to the Treasury Rate plus 50 basis points, over (B)
the principal amount of such Note.
“Treasury Rate” means the yield to maturity at the time of computation of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H. 15(519) which has
become publicly available at least two Business Days prior to the redemption
date or, if such Statistical Release is no longer published, any publicly
available source or similar market data) most nearly equal to the period from
the redemption date to May 15, 2020; provided, however, that if the period from
the redemption date to May 15, 2020 is not equal to the constant maturity of a
United States Treasury security for which a weekly average yield is given, the
Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if the period
from the redemption date to May 15, 2020 is less than one year, the weekly


-36-

--------------------------------------------------------------------------------





average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year shall be used.

Section 3.02.    Notice to Trustee. If the Company elects to redeem Notes
pursuant to Section 3.01(a) or Section 3.01(b), it shall furnish to the Trustee,
at least 30 days (or such shorter period as the Trustee consents to in its sole
judgment) but not more than 60 days before notice of a redemption is to be
mailed to Holders, an Officers’ Certificate stating that the Company is
redeeming Notes pursuant to Section 3.01(a) or Section 3.01(b), as the case may
be, the date notice of redemption is to be mailed to Holders, the redemption
date, the aggregate principal amount of Notes to be redeemed, the redemption
price for such Notes, any calculations pursuant to Section 3.01(a) or (b), the
amount of accrued and unpaid interest on such Notes as of the redemption date
and, if applicable, the manner in which Notes are to be selected for redemption,
in accordance with Section 3.03, if less than all outstanding Notes are to be
redeemed. If the Trustee is not the Registrar, the Company shall, concurrently
with delivery of its notice to the Trustee of a redemption, cause the Registrar
to deliver to the Trustee a certificate (upon which the Trustee may rely)
setting forth the name of, and the aggregate principal amount of Notes held by
each Holder.
If the Company is required to offer to purchase Notes pursuant to Section 4.13
or 4.14, it shall furnish to the Trustee, at least seven Business Days (or such
shorter period as the Trustee consents to in its sole judgment) before notice of
the corresponding Offer is to be mailed to Holders, an Officers’ Certificate
setting forth that the Offer is being made pursuant to Section 4.13 or 4.14, as
the case may be, the purchase date, the maximum principal amount of Notes the
Company is offering to purchase pursuant to such Offer, the purchase price for
such Notes, the amount of accrued and unpaid interest on such Notes as of the
purchase date and, if applicable, the manner in which Notes are to be selected
for purchase, in accordance with Section 3.03, if less than all outstanding
Notes are to be purchased.
The Company will also provide the Trustee with any additional information that
the Trustee reasonably requests in connection with any redemption or Offer.

Section 3.03.    Selection of Notes to Be Redeemed or Purchased. If less than
all outstanding Notes are to be redeemed or if less than all Notes tendered
pursuant to an Offer are to be purchased by the Company, the Trustee, on behalf
of the Company, shall select the outstanding Notes to be redeemed or purchased
by the Company, in compliance with the requirements of the principal national
securities exchange, if any, on which the Notes are listed or, if the Notes are
not listed on such an exchange the Trustee, on behalf of the Company, shall
select the outstanding Notes to be redeemed or purchased, on a pro rata basis,
by lot or by any other method that the Trustee deems fair and appropriate or, in
the event the Notes are in global form, as otherwise prescribed by DTC. Notes
redeemed or purchased in part shall only be redeemed or purchased in integral
multiples of $1,000. If the Company elects to mail notice of a redemption to
Holders, the Trustee shall at least five days prior to the date notice of
redemption is to be mailed, (i) select, on behalf of the Company, the Notes to
be redeemed from Notes outstanding not previously called for redemption, and
(ii) notify the Company of the names of each Holder of Notes selected for
redemption, the principal amount of Notes held by each such Holder and the
principal amount of such Holder’s Notes that are to be redeemed. If fewer than
all Notes tendered pursuant to an Offer are to be purchased, the Trustee shall,
on behalf of the Company, select on or prior to the purchase date for such Offer
the Notes to be purchased. The Trustee shall select for redemption or purchase
Notes or portions of Notes in integral multiples of $1,000. Except as provided
in the preceding sentence, provisions of this Indenture that apply to Notes
called for redemption or tendered pursuant to an Offer also apply to portions of
Notes called for redemption or tendered pursuant to an Offer. The Trustee shall
notify the Company promptly of the Notes or portions of Notes to be called for
redemption or


-37-

--------------------------------------------------------------------------------





selected for purchase. The Company shall notify the Trustee of its acceptance
for payment of the Notes selected for redemption or purchase.

Section 3.04.    Notice of Redemption.
(a)    Subject to Section 3.04(b) below, at least 30 days but not more than 60
days before the redemption date, the Company shall mail by first class mail a
notice of redemption to each Holder of Notes that are to be redeemed. With
respect to any redemption of Notes, the notice shall identify the Notes or
portions thereof, if applicable, to be redeemed and shall state: (1) the
redemption date; (2) the redemption price for the Notes and the amount of unpaid
and accrued interest on such Notes as of the date of redemption; (3) the
paragraph of the Notes or section of this Indenture pursuant to which the Notes
called for redemption are being redeemed; (4) if any Note is being redeemed in
part, the portion of the principal amount of such Note to be redeemed and that,
after the redemption date, upon surrender of such Note, a new Note or Notes in
principal amount equal to the unredeemed portion will be issued; (5) the name
and address of the Paying Agent; (6) that Notes called for redemption, if held
in physical form, must be surrendered to the Paying Agent to collect the
redemption price for, and any accrued and unpaid interest on, such Notes; (7)
that, unless the Company defaults in making such redemption payment, interest on
Notes called for redemption ceases to accrue on and after the redemption date;
and (8) that no representation is made as to the correctness or accuracy of the
CUSIP number listed in such notice and printed on the Notes.
(b)    Notice of any redemption of the Notes may be subject to one or more
conditions precedent, including, but not limited to, completion of a corporate
transaction (including, without limitation, an Equity Issuance, an incurrence of
Indebtedness or a Change of Control Repurchase Event), at the Company’s
discretion. If such redemption or purchase is so subject to satisfaction of one
or more conditions precedent, such notice shall describe each such condition,
and if applicable, shall state that, in the Company’s discretion, the redemption
date may be delayed until such time as any or all such conditions shall be
satisfied, or such redemption or purchase may not occur and such notice may be
rescinded in the event that any or all such conditions shall not have been
satisfied by the redemption date, or by the redemption date as so delayed
without requiring an additional advance notice. In addition, the Company may
provide in such notice that payment of the redemption price and performance of
the Company’s obligations with respect to such redemption may be performed by
another Person.
(c)    At the Company’s request, the Trustee shall (at the Company’s expense)
give the notice of any redemption to Holders; provided, however, that the
Company shall deliver to the Trustee, at least 45 days prior to the date of any
optional redemption and at least 10 days prior to the date that notice of such
redemption is to be mailed to Holders (or, in either case, such shorter period
as the Trustee consents to in its sole judgment) an Officers’ Certificate that
(i) requests the Trustee to give notice of the redemption to Holders, (ii) sets
forth the information to be provided to Holders in the notice of redemption, as
set forth in the preceding paragraph, and (iii) sets forth the aggregate
principal amount of Notes to be redeemed and the amount of accrued and unpaid
interest thereon as of the redemption date. If the Trustee is not a Registrar,
the Company shall, concurrently with any such request, cause the Registrar to
deliver to the Trustee a certificate (upon which the Trustee may rely) setting
forth the name of, the address of, and the aggregate principal amount of Notes
held by, each Holder; provided further that any such Officers’ Certificate may
be delivered to the Trustee on a date later than permitted under this Section
3.03(b) if such later date is acceptable to the Trustee.

Section 3.05.    Effect of Notice of Redemption. Except if such redemption would
violate the terms of any Senior Credit Facilities and subject to 3.04(b), once
notice of redemption is


-38-

--------------------------------------------------------------------------------





mailed, Notes called for redemption become due and payable on the redemption
date at the price set forth in the Note.

Section 3.06.    Deposit of Redemption Price.
(a)    On or prior to any redemption date, the Company shall deposit with the
Trustee or with the Paying Agent money sufficient to pay the redemption price
of, and accrued interest on, all Notes to be redeemed on that date. The Trustee
or the Paying Agent shall return to the Company, no later than five days after
any redemption date, any money (including accrued interest) that exceeds the
amount necessary to pay the redemption price of, and accrued interest on, all
Notes redeemed.
(b)    If the Company complies with Section 3.06(a), interest on the Notes to be
redeemed will cease to accrue on such Notes on the applicable redemption date,
whether or not such Notes are presented for payment. If a Note is redeemed on or
after an interest record date but on or prior to the related interest payment
date, then any accrued and unpaid interest shall be paid to the Person in whose
name such Note was registered at the close of business of such record date. If
any Note called for redemption shall not be so paid upon surrender for
redemption because of the failure of the Company to comply with the preceding
paragraph, to the extent lawful, the Company shall pay interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization of the Company, regardless of whether or not a claim for
post-filing interest is allowed in such proceedings) on the overdue principal,
premium, if any, and interest from the redemption date until such principal,
premium and interest are paid, at a rate equal to 1% per annum in excess of the
then applicable interest rate on the Notes compounded semi-annually as provided
in the Notes and Section 4.01.

Section 3.07.    Notes Redeemed in Part. Upon surrender of a Note that is
redeemed in part, the Company shall issue and the Trustee shall authenticate for
the Holder at the Company’s expense a new Note equal in principal amount to the
unredeemed portion of the Note surrendered.


ARTICLE IV

COVENANTS

Section 4.01.    Payment of Principal, Premium, and Interest. The Company shall
pay the principal of, and premium, if any, and interest on, the Notes on the
dates and in the manner provided in the Notes. Holders must surrender their
Notes, if held in physical form, to the Paying Agent to collect principal
payments. Principal, premium, or interest shall be considered paid on the date
due if, by 11 a.m. Eastern Standard Time on such date, the Company has deposited
with the Paying Agent money in immediately available funds designated for and
sufficient to pay such principal, premium or interest. The Paying Agent shall
return to the Company, no later than five days following the date of payment,
any money (including accrued interest) that exceeds the amount then due and
payable on the Notes.
The Company shall pay interest (including interest accruing on or after the
filing of any petition in bankruptcy or for reorganization of the Company,
regardless of whether or not a claim for post-filing interest is allowed in such
proceedings) on overdue principal, premium and interest (without regard to any
applicable grace period) at a rate equal to 1% per annum in excess of the then
applicable interest rate on the Notes, compounded semiannually.


-39-

--------------------------------------------------------------------------------





Payments of the principal of, premium (if any) and interest on any Global Notes
will be made to the Depositary or its nominee, as the case may be, as the
registered owner thereof. None of the Company, the Trustee nor any Paying Agent
will have any responsibility or liability for any aspect of the records relating
to or payments made on account of beneficial ownership interests in any Global
Notes or for maintaining, supervising or reviewing any records relating to such
beneficial ownership interest.

Section 4.02.    Reports. Whether or not the Company is then subject to Section
13(a) or 15(d) of the Exchange Act, the Company will file with the Commission,
so long as any Notes are outstanding, the annual reports, quarterly reports and
other periodic reports which the Company would have been required to file with
the Commission pursuant to such Section 13(a) or 15(d) if the Company were so
subject, and such documents shall be filed with the Commission on or prior to
the respective dates (the “Required Filing Dates”) by which the Company would
have been required so to file such documents if the Company were so subject. The
Company will also, in the event the filing of such documents by the Company with
the Commission is not permitted by the Commission (i) within 15 days of each
Required Filing Date, (a) transmit by mail to all holders of Notes, as their
names and addresses appear in the Note register, without cost to such holders
and (b) file with the Trustee copies of the annual reports, quarterly reports
and other periodic reports which the Company would have been required to file
with the Commission pursuant to Section 13(a) or 15(d) of the Exchange Act if
the Company were subject to such Sections and (ii) promptly upon written request
and payment of the reasonable cost of duplication and delivery, supply copies of
such documents to any prospective Holder at the Company’s cost. In addition, the
Company will file with the Commission and with the Trustee, in accordance with
rules and regulations prescribed by the Commission, such additional information,
documents and reports with respect to compliance with the conditions and
covenants provided for herein as may be required by such rules and regulations.
Notwithstanding anything herein to the contrary, the Company will not be deemed
to have failed to comply with any of its agreements under this Section 4.02 for
purposes of clause (iii) under Section 6.01(a) until 90 days after the date any
report hereunder is required to be filed with the Commission pursuant to this
Section 4.02. In addition, to the extent not satisfied by the foregoing, for so
long as any Notes are outstanding, the Company shall furnish to holders of the
Notes and to securities analysts and prospective investors, upon their request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.
The Company may satisfy its obligations under this Section 4.02 with respect to
financial information relating to the Company by furnishing financial
information relating to a Parent Entity; provided that, the same is accompanied
by consolidating information that explains in reasonable detail the differences
between the information relating to such Parent Entity, on the one hand, and the
information relating to the Company and its Restricted Subsidiaries on a
standalone basis, on the other hand. For the avoidance of doubt, the
consolidating information referred to in the proviso in the preceding sentence
need not be audited.
Notwithstanding the foregoing, if the Company or any Parent Entity of the
Company has furnished the holders of Notes or filed with the Commission the
reports described in the preceding paragraphs with respect to the Company or any
Parent Entity, the Company shall be deemed to be in compliance with the
provisions of this Section 4.02.

Section 4.03.    Compliance Certificate. The Company shall deliver to the
Trustee, within 120 days after the end of each fiscal year of the Company, an
Officers’ Certificate stating that (i) a review of the activities of the Company
and its Subsidiaries during the preceding fiscal year has been made to determine
whether the Company has kept, observed, performed and fulfilled all of its
obligations under this Indenture and the Notes, (ii) such review was supervised
by the Officers of the Company


-40-

--------------------------------------------------------------------------------





signing such certificate, and (iii) that to the best knowledge of each Officer
signing such certificate, (a) the Company has kept, observed, performed and
fulfilled each and every condition and covenant contained in this Indenture and
is not in default in the performance or observance of any of the terms,
provisions and conditions of this Indenture (or, if a Default or Event of
Default occurred and is continuing, describing all such Defaults or Events of
Default of which each such Officer may have knowledge and what action the
Company has taken or proposes to take with respect thereto), and (b) no event
has occurred and remains in existence by reason of which payments on account of
the principal of, or premium, if any, or interest on, the Notes are prohibited
or if such event has occurred, a description of the event and what action the
Company is taking or proposes to take with respect thereto. For purposes of this
paragraph, such compliance shall be determined without regard to any period of
grace or requirement of notice provided hereunder.
The Company will, so long as any of the Notes are outstanding, deliver to the
Trustee, by the date that is the later of (i) 30 days after the occurrence of
any Default or Event of Default and (ii) promptly after (but no later than five
Business Days after) any Officer of the Company becomes aware of such Default or
Event of Default, an Officers’ Certificate specifying such Default or Event of
Default and what action the Company is taking or proposes to take with respect
thereto.
The Company shall deliver to the Trustee such other information or documents
reasonably requested by the Trustee in connection with the compliance by the
Trustee or the Company with this Indenture.

Section 4.04.    Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, that might affect the covenants or the performance of its obligations
under this Indenture and the Notes; and the Company (to the extent it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not, by resort to any such law, hinder, delay or
impede the execution of any power granted to the Trustee pursuant to this
Indenture, but will suffer and permit the execution of every such power as
though no such law has been enacted.

Section 4.05.    Limitation on Restricted Payments.
(a)    The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any Restricted Payment, unless at
the time of and immediately after giving effect to the proposed Restricted
Payment (with the value of any such Restricted Payment, if other than cash, to
be determined by the Board of Directors in good faith, whose determination shall
be conclusive and evidenced by a board resolution), (i) no Default or Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof, (ii) the Company could incur at least $1.00 of Permitted Leverage Ratio
Debt and (iii) the aggregate amount of all Restricted Payments made after the
Issue Date shall not exceed the sum of (without duplication) (a) $150.0 million,
plus (b) an amount equal to the Company’s Cumulative Consolidated EBITDA less
1.4 times the Company’s Cumulative Consolidated Interest Expense, plus (c) the
aggregate amount of all Net Cash Proceeds received after the Issue Date by the
Company from (x) the issuance and sale (other than to a Subsidiary of the
Company) of Capital Stock of the Company (other than Disqualified Stock or
Designated Preferred Stock) to the extent that such proceeds are not used to
redeem, repurchase, retire or otherwise acquire Capital Stock or any
Indebtedness of the Company or any Subsidiary of the Company pursuant to Section
4.05(b)(ii) or (y) Indebtedness of the Company issued since the Issue Date
(other than to Subsidiaries) that have been converted into Capital Stock of the
Company (other than Disqualified Stock or Designated Preferred


-41-

--------------------------------------------------------------------------------





Stock), plus (d) to the extent that any Unrestricted Subsidiary is redesignated
as a Restricted Subsidiary after the Issue Date, 100% of the fair market value
of such Subsidiary as of the date of such redesignation, plus (e) the aggregate
amount returned in cash or Cash Equivalents with respect of Investments (other
than Permitted Investments) made after the Issue Date whether through interest
payments, principal payments, dividends or other distributions, plus (f) in the
case of the disposition or repayment of any Investment for cash, which
Investment constituted a Restricted Payment made after the Issue Date, an amount
equal to the return of capital with respect to such Investment, reduced (but not
below zero) by the excess, if any, of the cost of the disposition of such
Investment over the gain, if any, realized by the Company or such Restricted
Subsidiary in respect of such disposition.
(b)    The provisions of Section 4.05(a) will not prohibit the following
actions:
(i)    the payment of any dividend or distribution within 60 days after the date
of declaration thereof, if at such declaration date such payment would have been
permitted under this Indenture;
(ii)    the redemption, repurchase, retirement, defeasance or other acquisition
of any Capital Stock or any Indebtedness of the Company in exchange for, or out
of the proceeds of the sale (other than to a Subsidiary of the Company), within
six months prior to the consummation of such redemption, repurchase, retirement,
defeasance or other such acquisition of any Capital Stock or Indebtedness of the
Company, of Capital Stock of the Company (other than any Disqualified Stock or
Designated Preferred Stock) (“Refunding Capital Stock”);
(iii)    the repurchase, redemption or other repayment of any Subordinated
Indebtedness of the Company or a Subsidiary Guarantor in exchange for, by
conversion into or solely out of the proceeds of the substantially concurrent
sale (other than to a Subsidiary of the Company) of Subordinated Indebtedness of
the Company or such Subsidiary Guarantor with a Weighted Average Life to
Maturity equal to or greater than the then remaining Weighted Average Life to
Maturity of the Subordinated Indebtedness repurchased, redeemed or repaid;
(iv)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Preferred Stock of the Company or a Restricted Subsidiary made by
exchange for or out of the proceeds of the substantially concurrent sale of
Preferred Stock of the Company or a Restricted Subsidiary, as the case may be,
that, in the case of Disqualified Stock, is permitted to be incurred pursuant to
Section 4.07;
(v)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness or Disqualified Stock or Preferred Stock
of a Restricted Subsidiary:
(a)    from Excess Proceeds to the extent permitted under Section 4.14, but only
if the Company shall have first complied with Section 4.14 and purchased all
Notes tendered pursuant to any offer to repurchase all the Notes required
thereby, prior to purchasing, repurchasing, redeeming, defeasing or otherwise
acquiring or retiring such Subordinated Indebtedness, Disqualified Stock or
Preferred Stock; or


-42-

--------------------------------------------------------------------------------





(b)    to the extent required by the agreement governing such Subordinated
Indebtedness, Disqualified Stock or Preferred Stock, following the occurrence of
a Change of Control Repurchase Event (or other similar event described as a
“change of control”), but only if the Company shall have first complied with
Section 4.13 and purchased all Notes tendered pursuant to the offer to
repurchase all the Notes required thereby, prior to purchasing, repurchasing,
redeeming, defeasing or otherwise acquiring or retiring such Subordinated
Indebtedness, Disqualified Stock or Preferred Stock; or
(c)    consisting of Acquired Debt (other than Indebtedness incurred (A) to
provide all or any portion of the funds utilized to consummate the transaction
or series of related transactions pursuant to which such Person became a
Restricted Subsidiary or was otherwise acquired by the Company or a Restricted
Subsidiary or (B) otherwise in connection with or contemplation of such
acquisition);
(vi)    Restricted Investments received as consideration in connection with an
Asset Sale made in compliance with this Indenture;
(vii)    the making of a Restricted Investment out of the proceeds of the sale
(other than to a Subsidiary of the Company) within one year prior to the making
of such Restricted Investment of Capital Stock of the Company (other than any
Disqualified Stock or Designated Preferred Stock);
(viii)    the payment of any dividend or distribution by a Subsidiary that is a
Qualified Joint Venture to the holders of its Capital Stock on a pro rata basis;
(ix)    the repurchase, redemption or other acquisition or retirement for value
or forfeiture of any Capital Stock of the Company or any Parent Entity to effect
the repurchase, redemption, acquisition or retirement of Capital Stock that is
held by any member or former member of the Company’s (or any Parent Entity’s or
Subsidiary’s) management, or by any of its respective directors, employees or
consultants; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Capital Stock may not exceed the sum of $15.0
million in any calendar year (with unused amounts in any calendar year being
available to be so utilized in succeeding calendar years); provided further,
that such amount in any calendar year may be increased by an amount not to
exceed:
(a)    the Net Cash Proceeds from the sale of Capital Stock (other than
Disqualified Stock or Designated Preferred Stock) of the Company and, to the
extent contributed to the capital of the Company (other than through the
issuance of Disqualified Stock or Designated Preferred Stock), Capital Stock of
any Parent Entity, in each case to members of management, directors or
consultants of the Company, any of its Subsidiaries or any Parent Entity that
occurred after the Issue Date, to the extent the cash proceeds from the sale of
such Capital Stock have not otherwise been applied to the payment of Restricted
Payments by virtue of clause (iii) of the preceding paragraph; plus
(b)    the net cash proceeds of key man life insurance policies received by the
Company and its Restricted Subsidiaries after the Issue Date; less


-43-

--------------------------------------------------------------------------------





(c)    the amount of any Restricted Payments made in previous calendar years
pursuant to Section 4.05(b)(ix)(a) and 4.05(b)(ix)(b) above;
and provided, further, that cancellation of Indebtedness owing to the Company or
any Restricted Subsidiary from any future, present or former members of
management, directors, employees or consultants of the Company, or any Parent
Entity or Restricted Subsidiaries in connection with a repurchase of Capital
Stock of the Company or any Parent Entity will not be deemed to constitute a
Restricted Payment for purposes of this covenant or any other provision of this
Indenture;
(x)    after creation of a Parent Entity, dividends, loans, advances or
distributions to any Parent Entity or other payments by the Company or any
Restricted Subsidiary in amounts equal to (without duplication):
(a)    the amounts required for any Parent Entity to pay any Parent Entity
Expenses;
(b)    Permitted Tax Distributions; or
(c)    amounts constituting or to be used for purposes of making payments to the
extent specified in Section 4.08(b)(i) and 4.08(b)(v);
(xi)    payments by the Company, or loans, advances, dividends or distributions
to any Parent Entity to make payments, to holders of Capital Stock of the
Company or any Parent Entity in lieu of the issuance of fractional shares of
such Capital Stock; provided, however, that any such payment, loan, advance,
dividend or distribution shall not be for the purpose of evading any limitation
of this covenant or otherwise to facilitate any dividend or other return of
capital to the holders of such Capital Stock (as determined in good faith by the
Board of Directors);
(xii)    (i) the declaration and payment of dividends on Designated Preferred
Stock of the Company issued after the Issue Date; and (ii) the declaration and
payment of dividends on Refunding Capital Stock that is Preferred Stock;
provided, however, that, in the case of clause (i), the amount of all dividends
declared or paid pursuant to this clause shall not exceed the Net Cash Proceeds
received by the Company or the aggregate amount contributed in cash to the
equity (other than through the issuance of Disqualified Stock of the Company),
from the issuance or sale of such Designated Preferred Stock; provided further,
in the case of clauses (i) and (ii), that for the most recently ended Test
Period immediately preceding the date of issuance of such Designated Preferred
Stock or declaration of such dividends on such Refunding Capital Stock, after
giving effect to such payment on a pro forma basis the Company would be
permitted to incur at least $1.00 of Permitted Leverage Ratio Debt;
(xiii)    dividends or other distributions by the Company or any Restricted
Subsidiary of Capital Stock of, or Indebtedness owed to the Company or a
Restricted Subsidiary by, Unrestricted Subsidiaries (unless the Unrestricted
Subsidiary’s principal asset is cash and Cash Equivalents);
(xiv)    the repurchase of Equity Interests deemed to occur upon the exercise or
conversion of stock options, warrants or other convertible securities or that
are surrendered in connection with satisfying any income tax withholding
obligation related to


-44-

--------------------------------------------------------------------------------





any such exercise or vesting of any equity award, and the payment of cash in
lieu of the issuance of fractional shares of Equity Interests upon the exercise
or conversion of securities exercisable or convertible into Equity Interests of
the Issuer or arising out of stock dividends, splits or combinations or business
combinations;
(xv)    payments or distributions to dissenting stockholders pursuant to
applicable law in connection with a consolidation, merger, or transfer of assets
that complies with the provision of this Indenture applicable to mergers,
consolidations and transfers of all or substantially all of the property and
assets of the Company;
(xvi)    mandatory redemptions of Disqualified Stock issued as a Restricted
Payment or as consideration for a Permitted Investment; provided that the amount
of such redemptions are no greater than the amount that constituted a Restricted
Payment or Permitted Investment;
(xvii)    distributions or payments of Securitization Fees, sales contributions
and other transfers of Securitization Assets and purchases of Securitization
Assets pursuant to a Securitization Repurchase Obligation, in each case in
connection with a Qualified Securitization Financing;
(xviii)    Restricted Payments consisting of dividends on the common stock of
the Company not to exceed $40.0 million in any fiscal year; and
(xix)    (A) other Restricted Payments not to exceed $80.0 million in the
aggregate and (B) so long as no Default or Event of Default has occurred and is
continuing (or would result therefrom), any Restricted Payments (in addition to
Restricted Payments under clause (A) of this clause (xix) and the above clauses
(i) through (xviii)), so long as, after giving pro forma effect to the payment
of any such Restricted Payment, the Debt to Consolidated EBITDA Ratio shall be
no greater than 3.75 to 1.00.
(c)    In computing the amount of Restricted Payments for purposes of Section
4.05(a)(iii), Restricted Payments made under clauses (i), (vii) and (xi) of
Section 4.05(b) shall be included and Restricted Payments made under the other
clauses of Section 4.05(b) shall not be included.

Section 4.06.    Corporate Existence. Subject to Section 4.14 and Article V, the
Company will do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence and the corporate, partnership or
other existence of each of its Restricted Subsidiaries in accordance with the
respective organizational documents of each of its Restricted Subsidiaries and
the rights (charter and statutory) of the Company and each of its Restricted
Subsidiaries; provided, however, that the Company shall not be required to
preserve any such right, or the corporate, partnership or other existence of any
Restricted Subsidiary, if the Board of Directors shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Company and its Restricted Subsidiaries taken as a whole, or that the loss
thereof is not adverse in any material respect to the Holders.

Section 4.07.    Limitation on Incurrence of Indebtedness.
(a)    The Company will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or directly or indirectly guarantee or in
any other manner become directly or indirectly liable for (“incur”) any
Indebtedness (including Acquired Debt) if, immediately after giving pro forma
effect to such incurrence and the application of the proceeds thereof, the Debt
to Consolidated


-45-

--------------------------------------------------------------------------------





EBITDA Ratio of the Company and its Restricted Subsidiaries is more than 6.75 to
1.00 (any such Indebtedness so permitted to be incurred, “Permitted Leverage
Ratio Debt”), provided that Non-Guarantors may not incur Indebtedness under this
Section 4.07(a) if, after giving pro forma effect to such incurrence (including
a pro forma application of the net proceeds therefrom), more than an aggregate
of the greater of (i) $40.0 million and (ii) 2.5% of Consolidated Total Assets
would be outstanding pursuant to this Section 4.07(a) at such time.
(b)    Section 4.07(a) will not apply to the incurrence of any of the following
(collectively, “Permitted Indebtedness”):
(i)    Indebtedness of the Company and the Subsidiary Guarantors incurred under
Senior Credit Facilities, and Refinancing Indebtedness in respect thereof, in an
aggregate principal amount at any time outstanding not to exceed (i) $300.0
million plus (ii) 400% of L8QA Consolidated EBITDA; plus in the case of any
Refinancing Indebtedness permitted under this clause or any portion thereof, the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with such Refinancing Indebtedness;
(ii)    Indebtedness of the Company represented by (a) the Notes issued on the
Issue Date and (b) Indebtedness of any Subsidiary Guarantor represented by a
Subsidiary Guarantee in respect therefor or in respect of Additional Notes
incurred in accordance with this Indenture;
(iii)    Indebtedness of the Company or any of its Restricted Subsidiaries
consisting of (a) the financing of insurance premiums or (b) take-or-pay
obligations contained in supply arrangements, in each case incurred in the
ordinary course of business or consistent with past practice;
(iv)    the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Company and any of its Restricted
Subsidiaries; provided, however, that:
(a)    if the Company or any Subsidiary Guarantor is the obligor on such
Indebtedness and such Indebtedness is owed to or held by a Restricted Subsidiary
that is not a Subsidiary Guarantor, such Indebtedness must be expressly
subordinated to the prior payment in full in cash of all Obligations with
respect to the notes, in the case of the Company, or the Guarantee of such
Subsidiary Guarantor, in the case of a Subsidiary Guarantor; and
(b)    (i) any subsequent issuance or transfer of Capital Stock that results in
any such Indebtedness being held by a Person other than the Company or a
Restricted Subsidiary thereof and (ii) any transfer or other disposition of any
such Indebtedness to a Person that is not either the Company or a Restricted
Subsidiary thereof, shall be deemed, in each case, to constitute an incurrence
of such Indebtedness by the Company or such Restricted Subsidiary, as the case
may be, that was not permitted by this clause (iv);
(v)    Indebtedness of the Company consisting of guarantees of Indebtedness and
other obligations of any Restricted Subsidiary and Indebtedness of any
Restricted Subsidiary consisting of guarantees of any Indebtedness and other
obligations


-46-

--------------------------------------------------------------------------------





of the Company or another Restricted Subsidiary, which Indebtedness of the
Company or another Restricted Subsidiary has been incurred in accordance with
the provisions of this Indenture;
(vi)    Hedging Obligations (not for speculative purposes);
(vii)    Permitted Purchase Money Indebtedness, Capital Lease Obligations,
mortgage financings and other similar Indebtedness so long as the aggregate
amount of all such Permitted Purchase Money Indebtedness, Capital Lease
Obligations, mortgage financings and other similar Indebtedness does not exceed
the greater of $100.0 million and 6.0% of Consolidated Total Assets calculated
at the time of incurrence at any one time outstanding;
(viii)    Acquisition Debt of the Company or a Restricted Subsidiary if (w) such
Acquisition Debt is incurred within 270 days after the date on which the related
definitive acquisition agreement or LMA, as the case may be, was entered into by
the Company or such Restricted Subsidiary, (x) the aggregate principal amount of
such Acquisition Debt is no greater than the aggregate principal amount of
Acquisition Debt set forth in a notice from the Company to the Trustee (an
“Incurrence Notice”) within 30 days after the date on which the related
definitive acquisition agreement or LMA, as the case may be, was entered into by
the Company or such Restricted Subsidiary, which notice shall be executed on the
Company’s behalf by the chief financial officer of the Company in such capacity
and shall describe in reasonable detail the acquisition or LMA, as the case may
be, which such Acquisition Debt will be incurred to finance, (y) after giving
pro forma effect to the acquisition or LMA, as the case may be, described in
such Incurrence Notice, the Company or such Restricted Subsidiary could have
incurred such Acquisition Debt under this Indenture as of the date upon which
the Company delivers such Incurrence Notice to the Trustee and (z) such
Acquisition Debt is utilized solely to finance the acquisition or LMA, as the
case may be, described in such Incurrence Notice (including to repay or
refinance Indebtedness or other obligations incurred in connection with such
acquisition or LMA, as the case may be, and to pay related fees and expenses);
(ix)    Indebtedness of (x) the Company or any Restricted Subsidiary incurred or
issued to finance an acquisition or LMA or (y) Persons that are acquired by the
Company or any Restricted Subsidiaries or merged with or into or consolidated
with the Company or a Restricted Subsidiary in accordance with the terms of this
Indenture; provided that such Indebtedness is in an aggregate amount not to
exceed (i) $100.0 million at any time outstanding plus (ii) unlimited additional
Indebtedness if after giving pro forma effect to such acquisition, LMA, merger
or consolidation and incurrence of Indebtedness, either:
(a)    the Company would be permitted to incur at least $1.00 of Permitted
Leverage Ratio Debt (measured at the time of entry into definitive
documentation);
(b)    the Debt to Consolidated EBITDA Ratio of the Company and the Restricted
Subsidiaries (measured at the time of entry into definitive documentation) would
not be greater than immediately prior to such acquisition, LMA, merger or
consolidation; or


-47-

--------------------------------------------------------------------------------





(c)    such Indebtedness is Acquired Debt of a Person or any of its Subsidiaries
existing at the time such Person becomes a Restricted Subsidiary and not
incurred in contemplation thereof (provided that, in the case of clause (c), the
only obligors with respect to such Indebtedness shall be those Persons who were
obligors of such Indebtedness prior to such Person becoming a Restricted
Subsidiary, on the date of consummation of such acquisition, merger,
consolidation or other combination);
(x)    Refinancing Indebtedness in respect of Indebtedness permitted by Section
4.07(a), clause (iii) above, clause (viii) above, clause (ix) above, this clause
(x) or clause (xi), (xvi) or (xix) below;
(xi)    Indebtedness of the Company or any Subsidiary Guarantor existing on the
Issue Date;
(xii)    Indebtedness consisting of customary indemnification, obligations in
respect of earn-outs, adjustments of purchase price or similar obligations, in
each case, incurred or assumed in connection with the acquisition, LMA or
disposition of any business or assets;
(xiii)    Indebtedness incurred by the Company or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including without limitation to letters of
credit in respect to workers’ compensation claims or self-insurance, or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims; provided, however, that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 60 days following such drawing or incurrence;
(xiv)    Obligations (including reimbursement obligations with respect to
letters of credit or bank guarantees or similar instruments) in respect of
customs, self-insurance, performance, bid, appeal and surety bonds, completion
guarantees, guarantees of, and deposits with, customers, licensees, partners and
suppliers and similar obligations provided by the Company or any Restricted
Subsidiary in the ordinary course of business;
(xv)    the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness arising from Cash Management Services;
(xvi)    Indebtedness of Non-Guarantors, together with any Refinancing
Indebtedness in respect thereof, in an aggregate amount not to exceed the
greater of (a) $40.0 million and (b) 2.5% of Consolidated Total Assets at any
time outstanding;
(xvii)    Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to the Company or any of its Restricted
Subsidiaries or arising under any Receivables Facility;
(xviii)     Indebtedness of the Company or a Restricted Subsidiary to the extent
the proceeds of such Indebtedness are deposited and used to defease or discharge
or otherwise prepay the Notes under Section 8.01;


-48-

--------------------------------------------------------------------------------





(xix)     Indebtedness in an aggregate outstanding principal amount which, when
taken together with any Refinancing Indebtedness in respect thereof and the
principal amount of all other Indebtedness incurred pursuant to this clause
(xix) and then outstanding, will not exceed 100% of the Net Cash Proceeds
received by the Company from the issuance or sale (other than to a Restricted
Subsidiary) of its Capital Stock (other than Disqualified Stock or Designated
Preferred Stock) or otherwise contributed to the equity (other than through the
issuance of Disqualified Stock or Designated Preferred Stock) of the Company, in
each case, subsequent to the Issue Date; provided, however, that (a) any such
Net Cash Proceeds that are so received or contributed shall not increase the
amount available for making Restricted Payments to the extent the Company and
its Restricted Subsidiaries incur Indebtedness in reliance thereon and (b) any
Net Cash Proceeds that are so received or contributed shall be excluded for
purposes of incurring Indebtedness pursuant to this clause to the extent such
Net Cash Proceeds or cash have been applied to make Restricted Payments;
(i)    unsecured Indebtedness of the Company owing to any then existing or
former director, officer or employee of the Company or any of its Restricted
Subsidiaries or their respective assigns, estates, heirs or their current or
former spouses for the repurchase, redemption or other acquisition or retirement
for value of any Capital Stock held by them that would have otherwise been
permitted pursuant to clause 4.05(b)(ix) above; and
(ii)    Indebtedness of the Company and its Restricted Subsidiaries in addition
to that described in clauses (i) through (xx) above, and any renewals,
extensions, substitutions, refundings, refinancings or replacements of such
Indebtedness, so long as the aggregate principal amount of all such Indebtedness
incurred and then outstanding pursuant to this clause (xxi) does not exceed the
greater of $100.0 million and 6.00% of Consolidated Total Assets calculated at
the time of incurrence at any one time outstanding, plus, in the case of any
such renewals, extensions, substitutions, refundings, refinancings or
replacements of Indebtedness permitted under this clause (xxi) or any portion
thereof, the aggregate amount of fees, underwriting discounts, accrued and
unpaid interest, premiums and other costs and expenses incurred in connection
therewith such refinancing. Any Indebtedness incurred pursuant to this clause
(xxi) shall cease to be deemed incurred pursuant to this clause (xxi), and shall
be deemed to be Permitted Leverage Ratio Debt, from and after the first date on
which the Company or such Restricted Subsidiary could have incurred such
Indebtedness as Permitted Leverage Ratio Debt.
(c)    For purposes of determining compliance with this covenant:
(i)    In the event that an item of Indebtedness meets the criteria of more than
one of the categories of Indebtedness permitted pursuant to clauses (i) through
(xxi) above, the Company shall, in its sole discretion, be permitted to classify
such item of Indebtedness in any manner that complies with this covenant and may
from time to time reclassify such items of Indebtedness in any manner that would
comply with this covenant at the time of such reclassification; for the
avoidance of doubt, any incurrence of Indebtedness may, if applicable, be
classified in part as being incurred under Section 4.07(a) and in part under one
or more categories of Permitted Indebtedness;


-49-

--------------------------------------------------------------------------------





(ii)    Indebtedness permitted by this Section 4.07 need not be permitted solely
by reference to one provision permitting such Indebtedness but may be permitted
in part by one such provision and in part by one or more other provisions of
this Section 4.07 permitting such Indebtedness;
(iii)    In the event that Indebtedness meets the criteria of more than one of
the types of Indebtedness described in this Section 4.07, the Company, in its
sole discretion, shall classify such Indebtedness and only be required to
include the amount of such Indebtedness in one of such clauses;
(iv)    Accrual of interest (including interest paid-in-kind) and the accretion
of accreted value will not be deemed to be an incurrence of Indebtedness for
purposes of this Section 4.07; and
(v)    the principal amount of any Disqualified Stock of the Company or a
Restricted Subsidiary will be equal to the greater of the maximum mandatory
redemption or repurchase price (not including, in either case, any redemption or
repurchase premium) or the liquidation preference thereof.
(d)    Notwithstanding any other provision of this Section 4.07: (i) the maximum
amount of Indebtedness that the Company or any Restricted Subsidiary of the
Company may incur pursuant to this Section 4.07 shall not be deemed to be
exceeded solely as a result of fluctuations in the exchange rate of currencies;
and (ii) Indebtedness incurred pursuant to the Senior Credit Facilities prior to
or on the date of this Indenture shall be treated as incurred pursuant to
Section 4.07(b)(i).

Section 4.08.    Limitation on Transactions with Affiliates.
(a)    The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or suffer to exist any
transaction or series of related transactions (including, without limitation,
the sale, purchase, exchange or lease of assets, property or services) with any
Affiliate of the Company or any Restricted Subsidiary unless (i) such
transaction or series of related transactions is on terms that are no less
favorable to the Company or such Restricted Subsidiary, as the case may be, than
would reasonably be expected to be available in a comparable transaction in
arm’s-length dealings with an unrelated third party, and (ii) with respect to
any transaction or series of related transactions involving aggregate payments
in excess of $25.0 million, the Company delivers an Officers’ Certificate to the
Trustee certifying that such transaction or series of related transactions
complies with clause (i) above and such transaction or series of related
transactions has been approved by a majority of the members of the Board of
Directors of the Company (and approved by a majority of the Independent
Directors or, in the event there is only one Independent Director, by such
Independent Director).
(b)    Notwithstanding the foregoing, this provision will not apply to (i)
employment agreements or compensation or employee benefit arrangements or
indemnification agreements or similar arrangements with any officer, director or
employee of the Company (including benefits thereunder), (ii) any transaction
entered into by or among the Company or any Restricted Subsidiary and one or
more Restricted Subsidiaries, (iii) transactions pursuant to agreements existing
on the Issue Date and any amendment to or extensions or replacements thereof on
terms not materially less favorable to the Company, (iv) Restricted Payments and
Permitted Investments, (v) issuances of equity of the Company,
(vi)  transactions in which the Company or any Restricted Subsidiary, as the
case may be, delivers to the Trustee a letter from an independent financial
advisor stating that such transaction is fair to the Company or such Restricted
Subsidiary from a financial point of view or meets the requirements of
clause (i) of the


-50-

--------------------------------------------------------------------------------





preceding paragraph, (vii) payments by the Company (and any Parent Entity) and
its Restricted Subsidiaries pursuant to any tax sharing agreements among the
Company (and any such Parent Entity) and its Restricted Subsidiaries to the
extent constituting Permitted Tax Distributions, (viii) any customary
transaction with a Securitization Subsidiary effected as part of a Qualified
Securitization Financing or Receivables Facility and any disposition of
Securitization Assets or related assets in connection with any Qualified
Securitization Financing and any repurchase of Securitization Assets pursuant to
a Securitization Repurchase Obligation, (ix) transactions entered into by a
Restricted Subsidiary with an Affiliate prior to the day such Restricted
Subsidiary is designated as a Restricted Subsidiary (so long as such transaction
was not entered into in contemplation of such redesignation) and (x) any
transaction or series of related transactions involving aggregate payments of
$20.0 million or less.

Section 4.09.    Limitation on Liens. The Company will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, enter into, create, incur,
assume or suffer to exist any Liens of any kind, other than Permitted Liens, on
or with respect to any of its property or assets now owned or hereafter acquired
or any interest therein or any income or profits therefrom without securing the
Notes and all other amounts due under this Indenture (for so long as such Lien
exists) equally and ratably with (or prior to) the obligation or liability
secured by such Lien.

Section 4.10.    Taxes. The Company shall, and shall cause each of its
Restricted Subsidiaries to, pay all taxes, assessments and governmental levies
the failure of which to pay would reasonably be expected to result in a material
adverse effect on the condition (financial or otherwise), business or results of
operations of the Company and its Restricted Subsidiaries taken as a whole,
except for those taxes contested in good faith by appropriate proceedings.

Section 4.11.    Limitation on Dividends and Other Payment Restrictions
Affecting Subsidiaries. The Company will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any encumbrance or restriction on the
ability of any Restricted Subsidiary of the Company to (i) pay dividends or make
any other distributions to the Company or any other Restricted Subsidiary of the
Company on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, or pay any Indebtedness owed to
the Company or any other Restricted Subsidiary of the Company, (ii) make loans
or advances to the Company or any other Restricted Subsidiary of the Company, or
(iii) transfer any of its properties or assets to the Company or any other
Restricted Subsidiary of the Company, except for such encumbrances or
restrictions existing on the Issue Date or otherwise existing under or by reason
of (a) the Senior Credit Facilities, and any amendments, restatements, renewals,
replacements or refinancings thereof, (b) applicable law, (c) any instrument
governing Indebtedness or Capital Stock of an Acquired Person acquired by the
Company or any of its Restricted Subsidiaries as in effect at the time of such
acquisition (except to the extent such Indebtedness was incurred in connection
with such acquisition); provided that such restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Acquired
Person, (d) customary non-assignment provisions in leases entered into in the
ordinary course of business, (e) purchase money Indebtedness or Capital Lease
Obligations that only impose restrictions on the property so acquired (and
proceeds generated therefrom), (f) an agreement for the sale or disposition of
the Capital Stock or assets of such Restricted Subsidiary; provided that such
restriction is only applicable to such Restricted Subsidiary or assets, as
applicable, and such sale or disposition otherwise is permitted under Section
4.14; and provided, further, that such restriction or encumbrance shall be
effective only for a period from the execution and delivery of such agreement
through a termination date not later than 365 days after such execution and
delivery, (g) customary provisions in leases, licenses, shareholder agreements,
joint venture agreements, organizational documents and other similar agreements
and instruments, (h) any encumbrance or restriction on cash or other deposits or
net worth imposed by


-51-

--------------------------------------------------------------------------------





customers under an agreement entered into the ordinary course of business or
consistent with past practices, (i) any encumbrance or restriction pursuant to
Hedging Obligations, (j) other Indebtedness, Disqualified Stock or Preferred
Stock of Foreign Subsidiaries permitted to be incurred or issued subsequent to
the Issue Date pursuant to Section 4.07 that impose restrictions solely on the
Foreign Subsidiaries party thereto or their Subsidiaries, (k) any encumbrance or
restriction arising pursuant to an agreement or instrument, which, if it relates
to any Indebtedness, shall only be permitted if such Indebtedness is permitted
to be incurred pursuant to Section 4.07 if the encumbrances and restrictions
contained in any such agreement or instrument taken as a whole (i) are not
materially less favorable to the Holders than the encumbrances and restrictions
contained in the Senior Credit Facilities existing on the Issue Date, together
with the security documents associated therewith as in effect on the Issue Date
or (ii) either (a) the Company determines at the time of entry into such
agreement or instrument that such encumbrances or restrictions will not
adversely affect, in any material respect, the Company’s ability to make
principal or interest payments on the Notes or (b) such encumbrance or
restriction applies only during the continuance of a default relating to such
agreement or instrument, (l) any encumbrance or restriction existing by reason
of any lien permitted under Section 4.09, (m) restrictions created in connection
with any Qualified Securitization Financing or Receivables Facility that, in the
good faith determination of the Company, are necessary or advisable to effect
such Securitization Facility or Receivables Facility; and (n) Refinancing
Indebtedness permitted under this Indenture; provided that the restrictions
contained in the agreements governing such Refinancing Indebtedness are not
materially more restrictive in the aggregate than those contained in the
agreements governing the Indebtedness being refinanced immediately prior to such
refinancing.

Section 4.12.    Maintenance of Office or Agency. The Company will maintain in
the Borough of Manhattan, the City of New York, an office or an agency (which
may be an office of any Agent) where Notes may be surrendered for registration
of transfer or exchange and where notices and demands to or upon the Company in
respect of the Notes and this Indenture may be served. The Company will give
prompt written notice to the Trustee of any change in the location of such
office or agency. If at any time the Company shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office.
The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any matter relieve the Company
of its obligations to maintain an office or agency in the Borough of Manhattan,
the City of New York, for such purposes. The Company will give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.
The Company hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Company in accordance with Section 2.03.

Section 4.13.    Change of Control.
(a)    In the event of a Change of Control Repurchase Event, the Company will
make an offer to purchase all of the then outstanding Notes at a purchase price
in cash equal to 101% of the aggregate principal amount thereof, plus accrued
and unpaid interest to the date of purchase, in accordance with the terms
prescribed below (a “Change of Control Offer”).
(b)    Within 30 days after any Change of Control Repurchase Event, the Company
shall mail to each Holder of Notes at such Holder’s registered address a notice
stating: (i) that a Change


-52-

--------------------------------------------------------------------------------





of Control Repurchase Event has occurred and that such Holder has the right to
require the Company to purchase all or a portion (equal to $1,000 or an integral
multiple thereof) of such Holder’s Notes at a purchase price in cash equal to
101% of the aggregate principal amount thereof, plus accrued and unpaid interest
to the date of purchase (the “Change of Control Purchase Date”), which shall be
a Business Day, specified in such notice, that is not earlier than 30 days or
later than 60 days from the date such notice is mailed, except in the case of a
conditional Change of Control Offer made in advance of a Change of Control
Repurchase Event as provided in Article III in which event such date of purchase
need not be made within such 60 day period, (ii) the amount of accrued and
unpaid interest as of the Change of Control Purchase Date, (iii) that any Note
not tendered will continue to accrue interest, (iv) that, unless the Company
defaults in the payment of the purchase price for the Notes payable pursuant to
the Change of Control Offer, any Notes accepted for payment pursuant to the
Change of Control Offer shall cease to accrue interest on and after the Change
of Control Purchase Date, (v) that Holders electing to tender any Note or
portion thereof will be required to surrender their Note, with a form entitled
“Option of Holder to Elect Purchase” completed, to the Paying Agent at the
address specified in the notice prior to the close of business on the Business
Day preceding the Change of Control Purchase Date; provided that Holders
electing to tender only a portion of any Note must tender a principal amount of
$1,000 or integral multiples thereof; (vi) that Holders will be entitled to
withdraw their election to tender Notes if the Paying Agent receives, not later
than the close of business on the third Business Day preceding the Change of
Control Purchase Date, a telegram, telex, facsimile transmission or letter
setting forth the name of the Holder, the principal amount of Notes delivered
for purchase, and a statement that such Holder is withdrawing his election to
have such Notes purchased; and (vii) that Holders whose Notes are accepted for
payment in part will be issued new Notes equal in principal amount to the
unpurchased portion of Notes surrendered; provided that only Notes in a
principal amount of $1,000 or integral multiples thereof will be accepted for
payment in part.
(c)    On the Change of Control Purchase Date, the Company will (i) accept for
payment all Notes or portions thereof tendered pursuant to the Change of Control
Offer, (ii) deposit with the Paying Agent the aggregate purchase price of all
Notes or portions thereof accepted for payment and any accrued and unpaid
interest on such Notes as of the Change of Control Purchase Date, and (iii)
deliver or cause to be delivered to the Trustee for cancellation all Notes
tendered pursuant to the Change of Control Offer. The Paying Agent shall
promptly deliver to each Holder of Notes or portions thereof accepted for
payment an amount equal to the purchase price for such Notes plus any accrued
and unpaid interest thereon to the Change of Control Purchase Date, and the
Trustee shall promptly authenticate and deliver to such Holder of Notes accepted
for payment in part a new Note equal in principal amount to any unpurchased
portion of the Notes, and any Note not accepted for payment in whole or in part
for any reason consistent with this Indenture shall be promptly returned to the
Holder of such Note. On and after a Change of Control Purchase Date, interest
will cease to accrue on the Notes or portions thereof accepted for payment,
unless the Company defaults in the payment of the purchase price therefor. The
Company will announce the results of the Change of Control Offer to Holders of
the Notes on or as soon as practicable after the Change of Control Purchase
Date.
(d)    The Company will comply with the applicable tender offer rules, including
the requirements of Rule 14e-1 under the Exchange Act, and all other applicable
securities laws and regulations in connection with any Change of Control Offer.
(e)    The Company will not be required to make a Change of Control offer upon a
Change of Control Repurchase Event if (1) a third party makes the Change of
Control Offer in the manner, at the times and otherwise in compliance with the
requirements set forth in this Section 4.13 applicable to a Change of Control
Offer made by the Company and purchases all Notes properly tendered


-53-

--------------------------------------------------------------------------------





and not withdrawn under the Change of Control Offer, or (2) notice of redemption
has been given pursuant to Article III, unless and until there is a default in
payment of the applicable redemption price. A Change of Control Offer may be
made in advance of a Change of Control Repurchase Event, contingent upon such
Change of Control Repurchase Event, if a definitive agreement is in place for
the Change of Control at the time of making the Change of Control Offer.

Section 4.14.    Limitation on Asset Sales.
(a)    The Company will not, and will not permit any of its Restricted
Subsidiaries to, make any Asset Sale unless (i) the Company or such Restricted
Subsidiary, as the case may be, receives consideration at the time of such Asset
Sale at least equal to the fair market value (determined by the Company in good
faith as of the date the Company enters into a definitive agreement relating to
such Asset Sale) of the assets or other property sold or disposed of in the
Asset Sale and (ii) except (x) in the case of a Permitted Asset Swap or (y) if
such Asset Sale has a purchase price of less than $50.0 million, at least 75% of
such consideration is in the form of cash or Cash Equivalents or assets used or
useful in the business of the Company; provided that for purposes of this
Section 4.14 “cash” shall include (A) the amount of any liabilities (other than
liabilities that are by their terms subordinated to the Notes or any Subsidiary
Guarantee) of the Company or such Restricted Subsidiary (as shown on the
Company’s or such Restricted Subsidiary’s most recent balance sheet or in the
notes thereto) that are assumed by the transferee in connection with such assets
or other property in such Asset Sale (and excluding any liabilities that are
incurred in connection with or in anticipation of such Asset Sale), but only to
the extent that there is no further recourse to the Company or any of its
Subsidiaries with respect to such liabilities and (B) any Designated Noncash
Consideration having an aggregate fair market value that, when taken together
with all other Designated Noncash Consideration previously received and then
outstanding, does not exceed $50.0 million at the time of the receipt of such
Designated Noncash Consideration (with the fair market value of each item of
Designated Noncash Consideration being measured at the time received and without
giving effect to subsequent changes in value).
Notwithstanding clause (ii) above, (a) all or a portion of the consideration in
connection with any such Asset Sale may consist of all or substantially all of
the assets or a majority of the Voting Stock of an existing television or radio
business, franchise or station or digital business (whether existing as a
separate entity, subsidiary, division, unit or otherwise) or any related
business used or useful in the Company’s business and (b) the Company may, and
may permit its Subsidiaries to, issue shares of Capital Stock in a Qualified
Joint Venture to a Qualified Joint Venture Partner without regard to clause (ii)
above; provided that, in the case of any of (a) or (b) of this sentence after
giving effect to any such Asset Sale and related acquisition of assets or Voting
Stock, (x) no Default or Event of Default shall have occurred or be continuing;
and (y) the Net Proceeds of any such Asset Sale, if any, are applied in
accordance with this Section 4.14.
(b)    Within 365 days after any Asset Sale (or such shorter period as the
Company in its sole election may determine), the Company may elect to apply or
cause to be applied the Net Proceeds from such Asset Sale to (i) repay Secured
Indebtedness, (ii) make an investment in, or acquire assets related to or
otherwise useful in the business of the Company and its Subsidiaries existing on
the Issue Date and/or (iii) to make capital expenditures in or that is used or
useful in the business or to make capital expenditures for maintenance, repair
or improvement of existing assets in accordance with the terms of this
Indenture. Any Net Proceeds from an Asset Sale not applied or invested as
provided in the first sentence of this clause (b) within 365 days (or such
shorter period as the Company in its sole election may determine) of such Asset
Sale will be deemed to constitute “Excess Proceeds” on the 366th day after such
Asset Sale; provided that in the case of clauses (ii) and (iii) above, a binding
commitment shall be treated


-54-

--------------------------------------------------------------------------------





as a permitted application of the Net Proceeds from the date of such commitment
so long as the Company or a Restricted Subsidiary enters into such commitment
with the good faith expectation that such Net Proceeds will be applied to
satisfy such commitment within 180 days of such commitment; provided, further,
that if such commitment is later terminated or cancelled prior to the
application of such Net Proceeds or such Net Proceeds are not so applied within
such 180-day period, then such Net Proceeds shall constitute Excess Proceeds.
(c)    In no event later than 20 Business Days after any date (an “Asset Sale
Offer Trigger Date”) that the aggregate amount of Excess Proceeds exceeds $40.0
million, the Company shall commence an offer to purchase to all holders of Notes
(an “Asset Sale Offer”) at a price in cash equal to 100% of the principal amount
thereof, plus accrued and unpaid interest to the date of purchase and to all
holders of other Indebtedness ranking pari passu with the Notes as selected by
the Company, in each case, equal to the Excess Proceeds. If the aggregate
principal amount of Notes and other pari passu debt tendered into such Asset
Sale Offer exceeds the amount of Excess Proceeds, the Trustee will select the
Notes and the Company or its agent shall select the other pari passu debt to be
purchased on a pro rata basis, by lot or such method as the Trustee shall deem
fair and appropriate or, in the event the Notes are in global form, as
prescribed by DTC. Upon completion of each Asset Sale Offer, the amount of
Excess Proceeds will be reset at zero. To the extent that any Excess Proceeds
remain after completion of an Asset Sale Offer, the Company may use the
remaining amount for general corporate purposes and such amount shall no longer
constitute “Excess Proceeds.”
(d)    In connection with an Asset Sale Offer, the Company shall mail to each
holder of Notes at such holder’s registered address a notice stating: (i) that
an Asset Sale Offer Trigger Date has occurred and that the Company is offering
to purchase the maximum principal amount of Notes that may be purchased out of
the Excess Proceeds (and identifying other Indebtedness, if any, that is
entitled to participate pro rata in the Asset Sale Offer), at an offer price in
cash equal to 100% of the principal amount thereof, plus accrued and unpaid
interest to the date of purchase (the “Asset Sale Offer Purchase Date”), which
shall be a Business Day, specified in such notice, that is not earlier than 30
days or later than 60 days from the date such notice is mailed, (ii) the amount
of accrued and unpaid interest as of the Asset Sale Offer Purchase Date, (iii)
that any Note not tendered will continue to accrue interest, (iv) that, unless
the Company defaults in the payment of the purchase price for the Notes payable
pursuant to the Asset Sale Offer, any Notes accepted for payment pursuant to the
Asset Sale Offer shall cease to accrue interest after the Asset Sale Offer
Purchase Date, (v) the procedures, consistent with the Indenture, to be followed
by a holder of Notes in order to accept an Asset Sale Offer or to withdraw such
acceptance and (vi) such other information as may be required by the Indenture
and applicable laws and regulations.
(e)    On the Asset Sale Offer Purchase Date, the Company will (i) accept for
payment the maximum principal amount of Notes or portions thereof tendered
pursuant to the Asset Sale Offer that can be purchased out of Excess Proceeds
from such Asset Sale, (ii) deposit with the Paying Agent the aggregate purchase
price of all Notes or portions thereof accepted for payment and any accrued and
unpaid interest on such Notes as of the Asset Sale Offer Purchase Date, and
(iii) deliver or cause to be delivered to the Trustee all Notes tendered
pursuant to the Asset Sale Offer. If less than all Notes tendered pursuant to
the Asset Sale Offer are accepted for payment by the Company for any reason
consistent with the Indenture, selection of the Notes to be purchased by the
Company shall be in compliance with the requirements of the principal national
securities exchange, if any, on which the Notes are listed or, if the Notes are
not so listed, on a pro rata basis, by lot or by such method as the Trustee
shall deem fair and appropriate or, in the event the Notes are in global form,
as otherwise prescribed by DTC; provided that Notes accepted for payment in part
shall only be purchased in integral multiples of $1,000. The Paying Agent shall
promptly mail to each holder of Notes or portions thereof accepted for payment
an amount


-55-

--------------------------------------------------------------------------------





equal to the purchase price for such Notes plus any accrued and unpaid interest
thereon, and the Trustee shall promptly authenticate and mail to such holder of
Notes accepted for payment in part a new Note equal in principal amount to any
unpurchased portion of the Notes, and any Note not accepted for payment in whole
or in part shall be promptly returned to the holder of such Note. On and after
an Asset Sale Offer Purchase Date, interest will cease to accrue on the Notes or
portions thereof accepted for payment, unless the Company defaults in the
payment of the purchase price therefor. The Company will announce the results of
the Asset Sale Offer to holders of the Notes on or as soon as practicable after
the Asset Sale Offer Purchase Date.
(f)    The Company will comply with the applicable tender offer rules, including
the requirements of Rule 14e-1 under the Exchange Act, and all other applicable
securities laws and regulations in connection with any Asset Sale Offer. To the
extent that the provisions of any applicable securities laws or regulations
conflict with the Asset Sale Offer provisions of this Indenture, the Company
will comply with the applicable securities laws and regulations and shall not be
deemed to have breached their obligations under the Asset Sale Offer provisions
of this Indenture by virtue of such compliance.

Section 4.15.    Future Subsidiary Guarantors. The Company shall cause each
Restricted Subsidiary of the Company (other than any Foreign Subsidiary or any
Securitization Subsidiary) formed or acquired after the Issue Date that directly
or indirectly assumes, becomes a borrower under, guarantees or in any other
manner become liable with respect to any Indebtedness of the Company under any
Senior Credit Facilities within 30 days after such obligation arises to issue a
Subsidiary Guarantee and execute and deliver an indenture supplemental to this
Indenture substantially in the form of Exhibit C and thereby become a Subsidiary
Guarantor which shall be bound by the guarantee of the Notes in the form set
forth in this Indenture (without such Subsidiary Guarantor being required to
execute and deliver the guarantee endorsed on the Notes); provided that the
foregoing shall not apply if Acquired Debt incurred under Section 4.07(b)(ix)(c)
shall prohibit such Subsidiary Guarantee, but only for so long as such Acquired
Debt prohibits such Subsidiary Guarantee.

Section 4.16.    Maintenance of Properties. The Company will cause all
properties used in the conduct of its business or the business of any Subsidiary
of the Company to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment and will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Company advantageously conducted at all times;
provided, however, that nothing in this Section shall prevent the Company or any
Subsidiary of the Company from discontinuing the operation or maintenance of any
of such properties if such discontinuance is, as determined by responsible
Officers of the Company in good faith, desirable in the conduct of the business
of the Company or of any of its Subsidiaries.

Section 4.17.    Maintenance of Insurance. The Company shall, and shall cause
each of its Restricted Subsidiaries to, keep at all times all of their
properties which are of an insurable nature insured against loss or damage with
insurers believed by the Company to be responsible to the extent that property
of similar character usually is so insured by corporations similarly situated
and owning like properties in accordance with good business practice.

Section 4.18.    Limitation on Creation of Unrestricted Subsidiaries. The
Company may designate any Subsidiary to be an Unrestricted Subsidiary unless
such Subsidiary owns any Capital Stock of, or owns or holds any Lien on any
property of, any other Restricted Subsidiary of the Company; provided that the
Company could make a Restricted Payment or Permitted Investment in an amount
equal to the fair market value as determined in good faith by the board of
directors of such Subsidiary


-56-

--------------------------------------------------------------------------------





pursuant to Section 4.07 and such amount is thereafter treated as a Restricted
Payment or Permitted Investment for the purpose of calculating the amount
available in connection with Section 4.05.
An Unrestricted Subsidiary may be designated as a Restricted Subsidiary if (i)
all the Indebtedness of such Unrestricted Subsidiary could be incurred pursuant
to Section 4.07 and (ii) all the Liens on the property and assets of such
Unrestricted Subsidiary could be incurred pursuant to Section 4.09.

Section 4.19.    Further Assurances. The Company will, and will cause each of
its existing and future Restricted Subsidiaries to, at their expense, duly
execute and deliver, or cause to be duly executed and delivered, such further
agreements, documents and instruments and do or cause to be done such further
acts as may be necessary and proper to:
(i)    Effectuate the purposes of this Indenture and;
(ii)    ensure the protection and enforcement of any of the rights granted or
intended to be granted to the Trustee under any other instrument executed in
connection therewith.

Section 4.20.    Suspension of Covenants.
(a)    During any period of time that (i) the Notes have Investment Grade Status
and (ii) no Default or Event of Default has occurred and is continuing under
this Indenture, the Issuer and the Restricted Subsidiaries shall not be subject
to Section 4.05 hereof, Section 4.07 hereof, Section 4.08 hereof, Section 4.11
hereof, Section 4.14 hereof, Section 4.15 hereof and clause (iv) of Section
5.01(a) hereof (collectively, the “Suspended Covenants”).
(b)    If at any time the Notes thereafter cease to have Investment Grade
Status, then the Suspended Covenants will thereafter be reinstated as if such
covenants had never been suspended (the “Reversion Date”) and be applicable
pursuant to the terms of this Indenture (including in connection with performing
any calculation or assessment to determine compliance with the terms of the
Indenture), unless and until the Notes subsequently attain Investment Grade
Status (in which event the Suspended Covenants shall no longer be in effect for
such time that the Notes maintain an Investment Grade Status); provided,
however, that no Default, Event of Default or breach of any kind shall be deemed
to exist under the Indenture, the Notes or the Guarantees with respect to the
Suspended Covenants based on, and none of the Company or any of its
Subsidiaries, shall bear any liability for, any actions taken or events
occurring during the Suspension Period (as defined below), or any actions taken
at any time pursuant to any contractual obligation arising prior to the
Reversion Date, regardless of whether such actions or events would have been
permitted if the applicable Suspended Covenants remained in effect during such
period. The period of time between the date of suspension of the covenants and
the Reversion Date, if any, is referred to as the “Suspension Period”.
(c)    On the Reversion Date, if any, all Indebtedness incurred during the
Suspension Period will be deemed to have been outstanding on the Issue Date, so
that it is classified as permitted under Section 4.07(b)(xi). On the Reversion
Date, if any, the amount of Excess Proceeds from Asset Sales under Section 4.14
shall be reset to zero. Calculations made after the Reversion Date of the amount
available to be made as Restricted Payments under Section 4.05(a)(iii) will be
made as though the covenants described under Section 4.05 had been in effect
since the Issue Date and prior to, but not during, the Suspension Period.
Accordingly, Restricted Payments made during the Suspension Period will not
reduce the amount available to be made as Restricted Payments under Section
4.05. In addition, any


-57-

--------------------------------------------------------------------------------





obligation to grant further Guarantees of the Notes shall be released during the
Suspension Period. All such further obligations to grant Guarantees shall be
reinstated upon the Reversion Date.


ARTICLE V

SUCCESSORS

Section 5.01.    Merger, Consolidation and Sale of Assets. The Company shall not
consolidate or merge with or into (whether or not the Company is the Surviving
Person), or, directly or indirectly through one or more Restricted Subsidiaries,
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets in one or more related
transactions, to another Person or Persons unless (i) the Surviving Person is a
corporation or limited liability company or limited partnership organized or
existing under the laws of the United States, any state thereof or the District
of Columbia; provided that at any time the Company or its successor is not a
corporation, there shall be a co-issuer of the Notes that is a corporation (ii)
the Surviving Person (if other than the Company) assumes all the obligations of
the Company under this Indenture and the Notes pursuant to a supplemental
indenture in a form reasonably satisfactory to the Trustee; (iii) immediately
after such transaction, no Default or Event of Default shall have occurred and
be continuing; and (iv) except in connection with a transaction solely in
connection with the creation of a Parent Entity, at the time of such transaction
and after giving pro forma effect thereto (other than a merger with a
wholly-owned Subsidiary or for purposes of reincorporating into another state),
the Surviving Person would (a) be permitted to incur at least $1.00 of Permitted
Leverage Ratio Debt or (b) have a Debt to Consolidated EBITDA Ratio immediately
after the transaction that is no greater than the Company’s Debt to Consolidated
EBITDA Ratio immediately prior to the transaction.

Section 5.02.    Surviving Person Substituted. In the event of any transaction
(other than a lease of all or substantially all assets) described in and
complying with the conditions listed in Section 5.01 in which the Company is not
the Surviving Person and the Surviving Person is to assume all the obligations
of the Company under the Notes and this Indenture pursuant to a supplemental
indenture, such Surviving Person shall succeed to, and be substituted for, and
may exercise every right and power of, the Company, and the Company would be
discharged from its obligations under this Indenture, the Notes, provided that
solely for the purpose of calculating amounts described in clause (iii) of
Section 4.05(a), any such Surviving Person shall only be deemed to have
succeeded to and be substituted for the Company with respect to the period
subsequent to the effective time of such transaction (and the Company (before
giving effect to such transaction) shall be deemed to be the “Company” for such
purposes for all prior periods).

ARTICLE VI

DEFAULTS AND REMEDIES

Section 6.01.    Events of Default.
(a)    Each of the following constitutes an “Event of Default”:
(i)    default for 30 days in the payment when due of interest on any Note;


-58-

--------------------------------------------------------------------------------





(ii)    a default in the payment when due of principal on any Note, whether upon
maturity, acceleration, optional or mandatory redemption, required repurchase or
otherwise;
(iii)    failure to perform or comply with any covenant, agreement or warranty
in this Indenture (other than the defaults specified in clauses (i) and (ii)
above) which failure continues for 60 days after written notice thereof has been
given to the Company by the Trustee or to the Company and the Trustee by the
Holders of at least 25% in aggregate principal amount of the then outstanding
Notes;
(iv)    the occurrence of one or more defaults under any agreements, indentures
or instruments under which the Company or any Restricted Subsidiary of the
Company then has outstanding Indebtedness in excess of $60.0 million in the
aggregate and, if not already matured at its final maturity in accordance with
its terms, such Indebtedness shall have been accelerated;
(v)    except as permitted by this Indenture, any Subsidiary Guarantee of a
Subsidiary Guarantor that constitutes a Significant Subsidiary or a group of
Subsidiary Guarantors that together constitute a Significant Subsidiary shall
for any reason cease to be, or be asserted in writing by any Subsidiary
Guarantor or the Company not to be, in full force and effect, and enforceable in
accordance with its terms;
(vi)    one or more final judgments, orders or decrees for the payment of money
in excess of $60.0 million, either individually or in the aggregate, other than
any final judgments covered by insurance policies issued by, reputable and
creditworthy companies (to the extent the insurer has been notified and has not
denied coverage), shall be entered against the Company or any Restricted
Subsidiary of the Company or any of their respective properties and which
judgments, orders or decrees are not paid, discharged, bonded or stayed within a
period of 60 days after their entry, and in the event such judgment is covered
by insurance, an enforcement proceeding has been commenced by any creditor upon
such judgment or decree which is not promptly stayed;
(vii)    there shall have been the entry by a court of competent jurisdiction of
(a) a decree or order for relief in respect of the Company or any Restricted
Subsidiary of the Company that constitutes a Significant Subsidiary or a group
of Restricted Subsidiaries of the Company that together constitute a Significant
Subsidiary in an involuntary case or proceeding under any applicable Bankruptcy
Law or (b) a decree or order adjudging the Company or any Restricted Subsidiary
of the Company that constitutes a Significant Subsidiary or a group of
Restricted Subsidiaries of the Company that together constitute a Significant
Subsidiary bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment or composition of or in respect of the Company or any Restricted
Subsidiary of the Company that constitutes a Significant Subsidiary or a group
of Restricted Subsidiaries of the Company that together constitute a Significant
Subsidiary under any applicable federal or state law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Company or any Restricted Subsidiary of the Company that
constitutes a Significant Subsidiary or a group of Restricted Subsidiaries of
the Company that together constitute a Significant Subsidiary or of any
substantial part of their respective properties, or ordering the winding up or
liquidation of their affairs, and any such decree or order for relief shall
continue to be in


-59-

--------------------------------------------------------------------------------





effect, or any such other decree or order shall be unstayed and in effect, for a
period of 60 days; or
(viii)    (a) the Company or any Restricted Subsidiary of the Company that
constitutes a Significant Subsidiary or a group of Restricted Subsidiaries of
the Company that together constitute a Significant Subsidiary commences a
voluntary case or proceeding under any applicable Bankruptcy Law or any other
case or proceeding to be adjudicated bankrupt or insolvent, (b) the Company or
any Restricted Subsidiary of the Company that constitutes a Significant
Subsidiary or a group of Restricted Subsidiaries of the Company that together
constitute a Significant Subsidiary consents to the entry of a decree or order
for relief in respect of the Company or such Restricted Subsidiary of the
Company that constitutes a Significant Subsidiary or a group of Restricted
Subsidiaries of the Company that together constitute a Significant Subsidiary in
an involuntary case or proceeding under any applicable Bankruptcy Law or to the
commencement of any bankruptcy or insolvency case or proceeding against it, (c)
the Company or any Restricted Subsidiary of the Company that constitutes a
Significant Subsidiary or a group of Restricted Subsidiaries of the Company that
together constitute a Significant Subsidiary files a petition or answer or
consent seeking reorganization or relief under any applicable federal or state
law, (d) the Company or any Restricted Subsidiary of the Company that
constitutes a Significant Subsidiary or a group of Restricted Subsidiaries of
the Company that together constitute a Significant Subsidiary (x) consents to
the filing of such petition or the appointment of or taking possession by, a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or such Restricted Subsidiary of the Company
that constitutes a Significant Subsidiary or a group of Restricted Subsidiaries
of the Company that together constitute a Significant Subsidiary or of any
substantial part of their respective property, (y) makes an assignment for the
benefit of creditors or (z) admits in writing its inability to pay its debts
generally as they become due or (e) the Company or any Restricted Subsidiary of
the Company that constitutes a Significant Subsidiary or a group of Restricted
Subsidiaries of the Company that together constitute a Significant Subsidiary
takes any corporate action in furtherance of any such actions in this paragraph
(viii).
(b)    A default under Section 6.01(a)(iv) or (vi) will not constitute an Event
of Default until the Trustee or the holders of 25% in principal amount of the
outstanding Notes notify the Company of the default.
(c)    Any notice of default delivered to the Company by the Trustee or by
Holders of Notes with a copy to the Trustee must specify the Default, demand
that it be remedied and state that the notice is a “Notice of Default.”

Section 6.02.    Acceleration.
(a)    If any Event of Default (other than an Event of Default specified under
Section 6.01(a)(vii) or (viii) with respect to the Company or any Restricted
Subsidiary of the Company that constitutes a Significant Subsidiary or a group
of Restricted Subsidiaries of the Company that together constitute a Significant
Subsidiary) occurs and is continuing, the Trustee or the Holders of at least 25%
in aggregate principal amount of the then outstanding Notes may, and the Trustee
at the request of such Holders shall, declare all the Notes to be due and
payable immediately. In the case of an Event of Default arising from the events
specified in Section 6.01(a)(vii) or (viii) with respect to the Company or any


-60-

--------------------------------------------------------------------------------





Restricted Subsidiary of the Company that constitutes a Significant Subsidiary
or a group of Restricted Subsidiaries of the Company that together constitute a
Significant Subsidiary, the principal of, premium, if any, and any accrued and
unpaid interest on all outstanding Notes shall ipso facto become immediately due
and payable without further action or notice.
(b)    The Holders of a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may rescind any declaration of
acceleration of such Notes and its consequences if the rescission would not
conflict with any judgment or decree and if all existing Events of Default
(other than the nonpayment of principal or premium, if any, or interest on, the
Notes which shall have become due by such declaration) shall have been cured or
waived.

Section 6.03.    Other Remedies. If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy to collect the payment
of principal of, or premium, if any, or interest on, the Notes or to enforce the
performance of any provision of the Notes or this Indenture. The Trustee may
maintain a proceeding even if it does not possess any of the Notes or does not
produce any of them in the proceeding. A delay or omission by the Trustee or any
Holder in exercising any right or remedy accruing upon an Event of Default shall
not impair the right or remedy or constitute a waiver of or acquiescence in the
Event of Default. All remedies are cumulative to the extent permitted by law.

Section 6.04.    Waiver of Past Defaults. The Holders of a majority in aggregate
principal amount of the Notes then outstanding by notice to the Trustee may on
behalf of the Holders of all of the Notes waive any existing Default or Event of
Default and its consequences under this Indenture except (i) a continuing
Default or Event of Default in the payment of the principal of, or premium, if
any, or interest on, the Notes (which may only be waived with the consent of
each Holder of Notes affected), or (ii) in respect of a covenant or provision
which under this Indenture cannot be modified or amended without the consent of
each Holder of Notes affected. Upon any such waiver, such Default shall cease to
exist, and any Event of Default arising therefore shall deemed to have been
cured for every purpose of this Indenture; provided that no such waiver shall
extend to any subsequent or other Default or impair any right consequent
thereon.

Section 6.05.    Control by Majority of Holders. Subject to Section 7.01(e), the
Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or exercising any trust or power conferred on it
by this Indenture. However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture, that the Trustee determines may be unduly
prejudicial to the rights of other Holders, or would involve the Trustee in
personal liability.

Section 6.06.    Limitation of Suits by Holders. Except to enforce the right to
receive payment of principal, premium (if any) or interest when due, a Holder
may pursue a remedy with respect to this Indenture or the Notes only if: (1) the
Holder gives to the Trustee notice of a continuing Event of Default; (2) the
Holders of at least 25% in principal amount of the then outstanding Notes make a
request to the Trustee to pursue the remedy; (3) such Holder or Holders offer to
the Trustee indemnity satisfactory to the Trustee against any loss, liability or
expense; (4) the Trustee does not comply with the request within 60 days after
receipt of the request and the offer of indemnity; and (5) during such 60-day
period the Holders of a majority in aggregate principal amount of the then
outstanding Notes do not give the Trustee a direction inconsistent with the
request. A Holder may not use this Indenture to prejudice the rights of another
Holder or to obtain a preference or priority over another Holder. Holders of the
Notes may not enforce this Indenture, except as provided herein.


-61-

--------------------------------------------------------------------------------






Section 6.07.    Rights of Holders. Notwithstanding any other provision of this
Indenture, the right of any Holder to bring suit for the enforcement of any such
payment of principal of, and premium, if any, and interest on, a Note, on or
after its Stated Maturity, shall not be impaired or affected without the consent
of the Holder.

Section 6.08.    Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(a)(i) or (a)(ii) occurs and is continuing, the Trustee is
authorized to recover judgment in its own name and as trustee of an express
trust against the Company for (i) the principal, premium, if any, and interest
remaining unpaid on the Notes, (ii) interest on overdue principal and premium,
if any, and, to the extent lawful, interest, and (iii) such further amount as
shall be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel (“Trustee Expenses”).

Section 6.09.    Trustee May File Proofs of Claim. The Trustee may file such
proofs of claim and other papers or documents as may be necessary or advisable
to have the claims of the Trustee (including any claim for Trustee Expenses and
for amounts due under Section 7.07) and the Holders allowed in any Insolvency or
Liquidation Proceeding relative to the Company (or any other obligor upon the
Notes), its creditors or its property and shall be entitled and empowered to
collect, receive and distribute to Holders any money or other property payable
or deliverable on any such claims and each Holder authorizes any Custodian in
any such Insolvency or Liquidation Proceeding to make such payments to the
Trustee, and if the Trustee shall consent to the making of such payments
directly to the Holders any such Custodian is hereby authorized to make such
payments directly to the Holders, and to pay to the Trustee any amount due to it
hereunder for Trustee Expenses, and any other amounts due the Trustee under
Section 7.07; provided, however, that the Trustee shall not be authorized to (i)
consent to, accept or adopt on behalf of any Holder any plan of reorganization,
arrangement, adjustment or composition affecting the Notes or the rights of any
Holder, or (ii) vote in respect of the claim of any Holder in any such
Insolvency or Liquidation Proceeding. To the extent that the payment of any such
Trustee Expenses, and any other amounts due the Trustee under Section 7.07 out
of the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other properties which the
Holders may be entitled to receive in such proceeding, whether in liquidation or
under any plan of reorganization or arrangement or otherwise.

Section 6.10.    Priorities. Any money collected by the Trustee pursuant to this
Article VI, and any money or other property distributable in respect of the
Company’s obligations under this Indenture after an Event of Default shall be
applied in the following order, at the date or dates fixed by the Trustee and,
in case of the distribution of such money on account of principal (or premium,
if any) or interest, if any, upon presentation of the Notes and the notation
thereon of the payment if only partially paid and upon surrender thereof if
fully paid:
First: to the Trustee (including any predecessor Trustee) its agents and
attorneys for amounts due under Section 7.07 hereof, including payment of all
reasonable compensation, expense and liabilities incurred, and all advances
made, by the Trustee and the costs and expenses of collection;
Second: to Holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal,
premium, if any, and interest, respectively; and


-62-

--------------------------------------------------------------------------------





Third: to the Company or to such party as a court of competent jurisdiction
shall direct.
The Trustee may fix a record date and payment date for any payment to Holders.

Section 6.11.    Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as a Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant. This Section 6.11 does not apply to a suit by the
Trustee, a suit by a Holder pursuant to Section 6.07, or a suit by Holders of
more than 10% in principal amount of the then outstanding Notes.

ARTICLE VII

TRUSTEE

Section 7.01.    Duties of Trustee.
(a)    If an Event of Default occurs (and has not been cured) the Trustee shall
(i) exercise the rights and powers vested in it by this Indenture, and (ii) use
the same degree of care and skill in exercising such rights and powers as a
prudent man would exercise or use under the circumstances in the conduct of his
own affairs.
(b)    Except during the continuance of an Event of Default: (i) the Trustee’s
duties shall be determined solely by the express provisions of this Indenture
and the Trustee need perform only those duties that are specifically set forth
in this Indenture and no others, and no implied covenants or obligations shall
be read into this Indenture against the Trustee; and (ii) in the absence of bad
faith on its part, the Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Indenture. However, the Trustee shall examine the
certificates and opinions to determine whether they conform to this Indenture’s
requirements.
(c)    The Trustee shall not be relieved from liability for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except,
that: (i) this Section 7.01(c) does not limit the effect of Section 7.01(b);
(ii) the Trustee shall not be liable for any error of judgment made in good
faith, unless it is proved that the Trustee was negligent in ascertaining the
pertinent facts; and (iii) the Trustee shall not be liable with respect to any
action it takes or omits to take in good faith in accordance with a direction it
receives pursuant to Section 6.05 hereof or otherwise in accordance with the
direction of the Holders of a majority in principal amount of outstanding Notes
relating to the time, method and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee under this Indenture.
(d)    Every provision of this Indenture that in any way relates to the Trustee
shall be subject to paragraphs (a), (b), and (c) of this Section 7.01.
(e)    No provision of this Indenture shall require the Trustee to expend or
risk its own funds or incur any liability. The Trustee shall be under no
obligation to exercise any of its rights and powers under this Indenture at the
request of any Holders, unless such Holder shall have offered to the


-63-

--------------------------------------------------------------------------------





Trustee security and indemnity satisfactory to it against any loss, liability or
expense which might be incurred by it in compliance with such request or
direction.
(f)    The Trustee shall not be liable for interest on any money received by it
except as it may agree in writing with the Company. Money held in trust by the
Trustee need not be segregated from other funds except to the extent required by
law.

Section 7.02.    Rights of Trustee.
(a)    The Trustee may rely on any document it believes to be genuine and to
have been signed or presented by the proper Person. The Trustee need not
investigate any fact or matter stated in any such document.
(b)    Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel, or both. The Trustee shall not
be liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or Opinion of Counsel. The Trustee may consult with
counsel and advice of such counsel or any Opinion of Counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it under this Indenture in good faith and in reliance on such
advice or opinion.
(c)    The Trustee may act through agents and shall not be responsible for the
misconduct or negligence of any agent appointed with due care.
(d)    The Trustee shall not be liable for any action it takes or omits in good
faith that it believes to be authorized or within its rights or powers.
(e)    Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company shall be sufficient if signed by
an Officer of the Company.
(f)    The Trustee shall not be deemed to have notice of any Default or Event of
Default (except any Event of Default occurring pursuant to Sections 4.01,
6.01(a)(i) and 6.01(a)(ii)) unless a Trust Officer of the Trustee has actual
knowledge thereof or unless a written notice of such event is sent to the
Trustee in accordance with Section 12.02, and such notice references the Notes
and this Indenture.
(g)    The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.

Section 7.03.    Individual Rights of Trustee. The Trustee, in its individual or
any other capacity, may become the owner or pledgee of Notes and may otherwise
deal with the Company or any of its Affiliates with the same rights it would
have if it were not Trustee. However, if the Trustee acquires any conflicting
interest, it must eliminate such conflict within 90 days, apply to the
Commission for permission to continue as Trustee, or resign. Each Agent shall
have the same rights as the Trustee under this Section 7.03.

Section 7.04.    Trustee’s Disclaimer. The Trustee shall not be responsible for
or make any representation as to the validity or adequacy of this Indenture or
the Notes, and shall not be accountable for the Company’s use of the proceeds
from the Notes or any money paid to the Company or


-64-

--------------------------------------------------------------------------------





upon the Company’s direction under any provision of this Indenture, neither
shall be responsible for the use or application of any money received by any
Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes, any statement or
recital in any document in connection with the sale of the Notes or pursuant to
this Indenture other than the Trustee’s certificate of authentication on the
Notes.

Section 7.05.    Notice to Holders of Defaults and Events of Default. If a
Default or Event of Default occurs and is continuing and if a Trust Officer has
notice of such Default or Event of Default as described in Section 7.02(f), the
Trustee shall mail to Holders a notice of the Default or Event of Default within
90 days after it occurs; provided, however, that in any event the Trustee shall
not be required to mail such notice prior to 10 days after a Trust Officer
receiving such notice of Default or Event of Default as described in Section
7.02(f). Except in the case of a Default or Event of Default in payment on any
Note (including any failure to redeem Notes called for redemption or any failure
to purchase Notes tendered pursuant to an Offer that are required to be
purchased by the terms of this Indenture), the Trustee may withhold the notice
if and so long as it determines in good faith that withholding such notice is in
the Holders’ interests.

Section 7.06.    Reports.
A copy of each report at the time of its mailing to Holders shall be filed with
the Commission and each stock exchange, if any, on which the Notes are listed.
The Company shall notify the Trustee when the Notes are listed on any stock
exchange.

Section 7.07.    Compensation and Indemnity. The Company shall pay to the
Trustee from time to time reasonable compensation for its services hereunder, as
mutually agreed upon by the Company and the Trustee. The Trustee’s compensation
shall not be limited by any law on compensation of a trustee of an express
trust. As mutually agreed upon by the Company and the Trustee, the Company shall
reimburse the Trustee upon request for all reasonable disbursements, advances
and expenses it incurs or makes in addition to the compensation for its
services. As mutually agreed upon by the Company and the Trustee, such expenses
shall include the reasonable compensation, disbursements and expenses of the
Trustee’s agents and counsel.
The Company and the Guarantors, jointly and severally, shall indemnify the
Trustee (which for purposes of this Section 7.07 shall include its officers,
directors, stockholders, employees and agents) against any and all claims,
damage, losses, liabilities or expenses incurred by them arising out of or in
connection with the acceptance or administration of their duties under this
Indenture, including the costs and expenses of enforcing this Indenture against
the Company (including this Section 7.07) and defending themselves against any
claim (whether asserted by the Company or any Holder or any other Person) or
liability in connection with the exercise or performance of any of their powers
or duties hereunder except to the extent any such loss, claim, damage, liability
or expense may be attributable to their negligence or willful misconduct. The
Trustee shall notify the Company promptly of any claim for which a Trust Officer
has received notice and for which it may seek indemnity. Failure by the Trustee
to so notify the Company shall not relieve the Company of its obligations
hereunder, unless the Company is unduly prejudiced by the failure to provide
such notice. The Company shall defend the claim and the Trustee shall cooperate
in the defense. The Trustee may have separate counsel and the Company shall pay
the reasonable fees and expenses of one such counsel. The Company need not pay
for any settlement made without its consent, which consent shall not be
unreasonably withheld.


-65-

--------------------------------------------------------------------------------





The Company’s obligations under this Section 7.07 shall survive the satisfaction
and discharge of this Indenture and resignation or removal of the Trustee. The
Company need not reimburse any expense or indemnify against any loss or
liability the Trustee incurs as a result of its gross negligence or willful
misconduct.
To secure the Company’s and the Subsidiary Guarantors’ obligations under this
Section 7.07, the Trustee shall have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except that held in trust to pay
principal or interest, if any, on particular Notes. Such Lien shall survive the
satisfaction and discharge or termination for any reason of this Indenture and
the resignation or removal of the Trustee. Such Lien shall constitute a
Permitted Lien under this Indenture.
When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(a)(vii) or (viii) occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute administrative expenses under any Bankruptcy
Law without any need to demonstrate substantial contribution under Bankruptcy
Law.

Section 7.08.    Replacement of Trustee. A resignation or removal of the Trustee
and appointment of a successor Trustee shall become effective only upon the
successor Trustee’s acceptance of appointment as provided in this Section 7.08.
The Trustee may resign and be discharged from the trust hereby created by so
notifying the Company. The Holders of a majority in aggregate principal amount
of the then outstanding Notes may remove the Trustee by so notifying the Trustee
and the Company. The Company may remove the Trustee if: (i) the Trustee fails to
comply with Section 7.10; (ii) the Trustee is adjudged a bankrupt or an
insolvent or an order for relief is entered with respect to the Trustee under
any Bankruptcy Law; (iii) a Custodian or public officer takes charge of the
Trustee or its property; or (iv) the Trustee becomes incapable of performing the
services of the Trustee hereunder.
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee;
provided that the Holders of a majority in aggregate principal amount of the
then outstanding Notes may appoint a successor Trustee to replace any successor
Trustee appointed by Company.
If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company or the Holders
of at least 10% in principal amount of the then outstanding Notes may petition
any court of competent jurisdiction for the appointment of a successor Trustee.
If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon, the resignation or removal of
the retiring Trustee shall become effective and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its appointment to Holders. The
retiring Trustee shall promptly transfer all property it holds as Trustee to the
successor Trustee; provided that all sums owing to the retiring Trustee
hereunder have been paid. Notwithstanding replacement of the Trustee pursuant to
this Section 7.08, the Company’s obligations under Section 7.07 shall continue
for the retiring Trustee’s benefit with respect to expenses and liabilities
relating to the retiring Trustee’s activities prior to being replaced.


-66-

--------------------------------------------------------------------------------






Section 7.09.    Successor Trustee by Merger, Etc. If the Trustee consolidates,
merges or converts into, or transfers all or substantially all of its corporate
trust business to another corporation, the successor corporation without any
further act shall be the successor Trustee.

Section 7.10.    Eligibility; Disqualification. The Trustee shall at all times
(i) be a corporation organized and doing business under the laws of the United
States of America, of any state thereof, or the District of Columbia authorized
under such laws to exercise corporate trust powers, (ii) be subject to
supervision or examination by federal or state authority and (iii) have a
combined capital and surplus of at least $100 million as set forth in its most
recently published annual report of condition.

Section 7.11.    Limitation of Liability. In no event shall the Trustee, in its
capacity as such or as Paying Agent or Registrar or in any other capacity
hereunder, be liable under or in connection with this Indenture for indirect,
special, incidental, punitive or consequential losses or damages of any kind
whatsoever, including but not limited to lost profits, whether or not
foreseeable, even if the Trustee has been advised of the possibility thereof and
regardless of the form of action in which such damages are sought. The
provisions of this Section 7.11 shall survive satisfaction and discharge or the
termination for any reason of this Indenture and the resignation or removal of
the Trustee.

ARTICLE VIII

DISCHARGE OF INDENTURE

Section 8.01.    Discharge of Liability on Notes; Defeasance.
(a)    Subject to Sections 8.01(c) and 8.06, this Indenture shall cease to be of
any further effect as to all outstanding Notes and Subsidiary Guarantees after
(i) either (a) all Notes heretofore authenticated and delivered (other than
Notes replaced pursuant to Section 2.07) have been delivered to the Trustee for
cancellation or (b) all Notes not previously delivered for cancellation have
become (x) due and payable or (y) will become due and payable at their Stated
Maturity within one year or (z) are to be called for redemption within one year
under arrangements reasonably satisfactory to the Trustee, for the giving of
notice of redemption by the Trustee in the name, and at the expense of, the
Company; and the Company or any Subsidiary Guarantor has irrevocably deposited
or caused to be deposited with the Trustee funds in trust an amount in Dollars
or direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case, maturing prior to the
date the Notes will have become due and payable, the Stated Maturity of the
Notes or the relevant redemption date of the Notes, as the case may be,
sufficient to pay and discharge the entire indebtedness on such Notes not
previously delivered to the Trustee for cancellation, including principal of,
premium, if any, and accrued interest at maturity, Stated Maturity or
redemption, (ii) the Company or any Subsidiary Guarantor has paid or caused to
be paid all other sums payable under this Indenture by the Company or any
Subsidiary Guarantor, (iii) the Company has delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel each stating that all conditions
precedent under this Indenture relating to the satisfaction and discharge of
this Indenture have been complied with and (iv) such satisfaction and discharge
will not result in a breach or violation of, or constitute a default under, this
Indenture or any other material agreement or instrument to which the Company or
any other Restricted Subsidiary of the Company is a party or by which the
Company or any other Restricted Subsidiary of the Company is bound.


-67-

--------------------------------------------------------------------------------





(b)    Subject to Sections 8.01(c), 8.02, and 8.06, the Company at any time may
terminate (i) all its obligations under this Indenture and the Notes (including
the Subsidiary Guarantees) (“Legal Defeasance Option”), or (ii) its obligations
under Sections 4.02, 4.03, 4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.13, 4.14,
4.15, 4.16, 4.17 and 4.18 and Article V (“Covenant Defeasance Option”). The
Company may exercise its Legal Defeasance Option notwithstanding its prior
exercise of its Covenant Defeasance Option.
If the Company exercises its Legal Defeasance Option, the Events of Default
shall be deemed eliminated and payment of the Notes may not be accelerated
because of an Event of Default. If the Company exercises its Covenant Defeasance
Option, payment of the Notes may not be accelerated because of an Event of
Default specified in Sections 6.01(a)(iii) (with respect to the covenants
described in the immediately preceding paragraph), (iv), (v) and (vi). If the
Company exercises either its Legal Defeasance Option or its Covenant Defeasance
Option or upon satisfaction and discharge of this Indenture, the Subsidiary
Guarantees of the Subsidiary Guarantors will be automatically and
unconditionally released.
Upon satisfaction of the conditions set forth in Section 8.02 and upon the
Company’s request (and at the Company’s expense), the Trustee shall acknowledge
in writing the discharge of those obligations that the Company has terminated.
(c)    Notwithstanding Sections 8.01(a) and (b), the Company’s obligations under
Sections 2.03, 2.04, 2.05, 2.06, 2.07, 4.01, 4.04, 4.12, 7.07, 7.08, 8.04, 8.05,
and 8.06, and the obligations of the Trustee and the Paying Agent under Section
8.04 shall survive until the Notes have been paid in full. Thereafter, the
Company’s obligations under Sections 7.07 and 8.05 and the obligations of the
Company, Trustee and Paying Agent under Section 8.04 shall survive.

Section 8.02.    Conditions to Defeasance. In order to exercise either its Legal
Defeasance Option and give effect thereto (“Legal Defeasance”) or its Covenant
Defeasance Option and give effect thereto (“Covenant Defeasance”), (i) the
Company shall irrevocably deposit with the Trustee, as trust funds in trust, for
the benefit of the Holders, cash in Dollars, U.S. Government Obligations, or a
combination thereof, maturing as to principal and interest in such amounts as
will be sufficient, without consideration of any reinvestment of such interest,
in the opinion of a nationally recognized firm of independent public accountants
or a nationally recognized investment banking firm, to pay and discharge the
principal of, premium, if any, and interest on the outstanding Notes on the
Stated Maturity of such principal or installment of principal or interest; (ii)
in the case of Legal Defeasance, the Company shall have delivered to the Trustee
an Opinion of Counsel confirming that (A) the Company has received from, or
there has been published by, the Internal Revenue Service a ruling or (B) since
the date of this Indenture, there has been a change in the applicable federal
income tax law, in either case to the effect that, and based thereon such
Opinion of Counsel shall confirm that, the Holders will not recognize income,
gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred; (iii) in the case of Covenant Defeasance, the
Company shall have delivered to the Trustee an Opinion of Counsel confirming
that the Holders will not recognize income, gain or loss for federal income tax
purposes as a result of such Covenant Defeasance and will be subject to federal
income tax on the same amounts, in the same manner and at the same times as
would have been the case if such Covenant Defeasance had not occurred; (iv) no
Default or Event of Default shall have occurred and be continuing on the date of
such deposit; (v) such Legal Defeasance or Covenant Defeasance shall not result
in a breach or violation of, or constitute a Default under, this Indenture or
any other material agreement or instrument to which the Company is a party or by


-68-

--------------------------------------------------------------------------------





which it is bound; (vi) the Company shall have delivered to the Trustee an
Officers’ Certificate stating that the deposit was not made by the Company with
the intent of preferring the Holders of the Notes over the other creditors of
the Company or with the intent of defeating, hindering, delaying or defrauding
creditors of the Company or others; (vii) no event or condition shall exist that
would prevent the Company from making payments of the principal of, premium, if
any, and interest on the Notes on the date of such deposit; and (viii) the
Company shall have delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent provided for
relating to either the Legal Defeasance or the Covenant Defeasance, as the case
may be, have been complied with.

Section 8.03.    Application of Trust Money. The Trustee or Paying Agent shall
hold in trust money and/or U.S. Government Obligations deposited with it
pursuant to this Article VIII. The Trustee or Paying Agent shall apply the
deposited money and the money from U.S. Government Obligations in accordance
with this Indenture to the payment of principal of, and premium, if any, and
interest on, the Notes.

Section 8.04.    Repayment to Company. After the Notes have been paid in full,
the Trustee and the Paying Agent shall promptly turn over to the Company any
excess money or securities held by them upon the written direction of the
Company.
Any money deposited with the Trustee or a Paying Agent pursuant to this Article
VIII for the payment of the principal of, premium, if any, or interest on, any
Note that remains unclaimed for two years after becoming due and payable shall
be paid to the Company on its request; and the Holder of such Note shall
thereafter, as an unsecured general creditor, look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such money shall cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, shall at the
expense of the Company cause to be published once, in The New York Times or The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining will be repaid to the Company.

Section 8.05.    Indemnity for U.S. Government Obligations. The Company shall
pay and shall indemnify the Trustee and any Paying Agent against any tax, fee or
other charge imposed on or assessed against cash and/or U.S. Government
Obligations deposited with it pursuant to this Article VIII or the principal and
interest received on such cash and/or U.S. Government Obligations.

Section 8.06.    Reinstatement. If the Trustee or Paying Agent is unable to
apply any money or U.S. Government Obligations in accordance with this Article
VIII by reason of any legal proceeding or by reason of any order or judgment of
any court or governmental authority enjoining, restraining or otherwise
prohibiting such application, the Company’s obligations under this Indenture and
the Notes shall be revived and reinstated as though no deposit had occurred
pursuant to this Article VIII until such time as the Trustee or Paying Agent is
permitted to apply all such money or U.S. Government Obligations in accordance
with this Article VIII; provided, however, that if the Company has made any
payment of principal of, or premium, if any, or interest on, any Notes because
of the reinstatement of its obligations under this Indenture and the Notes, the
Company shall be subrogated to the Holders’ rights to receive such payment from
the money or U.S. Government Obligations held by the Trustee or Paying Agent.

ARTICLE IX


-69-

--------------------------------------------------------------------------------






AMENDMENTS

Section 9.01.    Amendments and Supplements Permitted Without Consent of
Holders.
(a)    Notwithstanding Section 9.02, the Company, the Subsidiary Guarantors and
the Trustee may amend or supplement this Indenture or the Notes without the
consent of any Holder to: (i) cure any ambiguity, defect or inconsistency or
correct or supplement any provision contained in this Indenture that may be
defective or inconsistent with any other provision contained in this Indenture;
provided that, in each case, such amendment or supplement shall not adversely
affect the interests of the Holders of the Notes; (ii) provide for
uncertificated Notes in addition to or in place of certificated Notes; (iii)
provide for the assumption of the Company’s obligations to the Holders in the
event of any transaction involving the Company that is permitted under Article V
in which the Company is not the Surviving Person; (iv) make any change that
would provide any additional rights or benefits to Holders or does not adversely
affect the legal rights of any Holder; (v) comply with the requirements of the
Commission in order to effect or maintain the qualification of this Indenture
under the TIA; (vi) add additional Subsidiary Guarantors pursuant to Section
4.15 (which does not require existing Subsidiary Guarantors to execute such
supplemental indenture); (vii) provide for the issuance of Additional Notes
pursuant to Section 2.15 of this Indenture; (viii) to release a Guarantor from
its Guarantee when permitted by this Indenture (which amendment does not require
existing Subsidiary Guarantors to execute such amendment); or (ix) conform this
Indenture or the Notes to provisions of the “Description of Notes” in the
Offering Memorandum to the extent such provision was intended to be a
substantially verbatim recitation thereof.
(b)    Upon the Company’s request, after receipt by the Trustee of a resolution
of the Board of Directors authorizing the execution of any amended or
supplemental indenture, the Trustee shall join with the Company and the
Subsidiary Guarantors in the execution of any amended or supplemental indenture
authorized or permitted by the terms of this Indenture and to make any future
appropriate agreements and stipulations that may be contained in any such
amended or supplemental indenture, but the Trustee shall not be obligated to
enter into an amended or supplemental indenture that affects its own rights,
duties, or immunities under this Indenture or otherwise.

Section 9.02.    Amendments and Supplements Requiring Consent of Holders.
(a)    Except as otherwise provided in Sections 6.04, 9.01(a) and 9.02(c), this
Indenture and the Notes may be amended or supplemented with the written consent
of the Holders of at least a majority in aggregate principal amount of the then
outstanding Notes (including consents obtained in connection with a tender offer
or exchange offer for the Notes), and any existing Default or Event of Default
or compliance with any provision of this Indenture or the Notes may be waived
with the consent of Holders of at least a majority in principal amount of the
then outstanding Notes (including consents obtained in connection with a tender
offer or exchange offer for the Notes).
(b)    Upon the Company’s request and after receipt by the Trustee of a
resolution of the Board of Directors authorizing the execution of any
supplemental indenture, evidence of the Holders’ consent, and the documents
described in Section 9.06, the Trustee shall join with the Company and the
Subsidiary Guarantors in the execution of such amended or supplemental indenture
unless such amended or supplemental indenture affects the Trustee’s own rights,
duties, or immunities under this Indenture or otherwise, in which case the
Trustee may in its discretion, but not be obligated to, enter into such amended
or supplemental indenture.


-70-

--------------------------------------------------------------------------------





(c)    No such modification or amendment may, without the consent of the Holder
of each outstanding Note affected thereby, (with respect to any Notes held by a
nonconsenting holder): (i) change the Stated Maturity of the principal of, or
any installment of interest on, any Note, or reduce the principal amount thereof
or the rate of interest thereon or any premium payable upon the redemption
thereof, or change the coin or currency or the manner in which the principal of
any Note or any premium or the interest thereon is payable, or impair the right
to institute suit for the enforcement of any such payment after the Stated
Maturity thereof (or, in the case of redemption, on or after the redemption
date); (ii) extend the time for payment of interest on the Notes; (iii) reduce
the premium payable upon the redemption of any such Note or change the time at
which such Note may be redeemed, in each case as described under Section 3.01
(but excluding, for the avoidance of doubt (for purposes of all clauses herein),
any change to advance notice provisions); (iv) reduce the percentage in
principal amount of outstanding Notes, the consent of whose holders is required
for any amended or supplemental indenture or the consent of whose holders is
required for any waiver of compliance with any provision of this Indenture or
any Default hereunder and the consequences provided for hereunder; (v) modify
any of the provisions of this Indenture relating to any amended or supplemental
indentures requiring the consent of Holders or relating to the waiver of past
defaults or relating to the waiver of any covenant, except to increase the
percentage of outstanding Notes required for such actions or to provide that any
other provision of this Indenture cannot be modified or waived without the
consent of the Holder of each Note affected thereby; and (vi) modify the ranking
of the Notes or any Subsidiary Guarantee; or (vii) release any Subsidiary
Guarantor from any of its obligations under its Subsidiary Guarantee other than
in accordance with the terms of this Indenture.
(d)    It shall not be necessary for the consent of the Holders under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof. After
an amendment, supplement or waiver under this Section 9.02 becomes effective,
the Company shall mail to each Holder affected thereby a notice briefly
describing the amendment, supplement or waiver. Any failure of the Company to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such amended or supplemental indenture or waiver.

Section 9.03.    [Reserved].

Section 9.04.    Revocation and Effect of Consents.
(a)    Until an amendment, supplement or waiver becomes effective, a consent to
it by a Holder is a continuing consent by the Holder and every subsequent Holder
of a Note or portion of a Note that evidences the same Indebtedness as the
consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder or subsequent Holder may revoke the consent as to
his or her Note or portion of a Note if the Trustee receives the notice of
revocation before the date on which the Trustee receives an Officers’
Certificate certifying that the Holders of the requisite principal amount of
Notes have consented to the amendment or waiver.
(b)    The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders of Notes entitled to consent to any amendment
or waiver. If a record date is fixed, then notwithstanding the provisions of the
immediately preceding paragraph, those Persons who were Holders of Notes at such
record date (or their duly designated proxies), and only those Persons, shall be
entitled to consent to such amendment or waiver or to revoke any consent
previously given, whether or not such Persons continue to be Holders of Notes
after such record date. No consent shall be valid or effective for more than 90
days after such record date unless consents from Holders of the principal


-71-

--------------------------------------------------------------------------------





amount of Notes required hereunder for such amendment or waiver to be effective
shall have also been given and not revoked within such 90-day period.
(c)    After an amendment or waiver becomes effective it shall bind every
Holder, unless it is of the type described in Section 9.02(c), in which case the
amendment or waiver shall only bind each Holder that consented to it and every
subsequent Holder of a Note that evidences the same debt as the consenting
Holder’s Note.

Section 9.05.    Notation on or Exchange of Notes. The Trustee may place an
appropriate notation about an amendment, supplement or waiver on any Note
thereafter authenticated. The Company in exchange for all Notes may issue and
the Trustee shall authenticate new Notes that reflect the amendment, supplement
or waiver. Failure to make the appropriate notation or issue a new Note shall
not affect the validity and effect of such amendment, supplement or waiver.

Section 9.06.    Trustee Protected. The Trustee shall sign any amendment or
supplemental indenture authorized pursuant to this Article IX if the amendment
does not adversely affect the rights, duties, liabilities or immunities of the
Trustee. If it does, the Trustee may, but need not, sign it. In signing such
amendment or supplemental indenture, the Trustee shall be entitled to receive
and, subject to Section 7.01, shall be fully protected in relying upon, an
Officers’ Certificate and Opinion of Counsel pursuant to Sections 12.04 and
12.05 as conclusive evidence that such amendment or supplemental indenture is
authorized or permitted by this Indenture, that it is not inconsistent herewith,
and that it will be valid and binding upon the Company in accordance with its
terms.

ARTICLE X

[RESERVED]



ARTICLE XI

SUBSIDIARY GUARANTEES

Section 11.01.    Subsidiary Guarantees.
(a)    Each Subsidiary Guarantor hereby, jointly and severally, unconditionally
guarantees to each Holder of a Note authenticated and delivered by the Trustee
that: (i) the principal of, premium, if any, and interest on the Notes will be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest on the
Notes, if any, to the extent lawful, and all other Obligations of the Company to
the Holders or the Trustee under this Indenture and the Notes will be promptly
paid in full, all in accordance with the terms of this Indenture and the Notes;
and (ii) in case of any extension of time of payment of any Notes or any of such
other Obligations, that the Notes will be promptly paid in full when due in
accordance with the terms of such extension or renewal, whether at Stated
Maturity, by acceleration or otherwise. In the event that the Company fails to
pay any amount guaranteed by the Subsidiary Guarantors for any reason
whatsoever, the Subsidiary Guarantors will be jointly and severally obligated to
pay such amount immediately. The Subsidiary Guarantors hereby further agree that
their Obligations under this Indenture and the Notes shall be unconditional,
regardless of the validity, regularity or enforceability of this Indenture or
the Notes, the absence of any action to enforce this Indenture or the Notes, any
waiver or consent by any Holder with


-72-

--------------------------------------------------------------------------------





respect to any provisions of this Indenture or the Notes, any modification or
amendment of, or supplement to, this Indenture or the Notes, the recovery of any
judgment against the Company or any action to enforce any such judgment, or any
other circumstance that might otherwise constitute a legal or equitable
discharge or defense of a Subsidiary Guarantor. Each Subsidiary Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenants that its Subsidiary Guarantee of the Company’s Obligations under
this Indenture and the Notes will not be discharged except by complete
performance by the Company or another Guarantor of such Obligations. If any
Holder or the Trustee is required by any court or otherwise to return to the
Company, any Subsidiary Guarantor or a Custodian of the Company or a Subsidiary
Guarantor any amount paid by the Company or any Subsidiary Guarantor to the
Trustee or such Holder, the Subsidiary Guarantee of the Company’s Obligations
under this Indenture and the Notes by each Subsidiary Guarantor shall, to the
extent previously discharged as a result of any such payment, be immediately
reinstated and be in full force and effect. Each Subsidiary Guarantor hereby
acknowledges and agrees that, as between the Subsidiary Guarantors, on the one
hand, and the Holders and the Trustee, on the other hand, (x) the maturity of
the Company’s Obligations under this Indenture and the Notes may be accelerated
as provided in Article VI for purposes of the Subsidiary Guarantees
notwithstanding any stay, injunction or other prohibition preventing such
acceleration, and (y) in the event of any declaration of acceleration of the
Company’s Obligations under this Indenture and the Notes as provided in Article
VI, such Obligations (whether or not due and payable) shall forthwith become due
and payable by the Subsidiary Guarantors for the purpose of the Subsidiary
Guarantees.
(b)    Each Subsidiary Guarantor hereby waives all rights of subrogation,
contribution, reimbursement and indemnity, and all other rights, that such
Subsidiary Guarantor would have against the Company at any time as a result of
any payment in respect of its Subsidiary Guarantee (whether contractual, under
Section 509 of the Bankruptcy Code, or otherwise).
(c)    Each Subsidiary Guarantor that makes or is required to make any payment
in respect of its Subsidiary Guarantee shall be entitled to seek contribution
from the other Subsidiary Guarantors to the extent permitted by applicable law;
provided that each Subsidiary Guarantor agrees that any such claim for
contribution that such Subsidiary Guarantor may have against any other
Subsidiary Guarantor shall be subrogated to the prior payment in full in cash of
all Obligations owed to Holders under or in respect of the Notes.
(d)    Upon the sale or disposition (whether by merger, stock purchase or
issuance of Capital Stock, asset sale or otherwise) of a Subsidiary Guarantor
(or substantially all of its assets) to a Person which is not the Company or a
Subsidiary of the Company, or upon the liquidation, dissolution or winding up of
such Subsidiary Guarantor, which is otherwise in compliance with this Indenture,
such Subsidiary Guarantor shall be deemed released from all its obligations
under its Subsidiary Guarantee; provided that any such termination shall occur
only to the extent that all obligations of such Subsidiary Guarantor under all
of its guarantees of, and under all of its pledges of assets or other security
interests which secure, other Indebtedness of the Company under any Senior
Credit Facilities shall also terminate upon such release, sale or transfer.
(e)    Each Subsidiary Guarantor may consolidate with or merge into or sell its
assets to the Company or another Subsidiary Guarantor without limitation. A
Subsidiary Guarantor may consolidate with or merge into or sell its assets to a
corporation other than the Company or another Subsidiary Guarantor (whether or
not affiliated with such Subsidiary Guarantor, but subject to the provisions
described in Section 11.01(d)), provided that (a) if the Surviving Person is not
the Subsidiary


-73-

--------------------------------------------------------------------------------





Guarantor, the Surviving Person agrees to assume such Subsidiary Guarantor’s
obligations under its Subsidiary Guarantee and all its obligations under this
Indenture and (b) such transaction does not (i) violate any covenants set forth
in this Indenture or (ii) result in a Default or Event of Default under this
Indenture immediately thereafter that is continuing.
(f)    The Subsidiary Guarantee of each Subsidiary Guarantor will be
automatically and unconditionally released (i) upon the designation of such
Subsidiary Guarantor as an Unrestricted Subsidiary in compliance with Section
4.18, (ii) to the extent that such Subsidiary Guarantor is not an Immaterial
Subsidiary solely due to the operation of clause (i) of the definition of
“Immaterial Subsidiary,” upon the release of the Guarantee referred to in such
clause, (iii) in connection with a Legal Defeasance or Covenant Defeasance of
this Indenture or (iv) upon satisfaction and discharge of this Indenture.
(g)    If any Subsidiary Guarantor becomes an Immaterial Subsidiary, the Company
shall have the right, by execution and delivery of a supplemental indenture to
the Trustee, to cause such Immaterial Subsidiary to cease to be a Subsidiary
Guarantor, subject to the requirement that such Subsidiary Guarantor shall be
required to become a Subsidiary Guarantor if it ceases to be an Immaterial
Subsidiary and is not an Unrestricted Subsidiary; provided, further, that such
Immaterial Subsidiary shall not be permitted to Guarantee any Senior Credit
Facility or other Indebtedness of the Company or the other Subsidiary Guarantors
unless and until it again becomes a Subsidiary Guarantor.

Section 11.02.    Trustee to Include Paying Agents. In case at any time any
Paying Agent other than the Trustee shall have been appointed by the Company,
the term “Trustee” as used in this Article XI shall (unless the context shall
otherwise require) be construed as extending to and including such Paying Agent
within its meaning as fully and for all intents and purposes as if such Paying
Agent were named in this Article XI in place of the Trustee.

Section 11.03.    Limits on Subsidiary Guarantees. Each Subsidiary Guarantor,
and by its acceptance hereof each Holder, hereby confirms that it is the
intention of all such parties that the guarantee by each Subsidiary Guarantor
pursuant to its Subsidiary Guarantee not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar Federal or state law. To
effectuate the foregoing intention, the Holders and each Subsidiary Guarantor
hereby irrevocably agree that the obligations of each Subsidiary Guarantor under
the Subsidiary Guarantees shall be limited to the maximum amount as will, after
giving effect to all other contingent and fixed liabilities of each Subsidiary
Guarantor, result in the obligations of each Subsidiary Guarantor under the
Subsidiary Guarantees not constituting such fraudulent transfer or conveyance.

Section 11.04.    Execution of Subsidiary Guarantee. To evidence its Subsidiary
Guarantee set forth in this Article XI, each Subsidiary Guarantor hereby agrees
to execute the Subsidiary Guarantee substantially in the form of Exhibit B,
which shall be endorsed on each Note ordered to be authenticated and delivered
by the Trustee. Each Subsidiary Guarantor hereby agrees that its Subsidiary
Guarantee set forth in this Article XI shall remain in full force and effect
notwithstanding any failure to endorse on each Note a notation of such
Subsidiary Guarantee. Each such Subsidiary Guarantee shall be signed on behalf
of each Subsidiary Guarantor by an Officer (who shall have been duly authorized
by all requisite corporate actions), and the delivery of such Note by the
Trustee, after the authentication thereof hereunder, shall constitute due
delivery of such Subsidiary Guarantee on behalf of such Subsidiary Guarantor.
Such signatures upon the Subsidiary Guarantee may be by manual or facsimile
signature of such Officer and may be imprinted or otherwise reproduced on the
Subsidiary Guarantee, and in case any


-74-

--------------------------------------------------------------------------------





such Officer who shall have signed the Subsidiary Guarantee shall cease to be
such Officer before the Note on which such Subsidiary Guarantee is endorsed
shall have been authenticated and delivered by the Trustee or disposed of by the
Company, such Note nevertheless may be authenticated and delivered or disposed
of as though the person who signed the Subsidiary Guarantee had not ceased to be
such Officer of the Subsidiary Guarantor.

Section 11.05.    Stay, Extension and Usury Laws. Each Subsidiary Guarantor
covenants (to the extent that it may lawfully do so) that it will not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law wherever enacted, now or at
any time hereafter in force, that would prohibit or forgive each Subsidiary
Guarantor from performing its Subsidiary Guarantee as contemplated herein or
which might affect the covenants or the performance of this Indenture and Notes;
and each such Subsidiary Guarantor (to the extent it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not, by resort to any such law, hinder, delay or impede the execution of
any power granted to the Trustee pursuant to this Indenture, but will suffer and
permit the execution of every such power as though no such law has been enacted.

ARTICLE XII

MISCELLANEOUS

Section 12.01.    [Reserved].

Section 12.02.    Notices. Any notice or communication by the Company, any
Subsidiary Guarantor or the Trustee to the other is duly given if in writing and
delivered in person, mailed by registered or certified mail, postage prepaid,
return receipt requested or delivered by telecopier or overnight air courier
guaranteeing next day delivery to the other’s address:
If to the Company or to any Subsidiary Guarantor:

The E.W. Scripps Company
312 Walnut Street
Cincinnati, OH 45202
Attention: William Appleton, Senior Vice President and General Counsel
Facsimile: (513) 977-3997


With a copy to:

Dickinson Wright PLLC
150 E. Gay Street
Suite 2400
Columbus, OH 43215
Attention: Harlan W. Robins
Facsimile: (844) 670-6009


If to the Trustee:

U.S. Bank Corporate Trust Services
425 Walnut Street


-75-

--------------------------------------------------------------------------------





6th Floor
Cincinnati, OH 45202
Attention: William Sicking
Facsimile: (513) 632-4278




The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.
All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; the date receipt is acknowledged, if mailed by registered or
certified mail; when answered back, if telecopied; and the next Business Day
after timely delivery to the courier, if sent by overnight air courier
guaranteeing next day delivery.
Any notice or communication to a Holder shall be mailed by first-class mail to
his or her address shown on the register maintained by the Registrar. Failure to
mail a notice or communication to a Holder or any defect in it shall not affect
its sufficiency with respect to other Holders. If a notice or communication is
mailed in the manner provided above within the time prescribed, it is duly
given, whether or not the addressee receives it. If the Company mails a notice
or communication to Holders, it shall mail a copy to the Trustee and each Agent
at the same time.

Section 12.03.    [Reserved].

Section 12.04.    Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take any action under
this Indenture, the Company shall furnish to the Trustee: (a) an Officers’
Certificate (which shall include the statements set forth in Section 12.05)
stating that, in the opinion of the signers, all conditions precedent and
covenants, if any, provided for in this Indenture relating to the proposed
action have been complied with; and (b) an Opinion of Counsel (which shall
include the statements set forth in Section 12.05) stating that, in the opinion
of such counsel, all such conditions precedent provided for in this Indenture
relating to the proposed action have been complied with.

Section 12.05.    Statements Required in Certificate or Opinion. Each
certificate or opinion with respect to compliance with a condition or covenant
provided for in this Indenture shall include: (1) a statement that the Person
making such certificate or opinion has read such covenant or condition; (2) a
brief statement as to the nature and scope of the examination or investigation
upon which the statements or opinions contained in such certificate or opinion
are based; (3) a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and (4) a statement as to whether, in such Person’s opinion, such
condition or covenant has been complied with.

Section 12.06.    Rules by Trustee and Agents. The Trustee may make reasonable
rules for action by or at a meeting of Holders. The Registrar or Paying Agent
may make reasonable rules and set reasonable requirements for its functions.

Section 12.07.    Legal Holidays. If a payment date is a Legal Holiday, payment
may be made at that place on the next succeeding day that is not a Legal
Holiday, and no interest shall accrue for the intervening period.


-76-

--------------------------------------------------------------------------------






Section 12.08.    No Personal Liability of Directors, Officers, Employees and
Stockholders. No director, officer, employee, incorporator or stockholder of the
Company or any Subsidiary Guarantor, as such, shall have any liability for any
obligations of the Company or the Subsidiary Guarantors under this Indenture,
the Notes and the Subsidiary Guarantees, or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each Holder of Notes by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for the issuance of the Notes.

Section 12.09.    Counterparts. This Indenture may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

Section 12.10.    Initial Appointments, Compliance Certificates. The Company
initially appoints the Trustee as Paying Agent, Registrar and authenticating
agent. The first compliance certificate to be delivered by the Company to the
Trustee pursuant to Section 4.03 shall be for the fiscal year ending on December
31, 2016.

Section 12.11.    GOVERNING LAW. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN
THIS INDENTURE AND THE NOTES, WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF.

Section 12.12.    No Adverse Interpretation of Other Agreements. This Indenture
may not be used to interpret another indenture, loan or debt agreement of the
Company or any of its Subsidiaries, and no other indenture, loan or debt
agreement may be used to interpret this Indenture.

Section 12.13.    Successors. All agreements of the Company in this Indenture
and the Notes shall bind any successor of the Company. All agreements of each of
the Subsidiary Guarantors in this Indenture shall bind any of their respective
successors. All agreements of the Trustee in this Indenture shall bind its
successor.

Section 12.14.    Severability. If any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

Section 12.15.    Table of Contents, Headings, Etc. The Table of Contents,
Cross-Reference Table, and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture, and shall in no way modify or restrict any
of the terms or provisions of this Indenture.



THE COMPANY:
THE E.W. SCRIPPS COMPANY
By:    /s/ Richard A. Boehne    
    Name: Richard A. Boehne
    Title: President and CEO


-77-

--------------------------------------------------------------------------------





THE SUBSIDIARY GUARANTORS:
SCRIPPS MEDIA, INC.
By:    /s/ William Appleton    
    Name: William Appleton
    Title: Senior Vice President and General Counsel
MEDIA CONVERGENCE GROUP, INC.
By:    /s/ William Appleton    
    Name: William Appleton
    Title: Secretary
90028 MEDIA, LLC
By:    /s/ William Appleton    
    Name: William Appleton
    Title: Secretary
SCRIPPS BROADCASTING HOLDINGS LLC
By:    /s/ William Appleton    
    Name: William Appleton
    Title: Senior Vice President and General Counsel




[Signature Page to Indenture]

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as Trustee
By:    /s/ Bill Sicking    
    Name: Bill Sicking
    Title: Authorized Signatory




[Signature Page to Indenture]

--------------------------------------------------------------------------------






Schedule 1
SUBSIDIARY GUARANTORS
Company
State of Incorporation
Scripps Media, Inc.
Delaware
Media Convergence Group, Inc.
Delaware
90028 Media, LLC
California
Scripps Broadcasting Holdings LLC
Nevada










--------------------------------------------------------------------------------






APPENDIX A
Provisions Relating to Initial Notes and Additional Notes
1.    Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Indenture of which this
Appendix A is a part.
2.    The Securities.
2.1    Form and Dating. The Initial Notes issued on the date hereof will be (i)
offered and sold by the Company pursuant to the Purchase Agreement and (ii)
resold, initially only to (A) QIBs in reliance on Regulation D and (B) Persons
other than U.S. Persons (as defined in Regulation S) in reliance on
Regulation S. Such Initial Notes may thereafter be transferred to, among others,
QIBs and purchasers in reliance on Regulation S.
(a)    Global Notes. Rule 144A Notes shall be issued initially in the form of
one or more permanent global Notes in definitive, fully registered form
(collectively, the “Rule 144A Global Note”) and Regulation S Notes shall be
issued initially in the form of one or more global Notes (collectively, the
“Regulation S Global Note”), in each case, without interest coupons and bearing
the Global Notes Legend and Restricted Notes Legend, which shall be deposited on
behalf of the purchasers of the Notes represented thereby with the Notes
Custodian, and registered in the name of the Depositary or a nominee of the
Depositary, duly executed by the Company and authenticated by the Trustee as
provided in this Indenture. Beneficial ownership interests in the Regulation S
Global Note shall not be exchangeable for interests in the Rule 144A Global Note
or any other Note without a Restricted Notes Legend until the expiration of the
Restricted Period. The Rule 144A Global Note and the Regulation S Global Note
are each referred to herein as a “Global Note” and are collectively referred to
herein as “Global Notes.” The aggregate principal amount of the Global Notes may
from time to time be increased or decreased by adjustments made on the records
of the Trustee and the Depositary or its nominee as hereinafter provided.
(b)    Book-Entry Provisions. This Section 2.1(b) shall apply only to a Global
Note deposited with or on behalf of the Depositary. The Company shall execute
and the Trustee shall, in accordance with this Section 2.1(b) and pursuant to an
order of the Company, authenticate and deliver initially one or more Global
Notes that (a) shall be registered in the name of the Depositary for such Global
Note or Global Notes or the nominee of such Depositary and (b) shall be
delivered by the Trustee to such Depositary or pursuant to such Depositary’s
instructions or held by the Trustee as Notes Custodian.
Members of, or participants in, the Depositary (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Note held on their behalf
by the Depositary or by the Trustee as Notes Custodian or under such Global
Note, and the Depositary may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of such Global Note
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any agent of the Company or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or impair, as between the Depositary and its Agent
Members, the operation of customary practices of such Depositary governing the
exercise of the rights of a holder of a beneficial interest in any Global Note.





--------------------------------------------------------------------------------





(c)    Definitive Notes. Except as provided in Sections 2.3 and 2.4, owners of
beneficial interests in Global Notes will not be entitled to receive physical
delivery of certificated Notes.
2.2    Authentication. The Trustee shall authenticate and make available for
delivery upon a written order of the Company signed by two Officers the (A)
Initial Notes for original issue on the Issue Date in an aggregate principal
amount of $400,000,000 and (B) Additional Notes for original issue on a date
subsequent to the Issue Date. Such order shall specify the amount of the Notes
to be authenticated, the date on which the original issue of Notes is to be
authenticated and whether the Notes are to be Initial Notes or Additional Notes.
2.3    Transfer and Exchange.
(a)    Transfer and Exchange of Definitive Notes. When Definitive Notes are
presented to the Registrar with a request:
(x)    to register the transfer of such Definitive Notes; or
(y)    to exchange such Definitive Notes for an equal principal amount of
Definitive Notes of other authorized denominations, the Registrar shall register
the transfer or make the exchange as requested if its reasonable requirements
for such transaction are met; provided, however, that the Definitive Notes
surrendered for transfer or exchange:
(i)    shall be duly endorsed or accompanied by a written instrument of transfer
in form reasonably satisfactory to the Company and the Registrar, duly executed
by the Holder thereof or his attorney duly authorized in writing; and
(ii)    are accompanied by the following additional information and documents,
as applicable:
(A)    if such Definitive Notes are being delivered to the Registrar by a Holder
for registration in the name of such Holder, without transfer, a certification
from such Holder to that effect (in the form set forth on the reverse side of
the Initial Note); or
(B)    if such Definitive Notes are being transferred to the Company, a
certification to that effect (in the form set forth on the reverse side of the
Initial Note); or
(C)    if such Definitive Notes are being transferred pursuant to an exemption
from registration in accordance with Rule 144 under the Securities Act or in
reliance upon another exemption from the registration requirements of the
Securities Act, (i) a certification to that effect (in the form set forth on the
reverse side of the Initial Note) and (ii) if the Company so requests, an
opinion of counsel or other evidence reasonably satisfactory to it as to the
compliance with the restrictions set forth in the legend set forth in Section
2.3(e)(i).
(b)    Restrictions on Transfer of a Definitive Note for a Beneficial Interest
in a Global Note. A Definitive Note may not be exchanged for a beneficial
interest in a Global Note except upon satisfaction of the requirements set forth
below. Upon receipt by the Trustee of a Definitive Note, duly


-2-

--------------------------------------------------------------------------------





endorsed or accompanied by a written instrument of transfer in form reasonably
satisfactory to the Company and the Registrar, together with:
(i)    certification (in the form set forth on the reverse side of the Initial
Note) that such Definitive Note is being transferred (A) to a QIB in accordance
with Rule 144A or (B) outside the United States in an offshore transaction
within the meaning of Regulation S and in compliance with Rule 904 under the
Securities Act; and
(ii)    written instructions directing the Trustee to make, or to direct the
Notes Custodian to make, an adjustment on its books and records with respect to
such Global Note to reflect an increase in the aggregate principal amount of the
Notes represented by the Global Note, such instructions to contain information
regarding the Depositary account to be credited with such increase,
then the Trustee shall cancel such Definitive Note and cause, or direct the
Notes Custodian to cause, in accordance with the standing instructions and
procedures existing between the Depositary and the Notes Custodian, the
aggregate principal amount of Notes represented by the Global Note to be
increased by the aggregate principal amount of the Definitive Note to be
exchanged and shall credit or cause to be credited to the account of the Person
specified in such instructions a beneficial interest in the Global Note equal to
the principal amount of the Definitive Note so canceled. If no Global Notes are
then outstanding and the Global Note has not been previously exchanged for
certificated securities pursuant to Section 2.4, the Company shall issue and the
Trustee shall authenticate, upon written order of the Company in the form of an
Officers’ Certificate, a new Global Note in the appropriate principal amount.
(c)    Transfer and Exchange of Global Notes.
(i)    The transfer and exchange of Global Notes or beneficial interests therein
shall be effected through the Depositary, in accordance with this Indenture
(including applicable restrictions on transfer set forth herein, if any) and the
procedures of the Depositary therefor. A transferor of a beneficial interest in
a Global Note shall deliver a written order given in accordance with the
Depositary’s procedures containing information regarding the participant account
of the Depositary to be credited with a beneficial interest in such Global Note
or another Global Note and such account shall be credited in accordance with
such order with a beneficial interest in the applicable Global Note and the
account of the Person making the transfer shall be debited by an amount equal to
the beneficial interest in the Global Note being transferred. Transfers by an
owner of a beneficial interest in the Rule 144A Global Note to a transferee who
takes delivery of such interest through the Regulation S Global Note, whether
before or after the expiration of the Restricted Period, shall be made only upon
receipt by the Trustee of a certification from the transferor to the effect that
such transfer is being made in accordance with Regulation S or (if available)
Rule 144 under the Securities Act and that, if such transfer is being made prior
to the expiration of the Restricted Period, the interest transferred shall be
held immediately thereafter through Euroclear or Clearstream.
(ii)    If the proposed transfer is a transfer of a beneficial interest in one
Global Note to a beneficial interest in another Global Note, the Registrar shall
reflect on its books and records the date and an increase in the principal
amount of the Global Note to which such interest is being transferred in an
amount equal to the principal amount of the interest to be so transferred, and
the Registrar shall reflect on its books and records the date and a
corresponding decrease in the principal amount of the Global Note from which
such interest is being transferred.


-3-

--------------------------------------------------------------------------------





(iii)    Notwithstanding any other provisions of this Appendix (other than the
provisions set forth in Section 2.4), a Global Note may not be transferred as a
whole except by the Depositary to a nominee of the Depositary or by a nominee of
the Depositary to the Depositary or another nominee of the Depositary or by the
Depositary or any such nominee to a successor Depositary or a nominee of such
successor Depositary.
(iv)    In the event that a Global Note is exchanged for Definitive Notes
pursuant to Section 2.4, such Notes may be exchanged only in accordance with
such procedures as are substantially consistent with the provisions of this
Section 2.3 (including the certification requirements set forth on the reverse
of the Initial Notes intended to ensure that such transfers comply with Rule
144A, Regulation S or such other applicable exemption from registration under
the Securities Act, as the case may be) and such other procedures as may from
time to time be adopted by the Company.
(d)    Restrictions on Transfer of Regulation S Global Note.
(i)    Prior to the expiration of the Restricted Period, interests in the
Regulation S Global Note may only be held through Euroclear or Clearstream.
During the Restricted Period, beneficial ownership interests in the Regulation S
Global Note may only be sold, pledged or transferred through Euroclear or
Clearstream in accordance with the Applicable Procedures and only (A) to the
Company, (B) so long as such security is eligible for resale pursuant to Rule
144A, to a person whom the selling holder reasonably believes is a QIB that
purchases for its own account or for the account of a QIB to whom notice is
given that the resale, pledge or transfer is being made in reliance on Rule
144A, (C) in an offshore transaction in accordance with Regulation S, (D)
pursuant to an exemption from registration under the Securities Act provided by
Rule 144 (if applicable) under the Securities Act or (E) pursuant to an
effective registration statement under the Securities Act, in each case, in
accordance with any applicable securities laws of any state of the United
States. Prior to the expiration of the Restricted Period, transfers by an owner
of a beneficial interest in the Regulation S Global Note to a transferee who
takes delivery of such interest through the Rule 144A Global Note shall be made
only in accordance with Applicable Procedures and upon receipt by the Trustee of
a written certification from the transferor of the beneficial interest in the
form provided on the reverse of the Initial Note to the effect that such
transfer is being made to a person whom the transferor reasonably believes is a
QIB within the meaning of Rule 144A in a transaction meeting the requirements of
Rule 144A. Such written certification shall no longer be required after the
expiration of the Restricted Period.
(ii)    Upon the expiration of the Restricted Period, beneficial ownership
interests in the Regulation S Global Note shall be transferable in accordance
with applicable law and the other terms of this Indenture.
(e)    Legend.
(i)    Except as permitted by the following paragraphs (ii), (iii) or (iv), each
Note certificate evidencing the Global Notes and the Definitive Notes (and all
Notes issued in exchange therefor or in substitution thereof) shall bear a
legend in substantially the following form (each defined term in the legend
being defined as such for purposes of the legend only):
THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE


-4-

--------------------------------------------------------------------------------





EXEMPTION THEREFROM. EACH PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY
NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF
THE SECURITY EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A)
SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a)
INSIDE THE UNITED STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY
EVIDENCED HEREBY.
(ii)    Upon any sale or transfer of a Transfer Restricted Note that is a
Definitive Note, the Registrar shall permit the Holder hereto to exchange such
Transfer Restricted Note for a Definitive Note that does not bear the legends
set forth above and rescind any restriction on the transfer of such Transfer
Restricted Note if the Holder certifies in writing to the Registrar that its
request for such exchange was made in reliance on Rule 144 (such certification
to be in the form set forth on the reverse of the Initial Note).
(iii)    Upon a sale or transfer after the expiration of the Restricted Period
of any Initial Note (or Additional Note) acquired pursuant to Regulation S, all
requirements that such Initial Note (or such Additional Note) bear the
Restricted Notes Legend shall cease to apply and the requirements requiring any
such Initial Note (or such Additional Note) be issued in global form shall
continue to apply.        
(iv)    In addition, after one year after the last date of initial issuance of
the Notes the Company may cause the Restricted Notes Legend to be removed upon
delivery of an Opinion of Counsel that such legend may be removed in compliance
with U.S. securities laws.    
(f)    Cancellation or Adjustment of Global Note. At such time as all beneficial
interests in a Global Note have either been exchanged for Definitive Notes,
transferred, redeemed, repurchased or canceled, such Global Note shall be
returned by the Depositary to the Trustee for cancellation or retained and
canceled by the Trustee. At any time prior to such cancellation, if any
beneficial interest in a Global Note is exchanged for Definitive Notes,
transferred in exchange for an interest in another Global Note, redeemed,
repurchased or canceled, the principal amount of Notes represented by such
Global Note shall be reduced and an adjustment shall be made on the books and


-5-

--------------------------------------------------------------------------------





records of the Trustee (if it is then the Notes Custodian for such Global Note)
with respect to such Global Note, by the Trustee or the Notes Custodian, to
reflect such reduction.
(g)    Obligations with Respect to Transfers and Exchanges of Notes.
(i)    the Company shall execute and the Trustee shall authenticate, Definitive
Notes and Global Notes at the Registrar’s request.
(ii)    No service charge shall be made for any registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
transfer tax, assessments, or similar governmental charge payable in connection
therewith (other than any such transfer taxes, assessments or similar
governmental charge payable upon exchange or transfer pursuant to Sections 3.06,
4.06, 4.08 and 9.05 of this Indenture).
(iii)    Prior to the due presentation for registration of transfer of any Note,
the Company, the Trustee, the Paying Agent or the Registrar may deem and treat
the person in whose name a Note is registered as the absolute owner of such Note
for the purpose of receiving payment of principal of and interest on such Note
and for all other purposes whatsoever, whether or not such Note is overdue, and
none of the Company, the Trustee, the Paying Agent or the Registrar shall be
affected by notice to the contrary.
(iv)    The Company shall not be required to make and the Registrar need not
register transfers or exchanges of Notes selected for redemption (except, in the
case of Notes to be redeemed in part, the portion thereof not to be redeemed) or
any Notes for a period of 15 days before a selection of Notes to be redeemed.
(v)    All Notes issued upon any transfer or exchange pursuant to the terms of
this Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Note surrendered upon such transfer or
exchange.
(h)    No Obligation of the Trustee.
(i)    The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Note, a member of, or a participant in the Depositary or any
other Person with respect to the accuracy of the records of the Depositary or
its nominee or of any participant or member thereof, with respect to any
ownership interest in the Notes or with respect to the delivery to any
participant, member, beneficial owner or other Person (other than the
Depositary) of any notice (including any notice of redemption or repurchase) or
the payment of any amount, under or with respect to such Notes. All notices and
communications to be given to the Holders and all payments to be made to Holders
under the Notes shall be given or made only to the registered Holders (which
shall be the Depositary or its nominee in the case of a Global Note). The rights
of beneficial owners in any Global Note shall be exercised only through the
Depositary subject to the applicable rules and procedures of the Depositary. The
Trustee may rely and shall be fully protected in relying upon information
furnished by the Depositary with respect to its members, participants and any
beneficial owners.
(ii)    The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depositary participants,
members or beneficial owners in any Global Note) other than to require delivery
of such certificates and other documentation or evidence as are expressly
required by, and to do so if and when


-6-

--------------------------------------------------------------------------------





expressly required by, the terms of this Indenture, and to examine the same to
determine substantial compliance as to form with the express requirements
hereof.
2.4    Definitive Notes.
(a)    A Global Note deposited with the Depositary or with the Trustee as Notes
Custodian pursuant to Section 2.1 shall be transferred to the beneficial owners
thereof in the form of Definitive Notes in an aggregate principal amount equal
to the principal amount of such Global Note, in exchange for such Global Note,
only if such transfer complies with Section 2.3 and (i) the Depositary notifies
the Company that it is unwilling or unable to continue as a Depositary for such
Global Note or if at any time the Depositary ceases to be a “clearing agency”
registered under the Exchange Act, and a successor depositary is not appointed
by the Company within 90 days of such notice, or (ii) an Event of Default has
occurred and is continuing or (iii) the Company, in its sole discretion,
notifies the Trustee in writing that it elects to cause the issuance of
certificated Notes under this Indenture.
(b)    Any Global Note that is transferable to the beneficial owners thereof
pursuant to this Section 2.4 shall be surrendered by the Depositary to the
Trustee, to be so transferred, in whole or from time to time in part, without
charge, and the Trustee shall authenticate and deliver, upon such transfer of
each portion of such Global Note, an equal aggregate principal amount of
Definitive Notes of authorized denominations. Any portion of a Global Note
transferred pursuant to this Section 2.4 shall be executed, authenticated and
delivered only in denominations of $2,000 and integral multiples of $1,000 in
excess thereof and registered in such names as the Depositary shall direct. Any
certificated Initial Note or Additional Note not originally issued and sold
pursuant to an effective registration statement under the Securities Act in the
form of a Definitive Note delivered in exchange for an interest in the Global
Note shall, except as otherwise provided by Section 2.3(e), bear the Restricted
Notes Legend.
(c)    Subject to the provisions of Section 2.4(b), the registered Holder of a
Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which a Holder is entitled to take under this Indenture or the Notes.
(d)    In the event of the occurrence of any of the events specified in Section
2.4(a)(i), (ii) or (iii), the Company will promptly make available to the
Trustee a reasonable supply of Definitive Notes in fully registered form without
interest coupons.




-7-

--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF FACE OF INITIAL NOTE]

[Global Notes Legend]
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE
AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE
IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON
THE REVERSE HEREOF.
[Restricted Notes Legend]
THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE





--------------------------------------------------------------------------------





WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT
HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF
THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE
MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF
THE SECURITY EVIDENCED HEREBY.
[Legend for Regulation S Global Notes]
BY ITS ACQUISITION HEREOF, THE HOLDER HEREOF REPRESENTS THAT IT IS NOT A U.S.
PERSON NOR IS IT PURCHASING FOR THE ACCOUNT OF A U.S. PERSON AND IS ACQUIRING
THIS SECURITY IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER
THE SECURITIES ACT.
[Legend for Restricted Definitive Notes]
“IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.”


-2-

--------------------------------------------------------------------------------





No.     $               
5.125% Senior Note due 2025
CUSIP No.                    
The E.W. Scripps Company, an Ohio corporation, promises to pay to Cede & Co., or
its registered assigns, the principal sum listed on the Schedule of Increases or
Decreases in Global Note attached hereto on May 15, 2025.
Interest Payment Dates: May 15 and November 15.
Record Dates: May 1 and November 1.
Additional provisions of this Note are set forth on the other side of this Note.
IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed.


-3-

--------------------------------------------------------------------------------








Dated: April 28, 2017
THE E.W. SCRIPPS COMPANY
By:    /s/ Richard A. Boehne    
    Name: Richard A. Boehne
    Title: President and CEO






[144A Global Note]

--------------------------------------------------------------------------------






This is one of the 5.125% Senior Notes due 2025 referred to in the Indenture.
Dated: April 28, 2017
U.S. BANK NATIONAL ASSOCIATION, as Trustee


By:    /s/ Bill Sicking     
            Authorized Signatory


[144A Global Note]

--------------------------------------------------------------------------------







Dated: April 28, 2017
THE E.W. SCRIPPS COMPANY
By:    /s/ Richard A. Boehne    
    Name: Richard A. Boehne
    Title: President and CEO






[Regulation S Global Note]

--------------------------------------------------------------------------------






This is one of the 5.125% Senior Notes due 2025 referred to in the Indenture.
Dated: April 28, 2017
U.S. BANK NATIONAL ASSOCIATION, as Trustee
By:    /s/ Bill Sicking    
    Authorized Signatory


[Regulation S Global Note]

--------------------------------------------------------------------------------








[FORM OF REVERSE SIDE OF INITIAL NOTE]

5.125% Senior Notes due 2025
1.    Interest
The E.W. Scripps Company, an Ohio corporation (such corporation, and its
successors and assigns under the Indenture hereinafter referred to, being herein
called the “Company”), promises to pay interest on the principal amount of this
Note at the rate per annum shown above. The Company shall pay interest
semiannually on May 15 and November 15 of each year (or if any such day is not a
Business Day on the next succeeding Business Day) commencing on November 15,
2017. Interest on the Notes shall accrue from the most recent date to which
interest has been paid or, if no interest has been paid or duly provided for,
from April 28, 2017 until the principal hereof is due. Interest shall be
computed on the basis of a 360-day year of twelve 30-day months. The Company
shall pay cash interest on overdue principal at the rate borne by the Notes plus
1% per annum, and it shall pay interest on overdue installments of interest at
the same rate to the extent lawful.
2.    Method of Payment
The Company shall pay interest on the Notes (except defaulted interest) to the
Persons who are registered Holders at the close of business on the May 1 and
November 1 next preceding the interest payment date even if Notes are canceled
after the record date and on or before the interest payment date. Holders must
surrender Notes to a Paying Agent to collect principal payments. The Company
shall pay principal, premium and interest in money of the United States of
America that at the time of payment is legal tender for payment of public and
private debts. Payments in respect of the Notes represented by a Global Note
(including principal, premium and interest) shall be made by wire transfer of
immediately available funds to The Depository Trust Company. The Company will
make all payments in respect of a certificated Note (including principal,
premium and interest), by mailing a check to the registered address of each
Holder thereof; provided, however, that payments on the Notes may also be made,
in the case of a Holder of at least $1,000,000 aggregate principal amount of
Notes, by wire transfer to a U.S. dollar account maintained by the payee with a
bank in the United States if such Holder elects payment by wire transfer by
giving written notice to the Trustee or the Paying Agent to such effect
designating such account no later than 30 days immediately preceding the
relevant due date for payment (or such other date as the Trustee may accept in
its discretion).
3.    Paying Agent and Registrar
The Company initially appoints U.S. BANK NATIONAL ASSOCIATION, a national
association under the laws of the United States (the “Trustee”), as Registrar,
Paying Agent and agent for service of notices and demands in connection with the
Notes. If the Company fails to appoint or maintain a Registrar and/or Paying
Agent, the Trustee shall act as such.
4.    Indenture
The Company issued the Notes under an Indenture, dated as of April 28, 2017,
(the “Indenture”), among the Company, the subsidiaries of the Company (other
than Immaterial Subsidiaries),





--------------------------------------------------------------------------------





as guarantors (the “Subsidiary Guarantors”), and the Trustee. The terms of the
Notes include those stated in the Indenture. Capitalized terms used herein and
not defined herein have the meanings assigned thereto in the Indenture. The
Notes are subject to all terms and provisions of the Indenture, and Holders are
referred to the Indenture for a statement of such terms and provisions. To the
extent any provision of this Note conflicts with the express provisions of the
Indenture, the provisions of the Indenture shall govern and be controlling.
The Notes are senior obligations of the Company. This Note is one of the Initial
Notes or Additional Notes referred to in the Indenture. The Notes include the
Initial Notes and any Additional Notes. The Initial Notes and any Additional
Notes are treated as a single class of notes under the Indenture. The Indenture
imposes certain limitations on the ability of the Company and its Restricted
Subsidiaries to, among other things, make certain Investments and other
Restricted Payments, pay dividends and other distributions, incur Indebtedness,
enter into consensual restrictions upon the payment of certain dividends and
distributions by Subsidiaries, enter into or permit certain transactions with
Affiliates and Asset Sales. The Indenture also imposes limitations on the
ability of the Company to consolidate or merge with or into any other Person or
convey, transfer or lease all or substantially all of the property of the
Company.
To guarantee the due and punctual payment of the principal and interest on the
Notes and all other amounts payable by the Company under the Indenture and the
Notes when and as the same shall be due and payable, whether, by acceleration or
otherwise, according to the terms of the Notes and the Indenture, the Subsidiary
Guarantors jointly and severally, unconditionally guarantee the Obligations of
the Company under the Indenture and the Notes on a senior basis pursuant to the
terms of the Indenture.
5.    Optional Redemption
Except as described below in this Section 5, the Notes are not redeemable at the
Company’s option prior to May 15, 2020. On and after such date, the Notes will
be subject to redemption at the option of the Company at any time and from time
to time, in whole or in part, at the redemption prices (expressed as percentages
of the principal amount of the Notes) set forth below, plus accrued and unpaid
interest to the date fixed for redemption, if redeemed during the twelve-month
period beginning on May 15 of the years indicated below.
Year
Percentage
2020
103.844%
2021
102.563%
2022
101.281%
2023 and thereafter
100.000%



Notwithstanding the foregoing, at any time prior to May 15, 2020, the Company
may, at its option, use the net proceeds of one or more Equity Issuance at any
time and from time to time, to redeem up to 40% of the aggregate principal
amount of the Notes originally issued at a redemption price equal to 105.125% of
the principal amount thereof, together with accrued and unpaid interest to the
date fixed for redemption; provided, however, that at least 60% of the aggregate
principal amount of the Notes remains outstanding immediately after any such
redemption.
At any time prior to May 15, 2020, the Notes may be redeemed at any time and
from time to time, at the option of the Company, upon not less than 30 or more
than 60 days’ prior notice mailed by





--------------------------------------------------------------------------------





first-class mail to each holder’s registered address, at a redemption price
equal to 100% of the principal amount thereof plus the Make Whole Premium as of,
and accrued but unpaid interest, if any, to, the redemption date, subject to the
right of holders on the relevant record date to receive interest due on the
relevant interest payment date.
In addition, in connection with any Change of Control Offer or Asset Sale Offer,
if Holders of not less than 90% in aggregate principal amount of the outstanding
Notes validly tender and do not withdraw such Notes in such offer and the
Company, or any third party making such offer in lieu of the Company, purchases
all of the Notes validly tendered and not withdrawn by such holders, the Company
or such third party will have the right upon not less than 10 nor more than 60
days’ prior notice, given not more than 30 days following such purchase date, to
redeem all Notes that remain outstanding at a redemption price equal to the
price offered to each other holder in such offer plus accrued and unpaid
interest, if any, thereon, to, but not including, the date of such redemption.
“Make Whole Premium” means with respect to a Note at any redemption date, the
greater of (i) 1.0% of the principal amount of such Note or (ii) the excess of
(A) the present value of (1) the redemption price of such Note at May 15, 2020
(such redemption price being set forth in the table above) plus (2) all required
interest payments due on such Note through May 15, 2020, computed using a
discount rate equal to the Treasury Rate plus 50 basis points, over (B) the then
outstanding principal amount of such Note.
“Treasury Rate” means the yield to maturity at the time of computation of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H. 15(519) which has
become publicly available at least two Business Days prior to the redemption
date or, if such Statistical Release is no longer published, any publicly
available source or similar market data) most nearly equal to the period from
the redemption date to May 15, 2020; provided, however, that if the period from
the redemption date to May 15, 2020 is not equal to the constant maturity of a
United States Treasury security for which a weekly average yield is given, the
Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if the period
from the redemption date to May 15, 2020 is less than one year, the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year shall be used.
6.    Sinking Fund
The Notes are not subject to any sinking fund.
7.    Notice of Redemption
Notice of redemption will be mailed by first-class mail at least 30 days but not
more than 60 days before the redemption date to each Holder of Notes that are to
be redeemed at his or her registered address. Notes in denominations larger than
$1,000 of principal amount may be redeemed in part but only in whole multiples
of $1,000 of principal amount. If money sufficient to pay the redemption price
of and accrued and unpaid interest on all Notes (or portions thereof) to be
redeemed on the redemption date is deposited with the Paying Agent on or before
the redemption date and certain other conditions are satisfied, on and after
such date interest ceases to accrue on such Notes (or such portions thereof)
called for redemption.





--------------------------------------------------------------------------------





8.    Repurchase of Notes at the Option of Holders upon Change of Control
Upon a Change of Control, each Holder will have the right, subject to certain
conditions specified in the Indenture, to require the Company to repurchase all
or any part of such Holder’s Notes at a purchase price in cash equal to 101% of
the principal amount on the Change of Control Purchase Date, plus accrued and
unpaid interest, if any, to the Change of Control Purchase Date (subject to the
right of Holders of record on the relevant record date to receive interest due
on the relevant interest payment date), as provided in, and subject to the terms
of, the Indenture.
9.    Denominations; Transfer; Exchange
The Notes are in registered form without coupons in denominations of $2,000 and
integral multiples of $1,000 in excess thereof. A Holder may transfer or
exchange Notes in accordance with the Indenture. Upon any transfer or exchange,
the Registrar and the Trustee may require a Holder, among other things, to
furnish appropriate endorsements or transfer documents and to pay any taxes
required by law or permitted by the Indenture. The Registrar need not register
the transfer of or exchange any Notes selected for redemption (except, in the
case of a Note to be redeemed in part, the portion of the Note not to be
redeemed) or to transfer or exchange any Notes for a period of 15 days prior to
a selection of Notes to be redeemed.
10.    Persons Deemed Owners
The registered Holder of this Note may be treated as the owner of it for all
purposes.
11.    Unclaimed Money
If money for the payment of principal or interest remains unclaimed for two
years, the Trustee or Paying Agent shall pay the money back to the Company at
its written request unless an abandoned property law designates another Person.
After any such payment, Holders entitled to the money must look only to the
Company and not to the Trustee for payment.
12.    Discharge and Defeasance
Subject to certain conditions, the Company at any time may terminate some of or
all its obligations under the Notes and the Indenture if the Company deposits
with the Trustee money or U.S. Government Obligations for the payment of
principal and interest on the Notes to redemption or maturity, as the case may
be.
13.    Amendment, Waiver
Subject to certain exceptions set forth in the Indenture, (i) the Indenture or
the Notes may be amended or supplemented with the written consent of the Holders
of at least a majority in aggregate principal amount of the outstanding Notes
(including consents obtained in connection with a tender offer or exchange offer
for the Notes) and (ii) any existing Default or Event of Default or
noncompliance with any provision of the Indenture or the Notes may be waived
with the consent of Holders of at least a majority in principal amount of the
outstanding Notes (including consents obtained in connection with a tender offer
or exchange offer for the Notes). Subject to certain exceptions set forth in the
Indenture, without the consent of any Holder, the Company, the Subsidiary
Guarantors and the Trustee may amend the Indenture or the Notes to: (i) cure any
ambiguity, defect or inconsistency or correct or supplement any provision
contained in the Indenture that may be defective or inconsistent with any other
provision





--------------------------------------------------------------------------------





contained in the Indenture; provided that, in each case, such amendment or
supplement shall not adversely affect the interests of the Holders of the Notes;
(ii) provide for uncertificated Notes in addition to or in place of certificated
Notes; (iii) provide for the assumption of the Company’s obligations to the
Holders in the event of any disposition involving the Company that is permitted
under Article V of the Indenture in which the Company is not the Surviving
Person; (iv) make any change that would provide any additional rights or
benefits to Holders or does not adversely affect the legal rights of any Holder;
(v) comply with the requirements of the Commission in order to effect or
maintain the qualification of the Indenture under the TIA; (vi) add additional
Subsidiary Guarantors pursuant to Section 4.15 of the Indenture (which amendment
does not require existing Subsidiary Guarantors to execute such amendment);
(vii) provide for the issuance of Additional Notes as permitted by Section 2.15
of the Indenture; (viii) release a Guarantor from its Guarantee when permitted
by the Indenture (which amendment does not require existing Subsidiary
Guarantors to execute such amendment); or (ix) conform the Indenture or the
Notes to provisions of the “Description of Notes” in the Offering Memorandum to
the extent such provision was intended to be a substantially verbatim recitation
thereof.
14.    Defaults and Remedies
If any Event of Default (other than an Event of Default specified under Section
6.01(a)(vii) or (viii) of the Indenture with respect to the Company or any
Subsidiary Guarantor) occurs and is continuing, the Trustee or the Holders of at
least 25% in principal amount of the then outstanding Notes may, and the Trustee
at the request of such Holders shall, declare all the Notes to be due and
payable immediately. In the case of any Event of Default arising from the events
specified in Section 6.01(a)(vii) or (viii) of the Indenture with respect to the
Company or any Subsidiary Guarantor occurs, the principal of, premium, if any,
and accrued and unpaid interest on all outstanding Notes shall ipso facto become
immediately due and payable without further action or Notice. Under certain
circumstances, the Holders of a majority in principal amount of the outstanding
Notes may rescind any such acceleration with respect to the Notes and its
consequences.
If an Event of Default occurs and is continuing, the Trustee shall be under no
obligation to exercise any of its rights or powers under the Indenture at the
request of any Holders unless such Holders shall have offered to the Trustee
security or indemnity satisfactory to it against any loss, liability or expense.
Except to enforce the right to receive payment of principal, premium (if any) or
interest when due, no Holder may pursue any remedy with respect to the Indenture
or the Notes unless (1) the Holder gives to the Trustee notice of a continuing
Event of Default; (2) the Holders of at least 25% in principal amount of the
then outstanding Notes make a request to the Trustee to pursue the remedy; (3)
such Holder or Holders offer to the Trustee indemnity satisfactory to the
Trustee against any loss, liability or expense; (4) the Trustee does not comply
with the request within 60 days after receipt of the request and the offer of
indemnity; and (5) during such 60-day period the Holders of a majority in
aggregate principal amount of the then outstanding Notes do not give the Trustee
a direction inconsistent with the request. Subject to certain restrictions, the
Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or exercising any trust or power conferred on it
by the Indenture. However, the Trustee may refuse to follow any direction that
conflicts with law or the Indenture, that the Trustee determines may be unduly
prejudicial to the rights of other Holders, or would involve the Trustee in
personal liability.
15.    Trustee Dealings with the Company
The Trustee, in its individual or any other capacity, may become the owner or
pledgee of Notes and may otherwise deal with the Company or any of its
Affiliates with the same rights it would





--------------------------------------------------------------------------------





have if it were not Trustee. However, if the Trustee acquires any conflicting
interest, it must eliminate such conflict within 90 days, apply to the
Commission for permission to continue as Trustee, or resign.
16.    No Recourse Against Others
No director, officer, employee, incorporator or stockholder, of the Company or
any Subsidiary Guarantor shall have any liability for any obligation of the
Company or any Subsidiary Guarantor under the Indenture, the Notes or the
Subsidiary Guarantees. Each Holder, by accepting a Note (including Subsidiary
Guarantees), waives and releases such Persons from all such liability and such
waiver and release are part of the consideration for the issuance of the Notes.
17.    Authentication
This Note shall not be valid until an authorized signatory of the Trustee (or an
authenticating agent) manually signs the certificate of authentication on the
other side of this Note.
18.    Abbreviations
Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).
19.    GOVERNING LAW
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.
20.    CUSIP Numbers
Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures, the Company has caused CUSIP numbers to be printed on
the Notes and has directed the Trustee to use CUSIP numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.





--------------------------------------------------------------------------------





ASSIGNMENT FORM
To assign this Note, fill in the form below:
I or we assign and transfer this Note to

(Print or type assignee’s name, address and zip code)

(Insert assignee’s soc. sec. or tax I.D. No.)
and irrevocably appoint _______________________ agent to transfer this Note on
the books of the Company. The agent may substitute another to act for him.
Date: _________    Your Signature:     

Sign exactly as your name appears on the other side of this Note.





--------------------------------------------------------------------------------





CERTIFICATE TO BE DELIVERED UPON EXCHANGE
OR REGISTRATION OF TRANSFER RESTRICTED SECURITIES
This certificate relates to $_________ principal amount of Notes held in (check
applicable space) ____ book-entry or _____ definitive form by the undersigned.
The undersigned (check one box below):
¨
has requested the Trustee by written order to deliver in exchange for its
beneficial interest in the Global Note held by the Depositary a Note or Notes in
definitive, registered form of authorized denominations and an aggregate
principal amount equal to its beneficial interest in such Global Note (or the
portion thereof indicated above);

¨
has requested the Trustee by written order to exchange or register the transfer
of a Note or Notes.

In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the period referred to in Rule
144(d) under the Securities Act, the undersigned confirms that such Notes are
being transferred in accordance with its terms:
CHECK ONE BOX BELOW
(1)
¨    to the Company; or

(2)
¨    pursuant to an effective registration statement under the Securities Act of
1933; or

(3)
¨    inside the United States to a “qualified institutional buyer” (as defined
in Rule 144A under the Securities Act of 1933) that purchases for its own
account or for the account of a qualified institutional buyer to whom notice is
given that such transfer is being made in reliance on Rule 144A under the
Securities Act of 1933; or

(4)
¨    outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act in compliance with Rule 904 under the
Securities Act of 1933; or

(5)
¨    pursuant to another available exemption from registration provided by
Rule 144 under the Securities Act of 1933.






--------------------------------------------------------------------------------





Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any Person other than the
registered holder thereof; provided, however, that if box (4) or (5) is checked,
the Trustee may require, prior to registering any such transfer of the Notes,
such legal opinions, certifications and other information as the Company has
reasonably requested to confirm that such transfer is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act of 1933.

Your Signature
Signature Guarantee:     
Date: __________
    
Signature must be guaranteed: Signature of Signature Guarantee by a participant
in a recognized signature guaranty medallion program or other signature
guarantor acceptable to the Trustee

TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED.
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.
Date: __________
    
NOTICE: To be executed by an executive officer






--------------------------------------------------------------------------------





[TO BE ATTACHED TO GLOBAL NOTES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE
The initial principal amount of this Global Note is $___________. The following
increases or decreases in this Global Note have been made:
Date of Exchange
Amount of decrease in Principal Amount of this Global Note
Amount of increase in Principal Amount of this Global Note
Principal Amount of this Global Note following such decrease or increase
Signature of authorized signatory of Trustee or Notes Custodian
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





OPTION OF HOLDER TO ELECT PURCHASE
If you want to elect to have this Note purchased by the Company pursuant to
Section 4.13 (Change of Control) or 4.14 (Limitation on Asset Sales) of the
Indenture, check the box:
Change of Control  [ ]         Asset Sales   [ ]
If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 4.13 or 4.14 of the Indenture, state the principal amount:
$___________
Date: __________
Your Signature:         
(Sign exactly as your name appears on the other side of the Note)

Signature Guarantee:
    
Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor acceptable to the Trustee








--------------------------------------------------------------------------------






EXHIBIT B
FORM OF NOTATION ON NOTE
RELATING TO SUBSIDIARY GUARANTEE
Each Subsidiary Guarantor, jointly and severally, unconditionally guarantees, to
the extent set forth in the Indenture and subject to the provisions of the
Indenture that: (i) the principal of, premium, if any, and interest on the Notes
will be promptly paid in full when due, whether at maturity, by acceleration,
redemption or otherwise, and interest on the overdue principal of and interest
on the Notes, if any, to the extent lawful, and all other Obligations of the
Company to the Holders or the Trustee under the Indenture and the Notes will be
promptly paid in full, all in accordance with the terms of the Indenture and the
Notes; and (ii) in case of any extension of time of payment or renewal of any
Notes or any of such other Obligations, that the Notes will be promptly paid in
full when due in accordance with the terms of such extension or renewal, whether
at Stated Maturity, by acceleration or otherwise.
The obligations of each Subsidiary Guarantor to the Holders of Notes and the
Trustee pursuant to this guarantee and the Indenture are set forth in Article XI
of the Indenture, to which reference is hereby made.

    Name: Richard A. Boehne
    Title: President and CEO





--------------------------------------------------------------------------------





THE SUBSIDIARY GUARANTORS:
SCRIPPS MEDIA, INC.
By:    /s/ William Appleton    
    Name: William Appleton
    Title: Senior Vice President and General Counsel
MEDIA CONVERGENCE GROUP, INC.
By:    /s/ William Appleton    
    Name: William Appleton
    Title: Secretary
90028 MEDIA, LLC
By:    /s/ William Appleton    
    Name: William Appleton
    Title: Secretary
SCRIPPS BROADCASTING HOLDINGS LLC
By:    /s/ William Appleton    
    Name: William Appleton
    Title: Senior Vice President and General Counsel










[Signature Page to Notation of Guarantee for 144A Global Note]



--------------------------------------------------------------------------------







    Name: Richard A. Boehne
    Title: President and CEO


[Signature Page to Notation of Guarantee for Regulation S Global Note]

--------------------------------------------------------------------------------





THE SUBSIDIARY GUARANTORS:
SCRIPPS MEDIA, INC.
By:    /s/ William Appleton    
    Name: William Appleton
    Title: Senior Vice President and General Counsel
MEDIA CONVERGENCE GROUP, INC.
By:    /s/ William Appleton    
    Name: William Appleton
    Title: Secretary
90028 MEDIA, LLC
By:    /s/ William Appleton    
    Name: William Appleton
    Title: Secretary
SCRIPPS BROADCASTING HOLDINGS LLC
By:    /s/ William Appleton    
    Name: William Appleton
    Title: Senior Vice President and General Counsel










[Signature Page to Notation of Guarantee for 144A Global Note]



--------------------------------------------------------------------------------






EXHIBIT C
FORM OF SUPPLEMENTAL INDENTURE
SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of
_________________, among [GUARANTOR] (the “New Guarantor”), a subsidiary of The
E.W. Scripps Company (or its successor), an Ohio corporation (the “Company”) and
U.S. Bank National Association, a national association under the laws of the
United States, as trustee under the indenture referred to below (the “Trustee”).
WITNESSETH:
WHEREAS, the Company and the subsidiaries of the Company existing as such on
April 28, 2017 have heretofore executed and delivered to the Trustee an
Indenture (the “Indenture”), dated as of April 28, 2017, providing for the
issuance of an aggregate principal amount of $400,000,000 of 5.125% Senior Notes
due 2025 (the “Notes”);
WHEREAS, Section 4.15 of the Indenture provides that under certain circumstances
the Company is required to cause the New Guarantor to execute and deliver to the
Trustee a supplemental indenture pursuant to which the New Guarantor shall
unconditionally guarantee all of the Company’s obligations under the Notes
pursuant to a Guarantee on the terms and conditions set forth herein;
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee, the Company and
the New Guarantor are authorized to execute and deliver this Supplemental
Indenture; and
WHEREAS, the Company and the New Guarantor have duly authorized the execution
and delivery of this Supplemental Indenture and all things necessary to make
this Supplemental Indenture when executed by each of them a valid and binding
agreement of the Company, the Subsidiary Guarantors and the New Guarantor have
been done and performed;
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantor,
the Company, the Subsidiary Guarantors and the Trustee mutually covenant and
agree for the equal and ratable benefit of the holders of the Notes as follows:
1.    Agreement to Guarantee. The New Guarantor hereby agrees, jointly and
severally with the Subsidiary Guarantors, to unconditionally guarantee the
Company’s obligations under the Notes on the terms and subject to the conditions
set forth in Article XI of the Indenture and to be bound by all other applicable
provisions of the Indenture and the Notes.
2.    Ratification of Indenture; Supplemental Indentures Part of Indenture.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder heretofore or hereafter
authenticated and delivered shall be bound hereby.
3.    GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK





--------------------------------------------------------------------------------





BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE
EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY.
4.    Trustee’s Assumption; Trustee Makes No Representation. The Trustee assumes
no duties, responsibilities or liabilities under this Supplemental Indenture
other than as set forth in the Indenture. The Trustee makes no representation as
to the validity or sufficiency of this Supplemental Indenture.
5.    Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
6.    Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction thereof.
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.
[NEW GUARANTOR]
By:            
    Name:
    Title:
THE E.W. SCRIPPS COMPANY
By:            
    Name:
    Title:
U.S. BANK NATIONAL ASSOCIATION, as Trustee
By:            
    Name:
    Title:




-2-